 

Exhibit 10.69

 

BEARINGPOINT, INC.

 

$225,000,000

2.50% Series A Convertible Subordinated Debentures Due December 15, 2024

$175,000,000

2.75% Series B Convertible Subordinated Debentures Due December 15, 2024

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of December 22, 2004

 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK

 

TRUSTEE

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Reconciliation and tie between

Trust Indenture Act of 1939 and Indenture

 

Trust Indenture Act Section

--------------------------------------------------------------------------------

  

Indenture

Section

--------------------------------------------------------------------------------

310(a)(1)

   Section 8.10

310(a)(2)

   Section 8.10

310(b)

  

Section 8.08

Section 8.10

311(a)

   Section 8.11

311(b)

   Section 8.11

312(a)

   Section 2.05

312(b)

   Section 13.03

312(c)

   Section 13.03

313(a)

   Section 8.06

313(b)

   Section 8.06

313(d)

   Section 8.06

314(a)

   Section 5.02

314(c)

   Section 13.04

314(e)

   Section 13.05

315(a)

   Section 8.01

315(b)

   Section 8.05

315(c)

   Section 8.01

315(d)(1)

   Section 8.01

315(d)(2)

   Section 8.01

315(d)(3)

   Section 8.01

315(e)

   Section 7.11

316(a)(1)(A)

   Section 7.04

316(a)(1)(B)

   Section 7.05

316(b)

   Section 7.07

316(c)

   Section 1.04

317(a)

   Section 7.08

317(b)

   Section 2.04



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE 1      DEFINITIONS AND INCORPORATION BY REFERENCE     

Section 1.01.

   Definitions    1

Section 1.02.

   Incorporation by Reference of Trust Indenture Act    12

Section 1.03.

   Rules of Construction    12

Section 1.04.

   Acts of Holders    13 ARTICLE 2      THE SECURITIES     

Section 2.01.

   Form and Dating    14

Section 2.02.

   Execution and Authentication    15

Section 2.03.

   Registrar, Paying Agent and Conversion Agent    16

Section 2.04.

   Paying Agent to Hold Money and Securities in Trust    16

Section 2.05.

   Securityholder Lists    17

Section 2.06.

   Transfer and Exchange    17

Section 2.07.

   Replacement Securities    19

Section 2.08.

   Outstanding Securities; Determinations of Holders’ Action    19

Section 2.09.

   Temporary Securities    20

Section 2.10.

   Cancellation    21

Section 2.11.

   Persons Deemed Owners    21

Section 2.12.

   Global Securities    21

Section 2.13.

   CUSIP, ISIN or Other Similar Numbers    28

Section 2.14.

   [RESERVED]    28

Section 2.15.

   [RESERVED]    28 ARTICLE 3      REDEMPTION AND REPURCHASES     

Section 3.01.

   Company’s Right to Redeem; Notices to Trustee    28

Section 3.02.

   Selection of Securities to be Redeemed    29

Section 3.03.

   Notice of Redemption    29

Section 3.04.

   Effect of Notice of Redemption    30

Section 3.05.

   Deposit of Redemption Price    30

Section 3.06.

   Securities Redeemed in Part    31

Section 3.07.

   Repurchase of Securities by the Company at Option of the Holder    31

Section 3.08.

   Repurchase of Securities at Option of the Holder upon a Designated Event   
33

 

i



--------------------------------------------------------------------------------

Section 3.09.

   Effect of Repurchase Notice or Designated Event Repurchase Notice    37

Section 3.10.

   Deposit of Repurchase Price or Designated Event Repurchase Price    38

Section 3.11.

   Securities Purchased in Part    38

Section 3.12.

   Covenant to Comply with Securities Laws upon Purchase of Securities    39

Section 3.13.

   Repayment to the Company    39 ARTICLE 4      SUBORDINATION     

Section 4.01.

   Agreement of Subordination    39

Section 4.02.

   Payments to Holders    40

Section 4.03.

   Subrogation of Securities    42

Section 4.04.

   Authorization to Effect Subordination    44

Section 4.05.

   Notice to Trustee    44

Section 4.06.

   Trustee’s Relation to Senior Debt    45

Section 4.07.

   No Impairment of Subordination    45

Section 4.08.

   Certain Conversions Not Deemed Payment    45

Section 4.09.

   Article Applicable to Paying Agents    46

Section 4.10.

   Senior Debt Entitled to Rely    46 ARTICLE 5      COVENANTS     

Section 5.01.

   Payment of Securities    46

Section 5.02.

   SEC and Other Reports    46

Section 5.03.

   Compliance Certificate    47

Section 5.04.

   Further Instruments and Acts    47

Section 5.05.

   Maintenance of Office or Agency    47

Section 5.06.

   Delivery of Certain Information    48

Section 5.07.

   Liquidated Damages Notice    48 ARTICLE 6      SUCCESSOR PERSON     

Section 6.01.

   When Company May Merger or Transfer Assets    48 ARTICLE 7      DEFAULTS AND
REMEDIES     

Section 7.01.

   Events and Defaults    49

Section 7.02.

   Acceleration    52

Section 7.03.

   Other Remedies    52

Section 7.04.

   Waiver of Past Defaults    52

Section 7.05.

   Control by Majority    53

 

ii



--------------------------------------------------------------------------------

Section 7.06.

   Limitation on Suits    53

Section 7.07.

   Rights of Holders to Receive Payment    54

Section 7.08.

   Collection Suit by Trustee    54

Section 7.09.

   Trustee May File Proofs of Claim    54

Section 7.10.

   Priorities    55

Section 7.11.

   Undertaking for Costs    55

Section 7.12.

   Waiver of Stay, Extension or Usury Laws    55 ARTICLE 8      TRUSTEE     

Section 8.01.

   Duties of Trustee    56

Section 8.02.

   Rights of Trustee    57

Section 8.03.

   Individual Rights of Trustee    59

Section 8.04.

   Trustee’s Disclaimer    59

Section 8.05.

   Notice of Defaults    59

Section 8.06.

   Reports by Trustee to Holders    60

Section 8.07.

   Compensation and Indemnity    60

Section 8.08.

   Replacement of Trustee    61

Section 8.09.

   Successor Trustee by Merger    62

Section 8.10.

   Eligibility; Disqualification    62

Section 8.11.

   Preferential Collection of Claims Against Company    62 ARTICLE 9     
DISCHARGE OF INDENTURE     

Section 9.01.

   Discharge of Liability on Securities    63

Section 9.02.

   Repayment to the Company    63

Section 9.03.

   Application of Trust Money    63 ARTICLE 10      AMENDMENTS     

Section 10.01.

   Without Consent of Holders    63

Section 10.02.

   With Consent of Holders    65

 

iii



--------------------------------------------------------------------------------

Section 10.03.

   Compliance with Trust Indenture Act    66

Section 10.04.

   Revocation and Effect of Consents; Waivers and Actions    66

Section 10.05.

   Notice of Amendments; Notation on or Exchange of Securities    66

Section 10.06.

   Trustee to Sign Supplemental Indentures    67

Section 10.07.

   Effect of Supplemental Indentures    67 ARTICLE 11      CONVERSIONS     

Section 11.01.

   Conversion Privilege    67

Section 11.02.

   Conversion Procedure; Conversion Rate; Fractional Shares    71

Section 11.03.

   Payment of Cash in Lieu of Common Stock    73

Section 11.04.

   Adjustment of Each Conversion Rate    75

Section 11.05.

   Effect of Reclassification; Consolidation; Merger or Sale    84

Section 11.06.

   Taxes on Shares Issued    85

Section 11.07.

   Reservation of Shares, Shares to be Fully Paid; Compliance with Governmental
Requirements; Listing of Common Stock    85

Section 11.08.

   Responsibility of Trustee    86

Section 11.09.

   Notice to Holders Prior to Certain Actions    87

Section 11.10.

   Rights Issued in Respect of Common Stock Issued upon Conversion    88

Section 11.11.

   Unconditional Rights of Holders to Convert    88 ARTICLE 12      RESERVED   
  ARTICLE 13      MISCELLANEOUS     

Section 13.01.

   Trust Indenture Act Controls    88

Section 13.02.

   Notices    88

Section 13.03.

   Communication by Holders with Other Holders    89

Section 13.04.

   Certificate and Opinion as to Conditions Precedent    90

Section 13.05.

   Statements Required in Certificate or Opinion    90

Section 13.06.

   Separability Clause    90

Section 13.07.

   Tax Treatment    90

Section 13.08.

   Rules by Trustee, Paying Agent, Conversion Agent and Registrar    91

Section 13.09.

   Legal Holidays    91

Section 13.10.

   GOVERNING LAW; JURY TRIAL WAIVER    91

Section 13.11.

   No Recourse Against Others    91

Section 13.12.

   Successors    91

Section 13.13.

   Multiple Originals    91

 

SCHEDULE A    Number of Additional Shares EXHIBIT A-1    Form of Global 2.50%
Series A Convertible Subordinated Debentures Due December 15, 2024 EXHIBIT A-2
   Form of Global 2.75% Series B Convertible Subordinated Debentures Due
December 15, 2024 EXHIBIT B-1    Form of Certificated 2.50% Series A Convertible
Subordinated Debentures Due December 15, 2024 EXHIBIT B-2    Form of
Certificated 2.75% Series B Convertible Subordinated Debentures Due December 15,
2024 EXHIBIT C-1    Form of Transfer Certificate for Series A Debentures EXHIBIT
C-2    Form of Transfer Certificate for Series B Debentures

 

iv



--------------------------------------------------------------------------------

INDENTURE dated as of December 22, 2004 between BEARINGPOINT, INC., a Delaware
corporation (the “Company”), and THE BANK OF NEW YORK, a New York banking
corporation, as trustee (the “Trustee”).

 

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Company’s 2.50% Series A
Convertible Subordinated Debentures Due December 15, 2024 and 2.75% Series B
Convertible Subordinated Debentures Due December 15, 2024:

 

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01. Definitions.

 

“144A Global Security” means a permanent Global Security of either series that
is in the respective form set forth in Exhibit A-1 or A-2, and that is deposited
with and registered in the name of the Depositary, representing Securities sold
in reliance on Rule 144A under the Securities Act.

 

“Accepted Purchased Shares” shall have the meaning set forth in Section
11.04(g).

 

“Additional Shares” shall have the meaning set forth in Section 11.01(c).

 

“Adjustment Event” shall have the meaning set forth in Section 11.04(k).

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Agent Members” shall have the meaning set forth in Section 2.12(e)(v).

 

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Security or beneficial interest therein, the rules and
procedures of the Depositary for such Security, in each case to the extent
applicable to such transaction and as in effect from time to time.

 

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of such board.

 

1



--------------------------------------------------------------------------------

“Board Resolution” means a resolution of the Board of Directors.

 

“Business Day” means, with respect to any Security, a day, other than a Saturday
or Sunday, that in The City of New York, is not a day on which banking
institutions are authorized or required by law, regulation or executive order to
close.

 

“Capital Stock” for any corporation means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) stock issued by that corporation.

 

“Cash Amount” shall have the meaning set forth in Section 11.03(a)(iii).

 

“Cash Settlement Averaging Period” means (i) with respect to any conversion of
Securities on or before any Final Notice Date, the 10 Trading Day period
beginning the Trading Day following the final day of the Conversion Retraction
Period; or (ii) with respect to any conversion of Securities following (x) any
Final Notice Date, or (y) the date the Company makes the Irrevocable Cash
Election, the 10 Trading Day period beginning the Trading Day following the
Company’s receipt of a Notice of Conversion.

 

“Cash Settlement Notice Period” shall have the meaning set forth in Section
11.03(a).

 

“Certificated Securities” means Securities of either series that are in the
respective form set forth in Exhibit B-1 or B-2.

 

“Change of Control” shall have the meaning set forth in Section 3.08(b).

 

“close of business” means 5 p.m. (New York City time).

 

“Common Stock” means the common stock, $0.01 par value per share, of the Company
existing on the date of this Indenture or any other shares of Capital Stock of
the Company into which such Common Stock shall be reclassified or changed,
including, subject to Section 11.05 below, in the event of a merger,
consolidation or other similar transaction involving the Company that is
otherwise permitted hereunder in which the Company is not the surviving Person,
the common stock of such surviving corporation.

 

“Company” means the party named as the “Company” in the preamble of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture and, thereafter, shall mean such successor. The foregoing
sentence shall likewise apply to any subsequent such successor or successors.

 

“Company Notice” means a notice to Holders delivered pursuant to Section 3.07 or
Section 3.08.

 

2



--------------------------------------------------------------------------------

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by any two Officers.

 

“Conversion Agent” shall have the meaning set forth in Section 2.03.

 

“Conversion Date” shall have the meaning set forth in Section 11.02(c).

 

“Conversion Obligation” shall have the meaning set forth in Section 11.01(a).

 

“Conversion Price” as of any date means, for either series of Securities, $1,000
divided by the Conversion Rate for such series of Securities as of such date;
provided that, for the purposes of Section 11.01(a), following any distribution
of Distributed Assets as set forth in Section 11.04(d) or an Extraordinary Cash
Dividend as set forth in Section 11.04(e), in each case where an adjustment to
the Conversion Rate was not made pursuant to the provisos set forth therein, the
Conversion Price shall be adjusted following such distribution by subtracting
from the Conversion Price then in effect (x) in the case of a distribution of
Distributed Assets, the Fair Market Value of the portion of Distributed Assets
so distributed applicable to one share of Common Stock or (y) in the case of an
Extraordinary Cash Dividend, the cash so distributed applicable to one share of
Common Stock; provided further that if such subtraction produces a number less
than $1.00, the Conversion Price shall be $1.00.

 

“Conversion Rate” has the meaning set forth in Section 11.02(a) hereof.

 

“Conversion Retraction Period” shall have the meaning set forth in Section
11.03(a).

 

“Conversion Settlement Date” means the date that is (i) three Business Days
following the Conversion Date or (ii) if the Company elects to pay cash in lieu
of Common Stock pursuant to Section 11.03, the Business Day following the Cash
Settlement Averaging Period, in each case for the delivery of shares of Common
Stock or cash, as applicable.

 

“Conversion Settlement Distribution” shall have the meaning set forth in Section
11.03(a).

 

“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be principally
administered, which office at the date hereof is located at 101 Barclay Street,
Floor 8W, New York, New York 10286, Attention: Corporate Trust Division –
Corporate Finance Unit, or such other address as the Trustee may designate from
time to time by notice to the Holders and the Company.

 

“Credit Agreement” means the $400,000,000 150-Day Credit Agreement dated as of
December 17, 2004, among the Company, the lenders party thereto,

 

3



--------------------------------------------------------------------------------

Bank of America, N.A., as administrative agent and JPMorgan Chase Bank, N.A., as
syndication agent, as amended from time to time, and all extensions, renewals,
refundings, refinancings and replacements of any Credit Agreement and all
increases thereof.

 

“Current Market Price” on any date of determination shall mean the average of
the daily Last Reported Sale Prices per share of Common Stock for the first 10
consecutive Trading Days from and including the Ex-Dividend Date with respect to
the issuance, distribution, subdivision or combination requiring such
computation immediately prior to the date in question. In the event that an
issuance, distribution, subdivision, combination or tender or exchange offer to
which Section 11.04 applies occurs during the period applicable for calculating
the Current Market Price pursuant to the definition in the preceding sentence,
the Current Market Price shall be calculated for such period in a manner
determined by the Board of Directors to reflect the impact of such issuance,
distribution, subdivision, combination or tender or exchange offer on the Last
Reported Sale Price of the Common Stock during such period.

 

“Depositary” shall have the meaning set forth in Section 2.01(a).

 

“Designated Event” shall have the meaning set forth in Section 3.08(a).

 

“Designated Event Repurchase Date” shall have the meaning set forth in Section
3.08(a).

 

“Designated Event Repurchase Notice” shall have the meaning set forth in Section
3.08(e).

 

“Designated Event Repurchase Price” shall have the meaning set forth in Section
3.08(a).

 

“Designated Senior Debt” means any Indebtedness from time to time outstanding
under the Credit Agreement.

 

“Designated Subsidiary” shall mean any existing or future, direct or indirect,
Subsidiary of the Company whose assets constitute 15% or more of the total
assets of the Company on a consolidated basis.

 

“Determination Date” shall have the meaning set forth in Section 11.04(k).

 

“Distributed Assets” shall have the meaning set forth in Section 11.04(d).

 

“DTC” shall have the meaning set forth in Section 2.01(a).

 

“Effective Date” means the date on which a Change of Control transaction becomes
effective.

 

4



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning set forth in Section 7.01.

 

“Exchange Property” shall have the meaning set forth in Section 11.05.

 

“Exchange Rate Contract” means, with respect to any Person, any currency swap
agreements, forward exchange rate agreements, foreign currency futures or
options, exchange rate collar agreements, exchange rate insurance and other
agreements or arrangements, or combination thereof, the principal purpose of
which is to provide protection against fluctuations in currency exchange rates.
An Exchange Rate Contract may also include an Interest Rate Agreement.

 

“Ex-Dividend Date” means (1) when used with respect to any issuance or
distribution, the first date on which a sale of shares of the Common Stock,
regular way, on the relevant exchange or in the relevant market for the Common
Stock, does not automatically transfer the right to receive such issuance or
distribution from the seller of the Common Stock to its buyer, and (2) when used
with respect to any subdivision or combination of shares of Common Stock, the
first date on which the Common Stock trades, regular way, on such exchange or in
such market after the time at which such subdivision or combination becomes
effective.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expiration Time” shall have the meaning set forth in Section 11.04(f).

 

“Extraordinary Cash Dividend” shall have the meaning set forth in Section
11.04(e).

 

“Fair Market Value”, or “fair market value” shall mean the amount that a willing
buyer would pay a willing seller in an arm’s-length transaction.

 

“Final Notice Date” shall have the meaning set forth in Section 11.03(a).

 

“Fiscal Quarter” shall have the meaning set forth in Section 11.01(a)(i).

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as approved by a significant segment of the accounting profession, which
are applied on a consistent basis.

 

“Global Securities” means Securities of either series that are in the respective
form set forth in Exhibit A-1 or A-2, and that are registered in the register of
Securities in the name of a Depositary or a nominee thereof, and to the extent
that such Securities are required to bear the Legend required by Section
2.06(f), such Securities will be in the form of a 144A Global Security.

 

5



--------------------------------------------------------------------------------

“Guarantee” means a guarantee, other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including, without limitation, letters of credit and
reimbursement agreements in respect thereof, of all or any part of any
Indebtedness.

 

“Holder” or “Securityholder” means a Person in whose name a Security is
registered on the Registrar’s books.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) any
indebtedness, whether contingent or not, (i) for borrowed money or (ii)
evidenced by bonds, notes, debentures or similar instruments (whether or not the
recourse of the lender is to the whole of the assets of such Person or to only a
portion thereof), (b) all reimbursement obligations and other liabilities
(contingent or otherwise) of such Person with respect to letters of credit, bank
guarantees or bankers’ acceptances, (c) all obligations and liabilities
(contingent or otherwise) of such Person representing the balance deferred and
unpaid of the purchase price of any property, including pursuant to leases of
such Person required, in conformity with GAAP, to be accounted for as
capitalized lease obligations on the balance sheet of such Person, and
sale-leaseback transactions, (d) all obligations under treasury management
arrangements or any hedging obligations under an Exchange Rate Contract or an
Interest Rate Agreement, (e) all direct or indirect Guarantees, or similar
agreements by such Person in respect of indebtedness, obligations or liabilities
of another Person of the kinds described in clauses (a) through (e), and (f) any
and all deferrals, renewals, extensions, refinancings and refundings of, or
amendments, modifications or supplements to, any indebtedness, obligation or
liability of the kinds described in clauses (a) through (f); provided that in
the case of each of clauses (a) through (c) any such balance that constitutes an
accrued expense or trade payable, if and to the extent any of the foregoing
would appear as a liability upon a balance sheet of such Person prepared in
accordance with GAAP shall not be considered Indebtedness. The amount of any
Indebtedness outstanding as of any date shall be the accreted value thereof, in
the case of any Indebtedness issued with original issue discount. The amount of
any Indebtedness outstanding as of any date with respect to any Exchange Rate
Contract or Interest Rate Agreement shall be the termination value thereof.
Indebtedness shall not include liabilities for taxes of any kind.

 

“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with the terms hereof, including the provisions of the TIA that
are deemed to be a part hereof.

 

“Interest” means interest payable on each Security pursuant to Section 1 of the
Securities.

 

“Interest Payment Date” means June 15 and December 15 of each year, commencing
June 15, 2005.

 

6



--------------------------------------------------------------------------------

“Interest Rate Agreement” means, with respect to any Person, any interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement or
other similar agreement the principal purpose of which is to protect the party
indicated therein against fluctuations in interest rates.

 

“Interest Record Date” means May 31 and November 30 of each year.

 

“Issue Date” of any Security means the date on which the Security was originally
issued or deemed issued as set forth on the face of the Security.

 

“Last Reported Sale Price” means, with respect to the Common Stock on any day,
the closing sale price per share of the Common Stock on such day (or if no
closing sale price is reported, the average of the reported closing bid and ask
prices or, if there is more than one bid or ask price, the average of the
average bid and the average ask prices) as reported in composite transactions
for the principal United States securities exchange on which the Common Stock is
listed, or if the Common Stock is not listed on a United States national or
regional securities exchange, as reported by the National Association of
Securities Dealers Automated Quotation System or by Pink Sheets LLC; provided
that if the Securities become convertible into the Exchange Property the “Last
Reported Sale Price” shall be the sum of (1) 100% of the value of any Exchange
Property consisting of cash, (2) the closing sale price of any Exchange Property
consisting of securities that are traded on a U.S. national securities exchange
or approved for quotation on the Nasdaq National Market and (3) the Fair Market
Value of any other Exchange Property, as determined by two independent
nationally recognized investment banks selected by the trustee for this purpose
after consultation with the Company.

 

“Legal Holiday” shall have the meaning set forth in Section 13.09.

 

“Legend” has the meaning set forth in Section 2.06(f).

 

“Liquidated Damages” means the interest that is payable by the Company pursuant
to the Registration Rights Agreement upon a Registration Default (as defined in
such agreement).

 

“Liquidated Damages Notice” shall have the meaning set forth in Section 5.07.

 

“nonelecting share” shall have the meaning set forth in Section 11.05.

 

“Non-Payment Default” shall have the meaning set forth in Section 4.02(b).

 

“Notice of Conversion” shall have the meaning set forth in Section 11.02(b).

 

“Notice of Default” shall have the meaning set forth in Section 7.01.

 

7



--------------------------------------------------------------------------------

“NYSE” means the New York Stock Exchange, Inc.

 

“Offer Expiration Time” shall have the meaning set forth in Section 11.04(g).

 

“Officer” means the Chairman of the Board of Directors, the Chief Executive
Officer, the Chief Financial Officer, the President, the Treasurer, any Vice
President, the Secretary or any Assistant Secretary of the Company.

 

“Officers’ Certificate” means a written certificate containing the information
specified in Sections 13.04 and 13.05, signed in the name of the Company by any
two Officers, and delivered to the Trustee. An Officers’ Certificate given
pursuant to Section 5.03 shall be signed by the principal executive officer,
principal financial officer or principal accounting officer of the Company but
need not contain the information specified in Sections 13.04 and 13.05.

 

“Opinion of Counsel” means a written opinion containing the information
specified in Sections 13.04 and 13.05, from legal counsel. The counsel may be an
employee of, or counsel to, the Company who is reasonably acceptable to the
Trustee.

 

“Payment Blockage Notice” shall have the meaning set forth in Section 4.02(b).

 

“Payment Default” shall have the meaning set forth in Section 4.02(a).

 

“Paying Agent” shall have the meaning set forth in Section 2.03.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.

 

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 2.07 hereof in exchange for or in lieu
of a mutilated, destroyed, lost or stolen Security shall be deemed to evidence
the same debt as the mutilated, destroyed, lost or stolen Security.

 

“Public Acquirer Change of Control” shall have the meaning set forth in Section
11.01(d).

 

“Public Acquirer Common Stock” shall have the meaning set forth in Section
11.01(d).

 

8



--------------------------------------------------------------------------------

“Purchase Agreement” means the Purchase Agreement dated December 16, 2004
between the Company, on the one hand, and Banc of America Securities LLC and
J.P. Morgan Securities Inc., as initial purchasers, on the other.

 

“Purchased Shares” shall have the meaning set forth in Section 11.04(f)(i).

 

“QIBs” shall have the meaning set forth in Section 2.01(a).

 

“Record Date” shall mean, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any cash, securities or other property or in which the Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of
stockholders entitled to receive such cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

 

“Redemption Date” means the date specified in a notice of redemption on which
the Securities may be redeemed in accordance with the terms of this Indenture.

 

“Redemption Price” or “redemption price” shall have the meaning set forth in
Section 3.01.

 

“Registrar” shall have the meaning set forth in Section 2.03.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, between the Company, on the one hand, and Banc of America
Securities LLC and J.P. Morgan Securities Inc., as initial purchasers under the
Purchase Agreement, on the other.

 

“Representative” means the (a) indenture trustee or other trustee, agent or
representative for any Senior Debt or (b) with respect to any Senior Debt that
does not have any such trustee, agent or other representative, (i) in the case
of such Senior Debt issued pursuant to an agreement providing for voting
arrangements as among the holders or owners of such Senior Debt, any holder or
owner of such Senior Debt acting with the consent of the required Persons
necessary to bind such holders or owners of such Senior Debt and (ii) in the
case of all other such Senior Debt, the holder or owner of such Senior Debt.

 

“Repurchase Date” means a Series A Repurchase Date or a Series B Repurchase
Date.

 

“Repurchase Notice” shall have the meaning set forth in Section 3.07(j)(i).

 

“Repurchase Price” shall have the meaning set forth in Section 3.07.

 

9



--------------------------------------------------------------------------------

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the Corporate Trust Division—Corporate Finance Unit (or any successor
unit) of the Trustee located at the Corporate Trust Office of the Trustee who
has direct responsibility for the administration of this Indenture and, for the
purposes of Section 8.01(c)(ii) and Section 8.05, shall also mean any other
officer of the Trustee to whom any corporate trust matter is referred because of
such person’s knowledge of and familiarity with the particular subject.

 

“Restricted Security” means a Security required to bear the Legend.

 

“Rule 144A” means Rule 144A under the Securities Act (or any successor
provision), as it may be amended from time to time.

 

“Rule 144A Information” shall have the meaning set forth in Section 5.06.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” means any of the Company’s Series A Debentures and Series B
Debentures or any of them (each, a “Security”), as amended or supplemented from
time to time, issued under this Indenture.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securityholder” or “Holder” means a person in whose name a Security is
registered on the Registrar’s books.

 

“Series A Debentures” means any of the Company’s 2.50% Series A Convertible
Subordinated Debentures Due December 15, 2024, as amended or supplemented from
time to time, issued under this Indenture.

 

“Series A Repurchase Date” shall have the meaning set forth in Section 3.07.

 

“Series B Debentures” means any of the Company’s 2.75% Series B Convertible
Subordinated Debentures Due December 15, 2024, as amended or supplemented from
time to time, issued under this Indenture.

 

“Series B Repurchase Date” shall have the meaning set forth in Section 3.07.

 

“Senior Debt”, with respect to the Company, means any Indebtedness (including
any monetary obligation in respect of the Credit Agreement, and interest,
whether or not allowable, accruing on Indebtedness incurred pursuant to the
Credit Agreement at the default rate specified therein after the filing of a
petition initiating any proceeding under any bankruptcy, insolvency or similar
law) of the Company arising under the Credit Agreement or any other Indebtedness
of the Company, whether outstanding on the date of this Indenture or thereafter

 

10



--------------------------------------------------------------------------------

created, incurred, assumed or guaranteed by the Company (including all
deferrals, renewals, extensions or refundings of, or amendments, modifications
or supplements to, the foregoing). Notwithstanding the foregoing, the term
Senior Debt shall not include (i) any Indebtedness of or amounts owed by the
Company for compensation to its employees, or for goods or materials purchased
or for services obtained in the ordinary course of business; (ii) any
Indebtedness of the Company to any majority-owned Subsidiary of the Company
(other than Indebtedness of the Company arising by reason of guarantees by the
Company of Indebtedness of any such Subsidiary to a Person that is not a
Subsidiary of the Company); (iii) any Indebtedness, created, evidenced, assumed
or guaranteed by an instrument that expressly provides that such Indebtedness
shall not be senior in right of payment to the Securities or expressly provides
that such Indebtedness is “pari passu” or “junior” to the Securities, or (iv)
the Securities.

 

“Stated Maturity” means, with respect to any Security, December 15, 2024.

 

“Stock Price” means the average of the Last Reported Sale Prices of Common Stock
on the five Trading Days up to but not including the Effective Date of a Change
of Control transaction pursuant to which Additional Shares are issuable as set
forth in Section 11.01(c) hereof.

 

“Subsidiary” means any person of which at least a majority of the outstanding
Voting Stock shall at the time directly or indirectly be owned or controlled by
the Company or by one or more Subsidiaries or by the Company and one or more
Subsidiaries.

 

“Termination of Trading” shall have the meaning set forth in Section 3.08(c).

 

“TIA” means the Trust Indenture Act of 1939 as in effect on the date of this
Indenture, provided, however, that in the event the TIA is amended after such
date, TIA means, to the extent required by any such amendment, the TIA as so
amended.

 

“Trading Day” means a day during which trading in securities generally occurs on
the NYSE or, if our Common Stock is not listed on the New York Stock Exchange,
on the principal other United States securities exchange on which the Common
Stock is then listed or, if the Common Stock is not listed on a national or
regional securities exchange, on the National Association of Securities Dealers
Automated Quotation System or, if the Common Stock is not quoted on the National
Association of Securities Dealers Automated Quotation System, on the principal
other market on which the Common Stock is then traded or quoted.

 

“Trigger Event” shall have the meaning set forth in Section 11.04(d).

 

11



--------------------------------------------------------------------------------

“Trustee” means the party named as the “Trustee” in the preamble of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture and, thereafter, shall mean such successor. The foregoing
sentence shall likewise apply to any subsequent such successor or successors.

 

“Voting Stock” of a person means Capital Stock of such person of the class or
classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such person (irrespective of whether or not
at the time Capital Stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

 

Section 1.02. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms used in
this Indenture have the following meanings:

 

“Commission” means the SEC.

 

“indenture securities” means the Securities.

 

“indenture security holder” means a Securityholder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the indenture securities means the Company.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

 

Section 1.03. Rules of Construction. Unless the context otherwise requires:

 

(a) a term has the meaning assigned to it;

 

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with generally accepted accounting principles as in effect from time
to time;

 

(c) “or” is not exclusive;

 

(d) “including” means including, without limitation;

 

(e) words in the singular include the plural, and words in the plural include
the singular; and

 

12



--------------------------------------------------------------------------------

(f) references to Sections and Articles are to references to Sections and
Articles of this Indenture.

 

Section 1.04. Acts of Holders.

 

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Company, as described in Section
13.02. Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the
Company, if made in the manner provided in this Section.

 

(b) The fact and date of the execution by any person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to such officer the execution thereof. Where such
execution is by a signer acting in a capacity other than such signer’s
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of such signer’s authority. The fact and date of the execution
of any such instrument or writing, or the authority of the person executing the
same, may also be proved in any other manner which the Trustee deems sufficient.

 

(c) The principal amount and serial number of any Security and the ownership of
Securities shall be proved by the register for the Securities.

 

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such
Security.

 

(e) If the Company shall solicit from the Holders of either series of Securities
any request, demand, authorization, direction, notice, consent, waiver or other
Act, the Company may, at its option, by or pursuant to a Board Resolution, fix
in advance a record date for the determination of Holders of such series of
Securities entitled to give such request, demand, authorization, direction,
notice, consent, waiver or other Act, but the Company shall have no obligation
to do so. If such a record date is fixed, such request, demand, authorization,
direction,

 

13



--------------------------------------------------------------------------------

notice, consent, waiver or other Act may be given before or after such record
date, but only the Holders of record of such series of Securities at the close
of business on such record date shall be deemed to be Holders for the purposes
of determining whether Holders of the requisite proportion of outstanding
Securities of such series have authorized or agreed or consented to such
request, demand, authorization, direction, notice, consent, waiver or other Act,
and for that purpose the outstanding Securities of such series shall be computed
as of such record date; provided that no such authorization, agreement or
consent by the Holders of such series of Securities on such record date shall be
deemed effective unless it shall become effective pursuant to the provisions of
this Indenture not later than six months after the record date.

 

ARTICLE 2

THE SECURITIES

 

Section 2.01. Form and Dating. The Securities and the Trustee’s certificate of
authentication to be borne by each series of Securities shall be substantially
in the form of Exhibits A-1, A-2, B-1 and B-2, which are a part of this
Indenture. The Securities may have notations, legends or endorsements required
by law, stock exchange rule or usage (provided that any such notation, legend or
endorsement required by usage is in a form acceptable to the Company). The
Company shall provide any such notations, legends or endorsements to the Trustee
in writing. Each Security shall be dated the date of its authentication.

 

(a) 144A Global Securities. Securities offered and sold within the United States
to qualified institutional buyers as defined in Rule 144A (“QIBs”) in reliance
on Rule 144A shall be issued, initially in the form of a 144A Global Security,
which shall be deposited with the Trustee at its Corporate Trust Office, as
custodian for the Depositary (as defined below) and registered in the name of
The Depository Trust Company (“DTC”) or the nominee thereof (DTC, or any
successor thereto, and any such nominee being hereinafter referred to as the
“Depositary”), duly executed by the Company and authenticated by the Trustee as
hereinafter provided. The aggregate principal amount of the 144A Global
Securities may from time to time be increased or decreased by adjustments made
on the records of the Trustee and the Depositary as hereinafter provided.

 

(b) Global Securities in General. Each Global Security shall represent such of
the outstanding Securities as shall be specified therein and each shall provide
that it shall represent the aggregate amount of outstanding Securities from time
to time endorsed thereon and that the aggregate amount of outstanding Securities
represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges, redemptions, repurchases and conversions.

 

Any adjustment of the aggregate principal amount of a Global Security to reflect
the amount of any increase or decrease in the amount of outstanding Securities
represented thereby shall be made by the Trustee in accordance with

 

14



--------------------------------------------------------------------------------

instructions given by the Holder thereof as required by Section 2.12 hereof and
shall be made on the records of the Trustee and the Depositary.

 

(c) Book-Entry Provisions. This Section 2.01(c) shall apply only to Global
Securities deposited with or on behalf of the Depositary.

 

The Company shall execute and the Trustee shall, in accordance with this Section
2.01(c), authenticate and deliver initially one or more Global Securities of
each series that (a) shall be registered in the name of the Depositary, (b)
shall be delivered by the Trustee to the Depositary or held by the Trustee
pursuant to the Depositary’s instructions and (c) shall be substantially in the
respective forms set forth in Exhibits A-1 and A-2 attached hereto.

 

(d) Certificated Securities. Securities of each series not issued as interests
in the Global Securities will be issued in certificated form substantially in
the respective forms set forth in Exhibits B-1 and B-2 attached hereto.

 

Section 2.02. Execution and Authentication. The Securities shall be executed on
behalf of the Company by one Officer. The signature of such Officer on the
Securities may be manual or facsimile.

 

Securities bearing the manual or facsimile signatures of an individual who was,
at the time of the execution of the Securities, an Officer shall bind the
Company, notwithstanding that such individual has ceased to hold such office
prior to the authentication and delivery of such Securities or did not hold such
office at the date of authentication of such Securities.

 

No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Security a certificate
of authentication substantially in the form provided for herein duly executed by
the Trustee by manual signature of an authorized signatory, and such certificate
upon any Security shall be conclusive evidence, and the only evidence, that such
Security has been duly authenticated and delivered hereunder.

 

The Trustee shall authenticate and deliver the Securities for original issue in
an aggregate principal amount of up to $225,000,000 Series A Debentures (up to
$250,000,000 aggregate principal amount if the initial purchasers’ option to
purchase additional Series A Debentures set forth in the Purchase Agreement is
exercised in full) and $175,000,000 Series B Debentures (up to $200,000,000
aggregate principal amount if the initial purchasers’ option to purchase
additional Series B Debentures set forth in the Purchase Agreement is exercised
in full) upon one or more Company Orders without any further action by the
Company (other than as contemplated in Section 13.04 and Section 13.05 hereof).

 

Notwithstanding anything herein to the contrary, the Company may without the
consent of the Holders, issue additional Securities of either series under the
Indenture of the same tenor and with the same CUSIP numbers as other

 

15



--------------------------------------------------------------------------------

Securities of the same series in an unlimited aggregate principal amount;
provided that no such additional Securities of either series may be issued
unless all Securities of the same series are fungible for U.S. federal income
and withholding tax purposes.

 

The Securities shall be issued only in registered form without coupons and only
in denominations of $1,000 of principal amount and any integral multiple of
$1,000.

 

Section 2.03. Registrar, Paying Agent and Conversion Agent. The Company shall
maintain an office or agency where Securities may be presented for registration
of transfer or for exchange (“Registrar”), an office or agency where Securities
may be presented for purchase or payment (“Paying Agent”) and an office or
agency where Securities may be presented for conversion (“Conversion Agent”).
The Registrar shall keep a register of the Securities and of their transfer and
exchange. The Company may have one or more co-registrars, one or more additional
paying agents and one or more additional Conversion Agents. The term Paying
Agent includes any additional paying agent, including any named pursuant to
Section 5.05. The term Conversion Agent includes any additional Conversion
Agent, including any named pursuant to Section 5.05.

 

The Company shall enter into an appropriate agency agreement with any Registrar,
Paying Agent, Conversion Agent, or co-registrar (in each case, if such
Registrar, agent or co-registrar is a Person other than the Trustee). The
agreement shall implement the provisions of this Indenture that relate to such
agent. The Company shall notify the Trustee of the name and address of any such
agent. If the Company fails to maintain a Registrar, Paying Agent or Conversion
Agent, the Trustee shall act as such and shall be entitled to appropriate
compensation therefor pursuant to Section 8.07. The Company or any Subsidiary or
an Affiliate of either of them may act as Paying Agent, Registrar, Conversion
Agent or co-registrar.

 

The Company initially appoints the Trustee as Registrar, Conversion Agent and
Paying Agent in connection with the Securities.

 

Section 2.04. Paying Agent to Hold Money and Securities in Trust. Except as
otherwise provided herein, on or prior to each due date of payments in respect
of any Security, the Company shall deposit with the Paying Agent a sum of money
(in immediately available funds if deposited on the due date) or shares of
Common Stock sufficient to make such payments when so becoming due. The Company
shall require each Paying Agent (other than the Trustee) to agree in writing
that the Paying Agent shall hold in trust for the benefit of Securityholders or
the Trustee all money and shares of Common Stock held by the Paying Agent for
the making of payments in respect of the Securities and shall notify the Trustee
of any default by the Company in making any such payment. At any time during the
continuance of any such default, the Paying Agent shall, upon the written
request of the Trustee, forthwith pay to the Trustee all money and shares

 

16



--------------------------------------------------------------------------------

of Common Stock so held in trust. If the Company, a Subsidiary or an Affiliate
of either of them acts as Paying Agent, it shall segregate the money and shares
of Common Stock held by it as Paying Agent and hold it as a separate trust fund.
The Company at any time may require a Paying Agent to pay all money and shares
of Common Stock held by it to the Trustee and to account for any funds and
Common Stock disbursed by it. Upon doing so, the Paying Agent shall have no
further liability for the money or shares of Common Stock.

 

Section 2.05. Securityholder Lists. The Trustee shall preserve the most recent
list available to it of the names and addresses of Securityholders. If the
Trustee is not the Registrar, the Company shall cause to be furnished to the
Trustee at least semiannually on May 31 and November 30 a listing of
Securityholders dated within 15 days of the date on which the list is furnished
and at such other times as the Trustee may request in writing a list in such
form and as of such date as the Trustee may reasonably require of the names and
addresses of Securityholders.

 

Section 2.06. Transfer and Exchange.

 

(a) Subject to Section 2.12 hereof, upon surrender for registration of transfer
of any Security, together with a written instrument of transfer satisfactory to
the Registrar duly executed by the Securityholder or such Securityholder’s
attorney duly authorized in writing, at the office or agency of the Company
designated as Registrar or co-registrar pursuant to Section 2.03, the Company
shall execute, and the Trustee shall authenticate and deliver, in the name of
the designated transferee or transferees, one or more new Securities of any
authorized denomination or denominations, of a like aggregate principal amount.
The Company shall not charge a service charge for any registration of transfer
or exchange, but the Company may require payment of a sum sufficient to pay all
taxes, assessments or other governmental charges that may be imposed in
connection with the transfer or exchange of the Securities from the
Securityholder requesting such transfer or exchange.

 

At the option of the Holder, Securities may be exchanged for other Securities of
any authorized denomination or denominations, of a like aggregate principal
amount upon surrender of the Securities to be exchanged, together with a written
instrument of transfer satisfactory to the Registrar duly executed by the
Securityholder or such Securityholder’s attorney duly authorized in writing, at
such office or agency. Whenever any Securities are so surrendered for exchange,
the Company shall execute, and the Trustee shall authenticate and deliver, the
Securities which the Holder making the exchange is entitled to receive.

 

The Company shall not be required to make, and the Registrar need not register,
transfers or exchanges of Securities selected for redemption (except, in the
case of Securities to be redeemed in part, the portion thereof not to be
redeemed) or any Securities in respect of which a Repurchase Notice or
Designated Event Repurchase Notice has been given and not withdrawn by the

 

17



--------------------------------------------------------------------------------

Holder thereof in accordance with the terms of this Indenture (except, in the
case of Securities to be purchased in part, the portion thereof not to be
purchased) or any Securities for a period of 15 days before the mailing of a
notice of redemption of Securities to be redeemed.

 

(b) Notwithstanding any provision to the contrary herein, so long as a Global
Security remains outstanding and is held by or on behalf of the Depositary,
transfers of a Global Security, in whole or in part, shall be made only in
accordance with Section 2.12 and this Section 2.06(b). Transfers of a Global
Security shall be limited to transfers of such Global Security in whole or in
part, to the Depositary, to nominees of the Depositary or to a successor of the
Depositary or such successor’s nominee.

 

(c) Successive registrations and registrations of transfers and exchanges as
aforesaid may be made from time to time as desired, and each such registration
shall be noted on the register for the Securities.

 

(d) Any Registrar appointed pursuant to Section 2.03 hereof shall provide to the
Trustee such information as the Trustee may reasonably require in connection
with the delivery by such Registrar of Securities upon transfer or exchange of
Securities.

 

(e) No Registrar shall be required to make registrations of transfer or exchange
of Securities during any periods designated in the text of the Securities or in
this Indenture as periods during which such registration of transfers and
exchanges need not be made.

 

(f) If Securities are issued upon the transfer, exchange or replacement of
Securities subject to restrictions on transfer and bearing the legends set forth
on the forms of Security attached hereto as Exhibits A-1, A-2, B-1 and B-2
setting forth such restrictions (collectively, the “Legend”), or if a request is
made to remove the Legend on a Security, the Securities so issued shall bear the
Legend, or the Legend shall not be removed, as the case may be, unless there is
delivered to each of the Company and the Trustee, and the Registrar (if not the
same Person as the Trustee) such satisfactory evidence, which shall include an
opinion of counsel, as may be reasonably required by the Company and the Trustee
(if not the same Person as the Trustee), that neither the Legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
thereof comply with the provisions of Rule 144A or Rule 144 under the Securities
Act or that such Securities are not “restricted” within the meaning of Rule 144
under the Securities Act. Upon (i) provision of such satisfactory evidence, or
(ii) notification by the Company to the Trustee and Registrar of the sale of
such Security pursuant to a registration statement that is effective at the time
of such sale, the Trustee, at the written direction of the Company, shall
authenticate and deliver a Security that does not bear the Legend. If the Legend
is removed from the face of a Security and the Security is subsequently held by
the Company or an Affiliate of the Company, the Legend shall be reinstated.

 

18



--------------------------------------------------------------------------------

Section 2.07. Replacement Securities. If (a) any mutilated Security of either
series is surrendered to the Trustee, or (b) the Company and the Trustee receive
evidence to their satisfaction of the destruction, loss or theft of any Security
of either series, and there is delivered to the Company and the Trustee such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Company or the Trustee that such Security
has been acquired by a bona fide purchaser, the Company shall execute and upon
its written request the Trustee shall authenticate and deliver, in exchange for
any such mutilated Security or in lieu of any such destroyed, lost or stolen
Security, a new Security of like tenor, series and principal amount, bearing a
certificate number not contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, or is about to be purchased by the Company
pursuant to Article 3 hereof, the Company in its discretion may, instead of
issuing a new Security, pay or purchase such Security, as the case may be.

 

Upon the issuance of any new Securities under this Section 2.07, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

 

Every new Security issued pursuant to this Section 2.07 in lieu of any
mutilated, destroyed, lost or stolen Security shall constitute an original
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all benefits of this Indenture equally and proportionately with any
and all other Securities of such series duly issued hereunder.

 

The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

 

Section 2.08. Outstanding Securities; Determinations of Holders’ Action.
Securities outstanding at any time are all the Securities authenticated by the
Trustee except for those cancelled by it, those paid pursuant to Section 2.07,
those delivered to it for cancellation and those described in this Section 2.08
as not outstanding. A Security does not cease to be outstanding because the
Company or an Affiliate thereof holds the Security; provided, however, that in
determining whether the Holders of the requisite principal amount of Securities
of either series have given or concurred in any request, demand, authorization,
direction, notice, consent, waiver, or other Act hereunder, Securities of such
series owned by the Company or any other obligor upon the Securities or any
Affiliate of the Company or such other obligor shall be disregarded and deemed
not to be outstanding, except that, in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent, waiver or other act, only Securities of such series which a
Responsible Officer of

 

19



--------------------------------------------------------------------------------

the Trustee actually knows to be so owned shall be so disregarded. Subject to
the foregoing, only Securities of such series outstanding at the time of such
determination shall be considered in any such determination (including, without
limitation, determinations pursuant to Articles 7 and 10).

 

If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Security
is held by a bona fide purchaser.

 

If the Paying Agent holds, in accordance with this Indenture, on a Redemption
Date, or on the Business Day immediately following a Repurchase Date or a
Designated Event Repurchase Date, or on Stated Maturity, money or securities, if
permitted hereunder, sufficient to pay Securities payable on that date, then
immediately after such Redemption Date, Repurchase Date, Designated Event
Repurchase Date or Stated Maturity, as the case may be, such Securities shall
cease to be outstanding and Interest and Liquidated Damages, if any, on such
Securities shall cease to accrue; provided, that if such Securities are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made.

 

If a Security is converted in accordance with Article 11, then from and after
the time of conversion on the date of conversion, such Security shall cease to
be outstanding and Interest and Liquidated Damages, if any, shall cease to
accrue on such Security.

 

Section 2.09. Temporary Securities. Pending the preparation of definitive
Securities, the Company may execute, and upon Company Order the Trustee shall
authenticate and deliver, temporary Securities which are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Securities in lieu of which they
are issued and with such appropriate insertions, omissions, substitutions and
other variations as the Officers executing such Securities may determine, as
conclusively evidenced by their execution of such Securities.

 

If temporary Securities are issued, the Company will cause definitive Securities
to be prepared without unreasonable delay. After the preparation of definitive
Securities, the temporary Securities shall be exchangeable for definitive
Securities upon surrender of the temporary Securities at the office or agency of
the Company designated for such purpose pursuant to Section 2.03, without charge
to the Holder. Upon surrender for cancellation of any one or more temporary
Securities the Company shall execute and the Trustee shall authenticate and
deliver in exchange therefor a like principal amount of definitive Securities of
authorized denominations. Until so exchanged the temporary Securities shall in
all respects be entitled to the same benefits under this Indenture as definitive
Securities.

 

20



--------------------------------------------------------------------------------

Section 2.10. Cancellation. All Securities surrendered for payment, purchase by
the Company pursuant to Article 3, conversion, redemption or registration of
transfer or exchange shall, if surrendered to any person other than the Trustee,
the Registrar or the Paying Agent, as the case may be, be delivered to the
Trustee and shall be promptly cancelled by it. The Company may at any time
deliver to the Trustee for cancellation any Securities previously authenticated
and delivered hereunder which the Company may have acquired in any manner
whatsoever, and all Securities so delivered shall be promptly cancelled by the
Trustee. The Company may not issue new Securities to replace Securities it has
paid or delivered to the Trustee for cancellation (other than in connection with
registrations of transfer or exchange) or that any Holder has converted pursuant
to Article 11. No Securities shall be authenticated in lieu of or in exchange
for any Securities cancelled as provided in this Section, except as expressly
permitted by this Indenture. All cancelled Securities held by the Trustee shall
be disposed of by the Trustee in accordance with the Trustee’s customary
procedure.

 

Section 2.11. Persons Deemed Owners. Prior to due presentment of a Security for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the person in whose name such Security is registered as
the owner of such Security for the purpose of receiving payment of the principal
amount of the Security or any portion thereof, or the payment of any Redemption
Price, Repurchase Price or Designated Event Repurchase Price in respect thereof,
and Interest or Liquidated Damages thereon, for the purpose of conversion and
for all other purposes whatsoever, whether or not such Security be overdue, and
neither the Company, the Trustee nor any agent of the Company or the Trustee
shall be affected by notice to the contrary.

 

Section 2.12. Global Securities.

 

(a) Notwithstanding any other provisions of this Indenture or the Securities,
(A) transfers of a Global Security, in whole or in part, shall be made only in
accordance with Section 2.06 and Section 2.12(a)(i), (B) transfers of a
beneficial interest in a Global Security for a Certificated Security shall
comply with Section 2.06, Section 2.12(a)(ii) and Section 2.12(e)(i), and (C)
transfers of a Certificated Security shall comply with Section 2.06, Section
2.12(a)(iii) and Section 2.12(a)(iv).

 

(i) Transfer of Global Security. A Global Security may not be transferred, in
whole or in part, to any Person other than the Depositary or a nominee or any
successor thereof, and no such transfer to any such other Person may be
registered; provided that this clause shall not prohibit any transfer of a
Security that is issued in exchange for a Global Security but is not itself a
Global Security. No transfer of a Security to any Person shall be effective
under this Indenture or the Securities unless and until such Security has been
registered in the name of such Person. Nothing in this Section 2.12(a)(i) shall
prohibit or render ineffective any transfer of a

 

21



--------------------------------------------------------------------------------

beneficial interest in a Global Security effected in accordance with the other
provisions of this Section 2.12(a).

 

(ii) Restrictions on Transfer of a Beneficial Interest in a Global Security for
a Certificated Security. A beneficial interest in a Global Security may not be
exchanged for a Certificated Security except upon satisfaction of the
requirements set forth below and in Section 2.12(e)(i) below. Upon receipt by
the Trustee of a transfer of a beneficial interest in a Global Security in
accordance with Applicable Procedures for a Certificated Security in the form
satisfactory to the Trustee, together with:

 

(A) so long as the Securities are Restricted Securities, certification in the
form set forth in Exhibit C;

 

(B) written instructions to the Trustee to make, or direct the Registrar to
make, an adjustment on its books and records with respect to such Global
Security to reflect a decrease in the aggregate principal amount of the
Securities represented by the Global Security, such instructions to contain
information regarding the Depositary account to be credited with such decrease;
and

 

(C) if the Company or the Trustee so requests, an opinion of counsel or other
evidence reasonably satisfactory to it as to the compliance with the
restrictions set forth in the Legend,

 

then the Trustee shall cause, or direct the Registrar to cause, in accordance
with the standing instructions and procedures existing between the Depositary
and the Registrar, the aggregate principal amount of the Securities represented
by the Global Security to be decreased by the aggregate principal amount of the
Certificated Security to be issued, shall issue such Certificated Security and
shall debit or cause to be debited to the account of the person specified in
such instructions a beneficial interest in the Global Security equal to the
principal amount of the Certificated Security so issued.

 

(iii) Transfer and Exchange of Certificated Securities. When Certificated
Securities are presented to the Registrar with a request:

 

(y) to register the transfer of such Certificated Securities; or

 

(z) to exchange such Certificated Securities for an equal principal amount of
Certificated Securities of other authorized denominations,

 

22



--------------------------------------------------------------------------------

the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Certificated Securities surrendered for transfer or exchange:

 

(A) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Registrar, duly executed by
the Holder thereof or his attorney duly authorized in writing; and

 

(B) so long as such Securities are Restricted Securities, such Securities are
being transferred or exchanged pursuant to an effective registration statement
under the Securities Act or pursuant to clause (1), (2) or (3) below, and are
accompanied by the following additional information and documents, as
applicable:

 

(1) if such Certificated Securities are being delivered to the Registrar by a
Holder for registration in the name of such Holder, without transfer, a
certification from such Holder to that effect; or

 

(2) if such Certificated Securities are being transferred to the Company, a
certification to that effect; or

 

(3) if such Certificated Securities are being transferred pursuant to an
exemption from registration, (i) a certification to that effect (in the form set
forth in Exhibit C, if applicable) and (ii) if the Company or the Trustee so
requests, an opinion of counsel or other evidence reasonably satisfactory to it
as to the compliance with the restrictions set forth in the Legend.

 

(iv) Restrictions on Transfer of a Certificated Security for a Beneficial
Interest in a Global Security. A Certificated Security may not be exchanged for
a beneficial interest in a Global Security except upon satisfaction of the
requirements set forth below.

 

Upon receipt by the Trustee of a Certificated Security, duly endorsed or
accompanied by appropriate instruments of transfer, in form satisfactory to the
Trustee, together with:

 

(A) so long as the Securities are Restricted Securities, certification, in the
form set forth in Exhibit C, that such Certificated Security (1) is being
transferred to a QIB in accordance with Rule 144A under the Securities Act or
(2) is

 

23



--------------------------------------------------------------------------------

being transferred pursuant to and in compliance with Rule 144 under the
Securities Act; and

 

(B) written instructions directing the Trustee to make, or to direct the
Registrar to make, an adjustment on its books and records with respect to such
Global Security to reflect an increase in the aggregate principal amount of the
Securities represented by the Global Security, such instructions to contain
information regarding the Depositary account to be credited with such increase,
then the Trustee shall cancel such Certificated Security and cause, or direct
the Registrar to cause, in accordance with the standing instructions and
procedures existing between the Depositary and the Registrar, the aggregate
principal amount of Securities represented by the Global Security to be
increased by the aggregate principal amount of the Certificated Security to be
exchanged, and shall credit or cause to be credited to the account of the person
specified in such instructions a beneficial interest in the Global Security
equal to the principal amount of the Certificated Security so cancelled. If no
Global Securities are then outstanding, the Company shall issue and the Trustee
shall authenticate, upon written order of the Company in the form of an
Officers’ Certificate, a new Global Security in the appropriate principal
amount.

 

(b) Subject to Section 2.12(c), every Security shall be subject to the
restrictions on transfer provided in the Legend including the delivery of an
opinion of counsel, if so provided. Whenever any Restricted Security is
presented or surrendered for registration of transfer or for exchange for a
Security registered in a name other than that of the Holder, such Security must
be accompanied by a certificate in substantially the form set forth in Exhibit
C, dated the date of such surrender and signed by the Holder of such Security,
as to compliance with such restrictions on transfer. The Registrar shall not be
required to accept for such registration of transfer or exchange any Security
not so accompanied by a properly completed certificate.

 

(c) The restrictions imposed by the Legend upon the transferability of any
Security shall cease and terminate when such Security has been sold pursuant to
an effective registration statement under the Securities Act or transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or, if earlier, upon the expiration of the holding period applicable to
sales thereof under Rule 144(k) under the Securities Act (or any successor
provision). Any Security as to which such restrictions on transfer shall have
expired in accordance with their terms or shall have terminated may, upon a
surrender of such Security for exchange to the Registrar in accordance with the
provisions of this Section 2.12 (accompanied, in the event that such
restrictions on transfer have terminated by reason of a transfer in compliance
with Rule 144 or any successor provision, by an opinion of counsel having
substantial experience in practice

 

24



--------------------------------------------------------------------------------

under the Securities Act and otherwise reasonably acceptable to the Company and
the Trustee, addressed to the Company and the Trustee and in form acceptable to
the Company and the Trustee, to the effect that the transfer of such Security
has been made in compliance with Rule 144 or such successor provision), be
exchanged for a new Security, of like tenor and aggregate principal amount,
which shall not bear the restrictive Legend. The Company shall inform the
Trustee of the effective date of any registration statement registering the
Securities under the Securities Act. The Trustee shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
aforementioned opinion of counsel or registration statement.

 

(d) As used in the preceding two paragraphs of this Section 2.12, the term
“transfer” encompasses any sale, pledge, transfer, loan, hypothecation, or other
disposition of any Security.

 

(e) The provisions of clauses (i), (ii), (iii), (iv) and (v) of this Section
2.12(e) shall apply only to Global Securities:

 

(i) Notwithstanding any other provisions of this Indenture or the Securities, a
Global Security shall not be exchanged in whole or in part for a Security
registered in the name of any Person other than the Depositary or one or more
nominees thereof, provided that a Global Security may be exchanged for
Securities registered in the names of any person designated by the Depositary in
the event that (A) the Depositary has notified the Company that it is unwilling
or unable to continue as Depositary for such Global Security, and a successor
Depositary is not appointed by the Company within 90 days, (B) at any time, the
Company, in its sole discretion, but to the extent permitted by the Depositary,
determines not to have Securities represented by Global Securities, or (C) upon
a request by or on behalf of the Depositary following the request of any
beneficial owner seeking to exercise or enforce its rights under the Securities,
a beneficial interest in a Global Security may be exchanged for a security in
registered form in accordance with the Depositary’s procedures. Any Global
Security exchanged pursuant to clause (A) above shall be so exchanged in whole
and not in part, and any Global Security exchanged pursuant to clause (B) above
may be exchanged in whole or from time to time in part as directed by the
Depositary. Any Security issued in exchange for a Global Security or any portion
thereof shall be a Global Security; provided that any such Security so issued
that is registered in the name of a person other than the Depositary or a
nominee thereof shall not be a Global Security.

 

(ii) Securities issued in exchange for a Global Security or any portion thereof
shall be issued in definitive, fully registered form, shall have an aggregate
principal amount equal to that of such Global Security or portion thereof to be
so exchanged, shall be registered in such names and be in such authorized
denominations as the Depositary shall designate

 

25



--------------------------------------------------------------------------------

and shall bear the applicable legends provided for herein. Any Global Security
to be exchanged in whole shall be surrendered by the Depositary to the
Registrar. With regard to any Global Security to be exchanged in part, either
such Global Security shall be so surrendered for exchange or, if the Trustee is
acting as custodian for the Depositary or its nominee with respect to such
Global Security, the principal amount thereof shall be reduced, by an amount
equal to the portion thereof to be so exchanged, by means of an appropriate
adjustment made on the records of the Trustee. Upon any such surrender or
adjustment, the Trustee shall authenticate and deliver the Security issuable on
such exchange to or upon the order of the Depositary or an authorized
representative thereof.

 

(iii) Subject to the provisions of clause (v) of this Section 2.12(e), the
registered Holder may grant proxies and otherwise authorize any person,
including Agent Members (as defined below) and persons that may hold interests
through Agent Members, to take any action which a holder is entitled to take
under this Indenture or the Securities.

 

(iv) In the event of the occurrence of any of the events specified in clause (i)
of this Section 2.12(e), the Company will promptly notify the Trustee and make
available to the Trustee a reasonable supply of Certificated Securities in
definitive, fully registered form.

 

(v) Neither any members of, or participants in, the Depositary (collectively,
the “Agent Members”) nor any other persons on whose behalf Agent Members may act
shall have any rights under this Indenture with respect to any Global Security
registered in the name of the Depositary or any nominee thereof, or under any
such Global Security, and the Depositary or such nominee, as the case may be,
may be treated by the Company, the Trustee and any agent of the Company or the
Trustee as the absolute owner and holder of such Global Security for all
purposes whatsoever; provided that an owner of a beneficial interest in a Global
Security may directly enforce against the Company, without any proxy, comment,
solicitation, waiver or any participation of the Depositary, its right to
exchange such beneficial interest for a Security in registered form pursuant to
Section 2.12(e)(i) above. Notwithstanding the foregoing, nothing herein shall
(A) prevent the Company, the Trustee or any agent of the Company or the Trustee
from giving effect to any written certification, proxy or other authorization
furnished by the Depositary or such nominee, as the case may be, or (B) impair,
as between the Depositary, its Agent Members and any other person on whose
behalf an Agent Member may act, the operation of customary practices of such
Persons governing the exercise of the rights of a holder of any Security.

 

Subject to the right of a beneficial owner to receive certificated Securities
pursuant to Section 2.12(e)(i)(C), none of the Trustee, any Paying Agent,
Conversion Agent or the Registrar shall have any

 

26



--------------------------------------------------------------------------------

responsibility or obligation to any beneficial owner of a Global Security, a
member of, or a participant in the Depository or other Person with respect to
the accuracy of the records of the Depository or its nominee or of any
participant or member thereof, with respect to any ownership interest in the
Securities or with respect to the delivery to any participant, member,
beneficial owner or other Person (other than the Depository) of any notice
(including any notice of redemption) or the payment of any amount, under or with
respect to such Securities. All notices and communications to be given to the
Holders and all payments to be made to Holders under the Securities shall be
given or made only to or upon the order of the registered Holders (which shall
be the Depository or its nominee in the case of the Global Securities). The
rights of beneficial owners of any Global Security shall be exercised only
through the Depository subject to the applicable rules and procedures of the
Depository. The Trustee, any Paying Agent, the Conversion Agent and the
Registrar may rely and shall be fully protected in relying upon information
furnished by the Depository with respect to its members, participants and any
beneficial owners. The Trustee, each Paying Agent, the Conversion Agent and the
Registrar shall be entitled to deal with any depositary (including the
Depository), and any nominee thereof, that is the Holder of any Global Security
for all purposes of this Indenture relating to such Global Security (including
the payment of principal, premium, if any, and interest and additional amounts,
if any, and the giving of instructions or directions by or to the owner or
holder of a beneficial ownership interest in such Global Security) as the sole
Holder of such Global Security and shall have no obligations to the beneficial
owners thereof. None of the Trustee, any Paying Agent, the Conversion Agent or
the Registrar shall have any responsibility or liability for any acts or
omissions of any such depositary with respect to any Global Security, for the
records of any such depositary, including records in respect of beneficial
ownership interests in respect of any such Global Security, for any transactions
between such depositary and any participant in such depositary or between or
among any such depositary, any such participant and/or any holder or owner of a
beneficial interest in such Global Security or for any transfers of beneficial
interests in any such Global Security.

 

(f) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Depository
participants, members or beneficial owners of any Global Security) other than to
make any required delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by, the terms of this Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements hereof.

 

27



--------------------------------------------------------------------------------

Section 2.13. CUSIP, ISIN or Other Similar Numbers. The Company may issue each
series of Securities with one or more “CUSIP,” ISIN or other similar numbers (if
then generally in use), and, if so, the Trustee shall use such “CUSIP,” ISIN or
other similar numbers in notices of redemption as a convenience to Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Securities, and any such redemption shall
not be affected by any defect in or omission of such numbers. The Company will
promptly notify the Trustee of any change in the CUSIP, ISIN or other similar
numbers.

 

Section 2.14. [RESERVED]

 

Section 2.15. [RESERVED]

 

ARTICLE 3

REDEMPTION AND REPURCHASES

 

Section 3.01. Company’s Right to Redeem; Notices to Trustee. Prior to December
23, 2011, the Series A Debentures will not be redeemable at the Company’s
option. Prior to December 23, 2014, the Series B Debentures will not be
redeemable at the Company’s option. Beginning on December 23, 2011, the Company,
at its option, may redeem the Series A Debentures, and beginning on December 23,
2014, the Company, at its option, may redeem the Series B Debentures, in each
case for cash at any time as a whole, or from time to time in part, at a
redemption price (the “Redemption Price”) equal to 100% of the principal amount
of the Securities redeemed plus accrued and unpaid Interest and accrued and
unpaid Liquidated Damages, if any, on the Securities redeemed to (but excluding)
the Redemption Date; provided that if the Redemption Date falls after an
Interest Record Date and on or prior to the related Interest Payment Date, the
Redemption Price shall only be 100% of the principal amount of Securities to be
redeemed and the Company shall pay such accrued and unpaid Interest on such
Interest Payment Date to the Holder of the Securities on such Interest Record
Date. If the Company elects to redeem Securities, it shall notify the Trustee in
writing of the series of Securities being redeemed, the Redemption Date, the
applicable Conversion Rate, the principal amount of Securities to be redeemed
and the Redemption Price.

 

The Company shall give the notice to the Trustee provided for in this Section
3.01 by a Company Order, at least 30 days but not more than 60 days before the
Redemption Date (unless a shorter notice shall be satisfactory to the Trustee).

 

28



--------------------------------------------------------------------------------

Securities called for redemption may be converted at any time prior to the close
of business on the Business Day immediately preceding the Redemption Date.

 

Section 3.02. Selection of Securities to be Redeemed. If less than all of the
Securities of either series are to be redeemed, unless the procedures of the
Depositary provide otherwise, the Trustee shall select the Securities of such
series to be redeemed by lot, on a pro rata basis or by another method the
Trustee considers fair and appropriate (so long as such method is not prohibited
by the rules of any stock exchange on which the Securities are then listed).
Subject to the previous sentence, the Trustee shall make the selection within
five Business Days after it receives the notice provided for in Section 3.01
from outstanding Securities not previously called for redemption. The Trustee
may select for redemption portions of the principal amount of Securities that
have denominations larger than $1,000.

 

Securities and portions of Securities that the Trustee selects shall be in
principal amounts of $1,000 or an integral multiple of $1,000. Provisions of
this Indenture that apply to Securities called for redemption also apply to
portions of Securities called for redemption. The Trustee shall notify the
Company promptly of the Securities or portions of the Securities to be redeemed.

 

If any Security selected for partial redemption is converted in part pursuant to
Section 11.01(a)(ii) before termination of the conversion right with respect to
the portion of the Security so selected, the converted portion of such Security
shall be deemed (so far as may be) to be the portion selected for redemption.
Securities that have been converted during a selection of Securities to be
redeemed may be treated by the Trustee as outstanding for the purpose of such
selection.

 

Section 3.03. Notice of Redemption. At least 30 days but not more than 60 days
before a Redemption Date, the Company shall mail a notice of redemption by
first-class mail, postage prepaid, to each Holder of Securities to be redeemed.

 

The notice shall identify the Securities to be redeemed and shall state:

 

(a) the series of Securities being redeemed;

 

(b) the Redemption Date;

 

(c) the Redemption Price;

 

(d) the Conversion Rate for the applicable series of Securities;

 

(e) the name and address of the Paying Agent and the Conversion Agent;

 

29



--------------------------------------------------------------------------------

(f) that Securities called for redemption may be converted at any time before
the close of business on the Business Day prior to the Redemption Date;

 

(g) that Securities called for redemption and not converted will be redeemed on
the Redemption Date;

 

(h) that Holders who want to convert their Securities must satisfy the
requirements set forth in the Securities;

 

(i) that Securities called for redemption must be surrendered to the Paying
Agent to collect the Redemption Price;

 

(j) if fewer than all of the outstanding Securities are to be redeemed, the
certificate numbers, if any, and principal amounts of the particular Securities
to be redeemed;

 

(k) that, unless the Company defaults in making payment of such Redemption
Price, Interest and Liquidated Damages, if any, on Securities called for
redemption will cease to accrue on and after the Redemption Date; and

 

(l) the CUSIP, ISIN or other similar number(s), as the case may be, of the
series of Securities being redeemed.

 

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at the Company’s expense, provided that the Company makes
such request at least seven Business Days prior to the date by which such notice
of redemption must be given to Holders in accordance with this Section 3.03 and
the text of such notice is completed by the Company.

 

Section 3.04. Effect of Notice of Redemption. Once notice of redemption is
given, Securities called for redemption become due and payable on the Redemption
Date and at the Redemption Price stated in the notice (except for Securities
which are converted in accordance with the terms of this Indenture) and from and
after such date (unless the Company shall default in the payment of the
Redemption Price) Interest and Liquidated Damages, if any, on such Securities
shall cease to accrue. Upon surrender to the Paying Agent, such Securities shall
be paid at the Redemption Price.

 

Section 3.05. Deposit of Redemption Price. Prior to 10:00 a.m. (New York City
time), on the Redemption Date, the Company shall deposit with the Paying Agent
(or if the Company or a Subsidiary or an Affiliate of either of them is the
Paying Agent, shall segregate and hold in trust) money sufficient to pay the
Redemption Price of all Securities to be redeemed on that date other than
Securities or portions of Securities called for redemption which on or prior
thereto have been delivered by the Company to the Trustee for cancellation or
have been

 

30



--------------------------------------------------------------------------------

converted. The Paying Agent shall as promptly as practicable return to the
Company any money not required for that purpose because of conversion of
Securities pursuant to Article 11. If such money is then held by the Company in
trust and is not required for such purpose it shall be discharged from such
trust.

 

Section 3.06. Securities Redeemed in Part. Upon surrender of a Security that is
redeemed in part, the Company shall execute and the Trustee shall authenticate
and deliver to the Holder a new Security in an authorized denomination equal in
principal amount to the unredeemed portion of the Security surrendered.

 

Section 3.07. Repurchase of Securities by the Company at Option of the Holder.
Series A Debentures shall be purchased by the Company at the option of the
Holder on December 15, 2011, December 15, 2014 and December 15, 2019 (each, a
“Series A Repurchase Date”), and Series B Debentures shall be purchased by the
Company at the option of the Holder on December 15, 2014 and December 15, 2019
(each, a “Series B Repurchase Date”), in each case at a purchase price in cash
equal to 100% of the principal amount of those Securities, plus any accrued and
unpaid Interest and accrued and unpaid Liquidated Damages, if any, on those
Securities, to (but excluding) such Repurchase Date (the “Repurchase Price”);
provided that if any such Repurchase Date falls after an Interest Record Payment
Date and on or prior to the related Interest Payment Date, the Repurchase Price
shall only be 100% of the principal amount of those Securities and the Company
shall pay such accrued and unpaid Interest, including accrued and unpaid
Liquidated Damages, if any, on such Interest Payment Date to the Holder of the
Securities on such Interest Record Date. Not later than 20 Business Days prior
to any Repurchase Date, the Company shall mail a Company Notice by first class
mail to the Trustee and to each Holder (and to beneficial owners as required by
applicable law). The Company Notice shall include a form of Repurchase Notice to
be completed by a Holder and shall state:

 

(a) the Repurchase Price, the Repurchase Date and the Conversion Rate for the
applicable series of Securities;

 

(b) the name and address of the Paying Agent and the Conversion Agent;

 

(c) that Securities as to which a Repurchase Notice has been given may be
converted if they are otherwise convertible only in accordance with Article 11
hereof and the terms of the Securities if the applicable Repurchase Notice has
been withdrawn in accordance with the terms of this Indenture;

 

(d) that Securities must be surrendered to the Paying Agent to collect payment;

 

31



--------------------------------------------------------------------------------

(e) that the Repurchase Price for any Security as to which a Repurchase Notice
has been given and not withdrawn will be paid promptly following the later of
the Business Day immediately following the Repurchase Date and the time of
surrender of such Security as described in (d);

 

(f) the procedures the Holder must follow to exercise its repurchase rights
under this Section 3.07 and a brief description of those rights;

 

(g) briefly, the conversion rights, if any, with respect to the Securities;

 

(h) the procedures for withdrawing a Repurchase Notice;

 

(i) that, unless the Company defaults in making payment on Securities for which
a Repurchase Notice has been submitted, Interest or Liquidated Damages, if any,
on such Securities will cease to accrue immediately after the Repurchase Date;
and

 

(j) the CUSIP, ISIN or other similar number(s), as the case may be, of the
applicable series of Securities.

 

At the Company’s request, the Trustee shall give such Company Notice in the
Company’s name and at the Company’s expense; provided, however, that, in all
cases, the text of such Company Notice shall be prepared by the Company.

 

Purchases of Securities hereunder shall be made, at the option of the Holder
thereof, upon:

 

(i) delivery to the Paying Agent by the Holder of a written notice of repurchase
(a “Repurchase Notice”) during the period beginning at any time from the opening
of business on the date that is 20 Business Days prior to the relevant
Repurchase Date until the close of business on the Repurchase Date stating:

 

(A) the certificate number of the Security which the Holder will deliver to be
purchased or the appropriate Depositary procedures if Certificated Securities
have not been issued for such Security,

 

(B) the portion of the principal amount of the Security which the Holder will
deliver to be purchased, which portion must be in principal amounts of $1,000 or
an integral multiple of $1,000, and

 

32



--------------------------------------------------------------------------------

(C) that such Security shall be purchased by the Company as of the Repurchase
Date pursuant to the terms and conditions specified in this Indenture; and

 

(ii) delivery of such Security to the Paying Agent at any time after delivery of
the Repurchase Notice (together with all necessary endorsements) at the offices
of the Paying Agent, such delivery being a condition to receipt by the Holder of
the Repurchase Price therefor; provided, however, that such Repurchase Price
shall be so paid pursuant to this Section 3.07 only if the Security so delivered
to the Paying Agent shall conform in all respects to the description thereof in
the related Repurchase Notice.

 

The Company shall purchase from the Holder thereof, pursuant to this Section
3.07, a portion of a Security, if the principal amount of such portion is $1,000
or an integral multiple of $1,000. Provisions of this Indenture that apply to
the purchase of all of a Security also apply to the purchase of such portion of
such Security.

 

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Repurchase Notice contemplated by this Section 3.07 shall have
the right to withdraw such Repurchase Notice at any time prior to the close of
business on the Repurchase Date by delivery of a written notice of withdrawal to
the Paying Agent in accordance with Section 3.09.

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Notice or written notice of withdrawal thereof.

 

Section 3.08. Repurchase of Securities at Option of the Holder upon a Designated
Event .

 

(a) If a Change of Control (subject to certain exceptions set forth below) or a
Termination of Trading occurs (each such event, a “Designated Event”),
Securities not previously converted, purchased or redeemed by the Company shall
be purchased by the Company, at the option of the Holder thereof, at a purchase
price equal to 100% of the principal amount of those Securities, plus any
accrued and unpaid Interest and accrued and unpaid Liquidated Damages, if any,
on those Securities (the “Designated Event Repurchase Price”) to, but not
including, a date selected by the Company that is no less than 20 nor more than
35 days following the date of the notice of a Designated Event delivered by the
Company pursuant to Section 3.08(d) (the “Designated Event Repurchase Date”),
subject to satisfaction by or on behalf of the Holder of the requirements set
forth in Section 3.08(e). If the Designated Event Repurchase Date falls after an
Interest Record Date and on or prior to the related Interest Payment Date, the
Designated Event Repurchase Price shall be only 100% of the principal amount of
those Securities and the Company shall pay such accrued and unpaid Interest on
such Interest Payment Date to the Holder of the Securities on such Interest
Record Date.

 

33



--------------------------------------------------------------------------------

(b) A “Change of Control” will be deemed to have occurred at such time after the
original issuance of the Securities when any of the following has occurred:

 

(i) the acquisition by any Person, including any syndicate or group deemed to be
a “person” under Section 13(d)(3) of the Exchange Act of beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of purchase, merger or other acquisition transactions, of
shares of the Capital Stock of the Company entitling that Person to exercise 50%
or more of the total voting power of all shares of the Capital Stock of the
Company entitled to vote generally in elections of directors, other than any
acquisition by the Company, any Subsidiary of the Company, or any of the
employee benefit plans of the Company (except that any of those Persons shall be
deemed to have beneficial ownership of all securities it has the right to
acquire, whether the right is currently exercisable or is exercisable only upon
the occurrence of a subsequent condition);

 

(ii) the first day on which individuals who prior to such date constituted the
Board of Directors (together with any new directors whose election by the Board
of Directors or whose nomination for election by stockholders of the Company was
approved by a vote of a majority of the Board of Directors then still in office
who were either directors prior to such date or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors then in office; or

 

(iii) any transaction or event (whether by means of an exchange offer,
liquidation, tender offer, consolidation, merger, combination, reclassification,
recapitalization or otherwise or the sale, transfer or lease of all or
substantially all of the assets of the Company) in connection with which all or
substantially all of the Common Stock or assets of the Company are exchanged
for, converted into, acquired for or constitute solely the right to receive
cash, securities or other property.

 

For the purposes of this Section 3.08(b), (x) whether a person is a “beneficial
owner” shall be determined in accordance with Rule 13d-3 under the Exchange Act
and (y) the term “person” includes any syndicate or group that would be deemed
to be a “person” under Section 13(d)(3) of the Exchange Act.

 

Notwithstanding the foregoing, it shall not be a Change of Control pursuant to
Section 3.08(b)(iii) if 90% or more of the consideration received by
stockholders of the Company in the transaction or transactions (other than cash
payments for fractional shares and cash payments made in respect of dissenters’

 

34



--------------------------------------------------------------------------------

appraisal rights) constituting a Change of Control consists of shares of Capital
Stock that have no preference in respect of dividends or of amounts payable in
the event of any voluntary or involuntary liquidation, dissolution or winding up
of the issuer thereof and that are traded or scheduled to be traded immediately
following such transaction or event on a national securities exchange or the
Nasdaq National Market.

 

(c) A “Termination of Trading” will be deemed to have occurred if the Common
Stock (or other common stock into which the Securities are then convertible) is
neither listed for trading on a United States national securities exchange nor
approved for trading on the NASDAQ National Market.

 

(d) Within 30 days after the occurrence of a Designated Event, the Company shall
mail a Company Notice of the Designated Event by first class mail to the Trustee
and to each Holder (and to beneficial owners as required by applicable law). The
Company Notice shall include a form of Designated Event Repurchase Notice to be
completed by the Holder and shall state:

 

(i) briefly, the events causing the Designated Event and the date of such
Designated Event;

 

(ii) that the Designated Event Repurchase Notice pursuant to this Section 3.08
must be delivered to the Paying Agent prior to the close of business on the
Designated Event Repurchase Date in order for a Holder to exercise the
repurchase rights;

 

(iii) the Designated Event Repurchase Date;

 

(iv) the Designated Event Repurchase Price;

 

(v) the name and address of the Paying Agent and the Conversion Agent;

 

(vi) the Conversion Rate for each series of Securities;

 

(vii) that the Securities as to which a Designated Event Repurchase Notice has
been given may be converted if they are otherwise convertible pursuant to
Article 11 hereof only if the Designated Event Repurchase Notice has been
withdrawn in accordance with the terms of this Indenture;

 

(viii) that the Securities must be surrendered to the Paying Agent to collect
payment;

 

(ix) that the Designated Event Repurchase Price for any Security as to which a
Designated Event Repurchase Notice has been duly given and not withdrawn will be
paid promptly following the later of the Business Day immediately following the
Designated Event Repurchase Date and the time of surrender of such Security as
described in clause (viii);

 

35



--------------------------------------------------------------------------------

(x) briefly, the procedures the Holder must follow to exercise rights under this
Section 3.08;

 

(xi) briefly, the conversion rights, if any, on the Securities;

 

(xii) the procedures for withdrawing a Designated Event Repurchase Notice;

 

(xiii) that, unless the Company defaults in making payment of such Designated
Event Repurchase Price, Interest and Liquidated Damages, if any, on Securities
surrendered for purchase by the Company will cease to accrue immediately after
the Designated Event Repurchase Date; and

 

(xiv) the CUSIP, ISIN or other similar number(s), as the case may be, for each
series of the Securities.

 

At the Company’s request, the Trustee shall give such Company Notice in the
Company’s name and at the Company’s expense; provided, however, that, in all
cases, the text of such Company Notice shall be prepared by the Company.

 

(e) A Holder may exercise its rights specified in this Section 3.08 upon
delivery of a written notice of purchase (a “Designated Event Repurchase
Notice”) to the Paying Agent at any time on or prior to the close of business on
the Designated Event Repurchase Date stating:

 

(i) the certificate number of the Security which the Holder will deliver to be
purchased or the appropriate Depositary procedures if Certificated Securities
have not been issued;

 

(ii) the portion of the principal amount of the Security which the Holder will
deliver to be purchased, which portion must be $1,000 or an integral multiple of
$1,000; and

 

(iii) that such Security shall be purchased pursuant to the terms and conditions
specified in this Indenture.

 

The Company shall purchase from the Holder thereof, pursuant to this Section
3.08, a portion of a Security if the principal amount of such portion is $1,000
or an integral multiple of $1,000. Provisions of this Indenture that apply to
the purchase of all of a Security also apply to the purchase of such portion of
such Security.

 

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Designated Event Repurchase Notice contemplated by this

 

36



--------------------------------------------------------------------------------

Section 3.08(e) shall have the right to withdraw such Designated Event
Repurchase Notice at any time prior to the close of business on the Designated
Event Repurchase Date by delivery of a written notice of withdrawal to the
Paying Agent in accordance with Section 3.09.

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Designated Event Repurchase Notice or written withdrawal thereof.

 

Section 3.09. Effect of Repurchase Notice or Designated Event Repurchase Notice.

 

(a) Payment of the Repurchase Price or the Designated Event Repurchase Price for
a Security for which a Repurchase Notice or a Designated Event Repurchase
Notice, as the case may be, has been delivered and not withdrawn in accordance
with Section 3.09(b) or Section 3.09(c), as the case may be, is conditioned upon
book-entry transfer or delivery of the Security, together with necessary
endorsements, to the Paying Agent, or any other office of the Paying Agent, at
any time after delivery of the Repurchase Notice or the Designated Event
Repurchase Notice, as the case may be. The Company shall pay the Repurchase
Price or the Designated Event Repurchase Price to the Paying Agent as promptly
as reasonably practicable following the later of the Repurchase Date or the
Designated Event Repurchase Date or the time of book-entry transfer or delivery
of the purchased Securities. If the Paying Agent holds money or securities
sufficient to pay the Repurchase Price or the Designated Event Repurchase Price
on the Business Day immediately following the Repurchase Date or the Designated
Event Repurchase Date, then:

 

(i) the purchased Securities will cease to be outstanding and interest and
Liquidated Damages, if any, will cease to accrue, and

 

(ii) all other rights of the Holders of such purchased Securities will terminate
(other than the right to receive the Repurchase Price or the Designated Event
Repurchase Price upon delivery or transfer of such purchased Securities),

 

in each case, whether or not book-entry transfer of the purchased Securities is
made or whether or not the purchased Securities are delivered to the Paying
Agent.

 

Securities in respect of which a Repurchase Notice or Designated Event
Repurchase Notice has been given by the Holder thereof may not be converted
pursuant to Article 11 hereof on or after the date of the delivery of such
Repurchase Notice or Designated Event Repurchase Notice unless such Repurchase
Notice or Designated Event Repurchase Notice has first been validly withdrawn in
accordance with Section 3.09(b) or Section 3.09(c).

 

(b) A Repurchase Notice or Designated Event Repurchase Notice may be withdrawn
by means of a written notice of withdrawal delivered to the office

 

37



--------------------------------------------------------------------------------

of the Paying Agent in accordance with the Repurchase Notice or Designated Event
Repurchase Notice, as the case may be, at any time prior to the close of
business on the Repurchase Date or the Designated Event Repurchase Date, as the
case may be, specifying:

 

(i) the certificate number of the Security in respect of which such notice of
withdrawal is being submitted or the appropriate Depositary procedures if
Certificated Securities have not been issued for such Security,

 

(ii) the principal amount of the Security with respect to which such notice of
withdrawal is being submitted, and

 

(iii) the principal amount, if any, of such Security which remains subject to
the original Repurchase Notice or Designated Event Repurchase Notice, as the
case may be, and which has been or will be delivered for purchase by the
Company.

 

(c) There shall be no purchase of any Securities of a series pursuant to Section
3.07 or 3.08 if (prior to, on or after, as the case may be, the giving, by the
Holders of such Securities, of the required Repurchase Notice or Designated
Event Repurchase Notice, as the case may be) the principal amount of such series
of Securities has been accelerated and such acceleration has not been rescinded.
The Paying Agent will promptly return to the respective Holders thereof any
Securities (x) with respect to which a Repurchase Notice or Designated Event
Repurchase Notice, as the case may be, has been withdrawn in compliance with
this Indenture, or (y) held by it during the continuance of any acceleration of
the principal amount of the Securities in which case, upon such return, the
Repurchase Notice or Designated Event Repurchase Notice with respect thereto
shall be deemed to have been withdrawn.

 

Section 3.10. Deposit of Repurchase Price or Designated Event Repurchase Price.
Prior to 10:00 a.m. (local time in The City of New York) on the Business Day
immediately following the Repurchase Date or the Designated Event Repurchase
Date, as the case may be, the Company shall deposit with the Paying Agent (or,
if the Company or a Subsidiary or an Affiliate of either of them is acting as
the Paying Agent, shall segregate and hold in trust as provided in Section 2.04)
an amount of cash in immediately available funds sufficient to pay the aggregate
Repurchase Price or Designated Event Repurchase Price, as the case may be, of
all the Securities or portions thereof which are to be purchased as of the
Repurchase Date or Designated Event Repurchase Date, as the case may be.

 

Section 3.11. Securities Purchased in Part. Any Certificated Security which is
to be purchased only in part shall be surrendered at the office of the Paying
Agent (with, if the Company or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by, the Holder thereof or such Holder’s attorney duly

 

38



--------------------------------------------------------------------------------

authorized in writing) and the Company shall execute and the Trustee shall
authenticate and deliver to the Holder of such Security, without service charge,
a new Security or Securities of the same series, of any authorized denomination
as requested by such Holder in aggregate principal amount equal to, and in
exchange for, the portion of the principal amount of the Security so surrendered
that is not purchased.

 

Section 3.12. Covenant to Comply with Securities Laws upon Purchase of
Securities. When complying with the provisions of Section 3.07 or 3.08 hereof
the Company shall (i) comply with Rule 13e-4 and Rule 14e-1 (or any other tender
offer rules or successor provisions) under the Exchange Act, (ii) file Schedule
TO (or any other required schedule or successor schedule, form or report) under
the Exchange Act, and (iii) otherwise comply with all Federal and state
securities laws so as to permit the rights and obligations under Sections 3.07
and 3.08 to be exercised in the time and in the manner specified in Sections
3.07 and 3.08.

 

Section 3.13. Repayment to the Company. The Trustee and the Paying Agent shall
return to the Company any cash that remains unclaimed as provided in Section
9.02 hereof and Section 11 of the Securities, together with interest, if any,
thereon (subject to the provisions of Section 8.01(f)), held by them for the
payment of the Repurchase Price or Designated Event Repurchase Price, as the
case may be; provided, however, that to the extent that the aggregate amount of
cash deposited by the Company pursuant to Section 3.10 exceeds the aggregate
Repurchase Price or Designated Event Repurchase Price, as the case may be, of
the Securities or portions thereof that the Company is obligated to purchase as
of the Repurchase Date or Designated Event Repurchase Date, as the case may be,
then, unless otherwise agreed in writing with the Company, promptly after the
Business Day following the Repurchase Date or Designated Event Repurchase Date,
as the case may be, the Trustee shall return any such excess to the Company
together with interest thereon (subject to the provisions of Section 8.01(f)).

 

ARTICLE 4

SUBORDINATION

 

Section 4.01. Agreement of Subordination. The Company covenants and agrees, and
each Holder of Securities issued hereunder by its acceptance thereof likewise
covenants and agrees, that all Securities shall be issued subject to the
provisions of this Article 4; and each Person holding any Security, whether upon
original issue or upon transfer, assignment or exchange thereof, accepts and
agrees to be bound by such provisions.

 

The payment of the principal, interest and Liquidated Damages, if any, on all
Securities (including, but not limited to, the Redemption Price and the
Designated Event Repurchase Price with respect to the Securities subject to
redemption or repurchase in accordance with Article 3 and the payment of any

 

39



--------------------------------------------------------------------------------

cash upon conversion in accordance with Article 11) issued hereunder shall, to
the extent and in the manner hereinafter set forth, be subordinated and subject
in right of payment to the prior payment in full in cash or other payment
satisfactory to the holders of Senior Debt of all Senior Debt, whether
outstanding at the date of this Indenture or thereafter incurred.

 

No provision of this Article 4 shall prevent the occurrence of any default or
Event of Default hereunder.

 

Section 4.02. Payments to Holders. No payment shall be made with respect to the
principal of, or interest or Liquidated Damages, if any, on the Securities
(including, but not limited to, the Redemption Price, the Repurchase Price and
the Designated Event Repurchase Price with respect to the Securities subject to
redemption or purchase in accordance with Article 3 and any payment of cash upon
conversion in accordance with Article 11), except payments and distributions
made by the Trustee as permitted by the first or second paragraph of Section
4.05, if:

 

(a) a default in the payment of principal, premium, interest, rent or other
obligations due on any Senior Debt occurs and is continuing (or, in the case of
Senior Debt for which there is a period of grace, in the event of such a default
that continues beyond the period of grace, if any, specified in the instrument
or lease evidencing such Senior Debt) (a “Payment Default”); or

 

(b) a default, other than a payment default, on any Designated Senior Debt
occurs and is continuing that then permits holders of such Designated Senior
Debt (or any Representative) to accelerate its maturity (a “Non-Payment
Default”) and a Responsible Officer of the Trustee receives at the Corporate
Trust Office a written notice of the default (a “Payment Blockage Notice”) from
a Representative of Designated Senior Debt.

 

Notwithstanding the foregoing, not more than one Payment Blockage Notice may be
given in any consecutive 360-day period, irrespective of the number of defaults
with respect to Designated Senior Debt during such period. No default which
existed or was continuing on the date of delivery of any Payment Blockage Notice
with respect to the Designated Senior Debt whose holders delivered the Payment
Blockage Notice may be made the basis of a subsequent Payment Blockage Notice by
the holders of such Designated Senior Debt, whether or not within a period of
360 consecutive days, unless the default has been cured or waived for a period
of not less than 90 consecutive days.

 

40



--------------------------------------------------------------------------------

The Company may and shall resume payments on and distributions in respect of the
Securities upon the earlier of:

 

(a) in the case of a Payment Default, the date upon which the default is cured
or waived or ceases to exist, or

 

(b) in the case of a Non-Payment Default, the earlier of the date on which such
default is cured or waived or ceases to exist, in each case as and to the extent
permitted under the documentation for the Designated Senior Debt, or 179 days
pass after the date on which the applicable Payment Blockage Notice is received,
in each case, unless the maturity of the Designated Senior Debt has been
accelerated or this Article 4 otherwise prohibits the payment or distribution at
the time of such payment or distribution.

 

Upon any payment by the Company, or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution or winding-up or liquidation or reorganization of the Company
(whether voluntary or involuntary) or in bankruptcy, insolvency, receivership or
similar proceedings, all amounts due or to become due upon all Senior Debt shall
first be paid in full in cash, or other payments satisfactory to the holders of
Senior Debt before any payment of cash, property or securities is made on
account of the principal of, interest or Liquidated Damages, if any, on, or with
respect to the conversion of, the Securities (except payments made pursuant to
Article 9 from monies deposited with the Trustee pursuant thereto prior to
commencement of proceedings for such dissolution, winding-up, liquidation or
reorganization); and upon any such dissolution or winding-up or liquidation or
reorganization of the Company or bankruptcy, insolvency, receivership or other
proceeding, any payment by the Company, or distribution of assets of the Company
of any kind or character, whether in cash, property or securities, to which the
Holders of the Securities or the Trustee would be entitled, except for the
provision of this Article 4, shall (except as aforesaid) be paid by the Company
or by any receiver, trustee in bankruptcy, liquidating trustee, agent or other
Person making such payment or distribution, or by the Holders of the Securities
or by the Trustee under this Indenture if received by them or it, directly to
the holders of Senior Debt (pro rata to such holders on the basis of the
respective amounts of Senior Debt held by such holders, or as otherwise required
by law or a court order) or their representative or representatives, or to the
trustee or trustees under any indenture pursuant to which any instruments
evidencing any Senior Debt may have been issued, as their respective interests
may appear, to the extent necessary to pay all Senior Debt in full in cash, or
other payment satisfactory to the holders of Senior Debt, after giving effect to
any concurrent payment or distribution to or for the holders of Senior Debt,
before any payment or distribution is made to the Holders of the Securities or
to the Trustee.

 

For purposes of this Article 4, the words, “cash, property or securities” shall
not be deemed to include shares of Capital Stock of the Company as reorganized
or readjusted, or securities of the Company or any other corporation provided
for by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article 4 with respect to
the

 

41



--------------------------------------------------------------------------------

Securities to the payment of all Senior Debt which may at the time be
outstanding; provided that (i) the Senior Debt is assumed by the new
corporation, if any, resulting from any reorganization or readjustment, and (ii)
the rights of the holders of Senior Debt (other than leases which are not
assumed by the Company or the new corporation, as the case may be) are not,
without the consent of such holders, altered by such reorganization or
readjustment. The consolidation of the Company with, or the merger of the
Company into, another corporation or the liquidation or dissolution of the
Company following the conveyance, transfer or lease of all or substantially all
its property to another corporation upon the terms and conditions provided for
in Article 6 shall not be deemed a dissolution, winding-up, liquidation or
reorganization for the purposes of this Section 4.02 if such other corporation
shall, as a part of such consolidation, merger, conveyance, transfer or lease,
comply with the conditions stated in Article 6.

 

If payment of the Securities is accelerated because of an Event of Default, the
Company shall promptly notify holders of Senior Debt or their Representatives of
such acceleration. The Company shall not pay the Securities until five days
after the holders or Representatives for the holders of Senior Debt receive
notice of the acceleration and after which the Company shall pay the Securities
only if this Article 4 otherwise permits payment at that time.

 

In the event that, notwithstanding the foregoing provisions, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities (including, without limitation, by way of setoff or
otherwise), prohibited by the foregoing, shall be received by the Trustee or the
Holders of the Securities before all Senior Debt is paid in full, in cash or
other payment satisfactory to the holders of Senior Debt, or provision is made
for such payment thereof in accordance with its terms in cash or other payment
satisfactory to the holders of Senior Debt, such payment or distribution shall
be held in trust for the benefit of and shall be paid over or delivered to the
holders of Senior Debt or their Representative or Representatives, as their
respective interests may appear, as calculated by the Company, for application
to the payment of all Senior Debt remaining unpaid to the extent necessary to
pay all Senior Debt in full, in cash or other payment satisfactory to the
holders of Senior Debt or their Representative, after giving effect to any
concurrent payment or distribution to or for the holders of such Senior Debt.

 

Nothing in this Section 4.02 shall apply to claims of, or payments to, the
Trustee under or pursuant to Section 7.10 and Section 8.07. This Section 4.02
shall be subject to the further provisions of Section 4.05.

 

Section 4.03. Subrogation of Securities. Subject to the payment in full, in cash
or other payment satisfactory to the holders of Senior Debt, of all Senior Debt,
the rights of the Holders of the Securities shall be subrogated to the extent of
the payments or distributions made to the holders of such Senior Debt pursuant
to the provisions of this Article 4 (equally and ratably with the holders of all
indebtedness of the Company which by its express terms is subordinated to other

 

42



--------------------------------------------------------------------------------

indebtedness of the Company to substantially the same extent as the Securities
are subordinated and is entitled to like rights of subrogation) to the rights of
the holders of Senior Debt to receive payments or distributions of cash,
property or securities of the Company applicable to the Senior Debt until the
principal, interest or Liquidated Damages, if any, on the Securities shall be
paid in full in cash or other payment satisfactory to the holders of Securities;
and, for the purposes of such subrogation, no payments or distributions to the
holders of the Senior Debt of any cash, property or securities to which the
Holders of the Securities or the Trustee would be entitled except for the
provisions of this Article 4, and no payment over pursuant to the provisions of
this Article 4, to or for the benefit of the holders of Senior Debt by Holders
of the Securities or the Trustee, shall, as between the Company, its creditors
other than holders of Senior Debt, and the Holders of the Securities, be deemed
to be a payment by the Company to or on account of the Senior Debt; and no
payments or distributions of cash, property or securities to or for the benefit
of the Holders of the Securities pursuant to the subrogation provisions of this
Article 4, which would otherwise have been paid to the holders of Senior Debt
shall be deemed to be a payment by the Company to or for the account of the
Securities. It is understood that the provisions of this Article 4 are and are
intended solely for the purposes of defining the relative rights of the Holders
of the Securities, on the one hand, and the holders of the Senior Debt, on the
other hand.

 

Nothing contained in this Article 4 or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as among the Company, its creditors
other than the holders of Senior Debt, and the Holders of the Securities, the
obligation of the Company, which is absolute and unconditional, to pay to the
Holders of the Securities the principal of, interest or Liquidated Damages, if
any, on the Securities as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the Holders of the Securities and creditors of the Company other than
the holders of the Senior Debt, nor shall anything herein or therein prevent the
Trustee or the Holder of any Security from exercising all remedies otherwise
permitted by applicable law upon default under this Indenture, subject to the
rights, if any, under this Article 4 of the holders of Senior Debt in respect of
cash, property or securities of the Company received upon the exercise of any
such remedy.

 

Upon any payment or distribution of assets of the Company referred to in this
Article 4, the Trustee, subject to the provisions of Section 8.01, and the
Holders of the Securities shall be entitled to rely upon any order or decree
made by any court of competent jurisdiction in which such bankruptcy,
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidating trustee,
agent or other person making such payment or distribution, delivered to the
Trustee or to the Holders of the Securities, for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of the Senior
Debt and other indebtedness of the Company, the amount thereof or payable
thereon and all other facts pertinent thereto or to this Article 4.

 

43



--------------------------------------------------------------------------------

Section 4.04. Authorization to Effect Subordination. Each Holder of a Security
by the Holder’s acceptance thereof authorizes and directs the Trustee on the
Holder’s behalf to take such action as may be necessary or appropriate to
effectuate the subordination as provided in this Article 4 and appoints the
Trustee to act as the Holder’s attorney-in-fact for any and all such purposes.
If the Trustee does not file a proper proof of claim or proof of debt in the
form required in any proceeding referred to in Section 4.03 hereof at least 30
days before the expiration of the time to file such claim, the holders of any
Senior Debt or their representatives are hereby authorized to file an
appropriate claim for and on behalf of the Holders of the Securities.

 

Section 4.05. Notice to Trustee. The Company shall give prompt written notice in
the form of an Officers’ Certificate to a Responsible Officer of the Trustee and
to any Paying Agent of any fact known to the Company which would prohibit the
making of any payment of monies to or by the Trustee or any Paying Agent in
respect of the Securities pursuant to the provisions of this Article 4.
Notwithstanding the provisions of this Article 4 or any other provision of this
Indenture, the Trustee shall not be charged with knowledge of the existence of
any facts which would prohibit the making of any payment of monies to or by the
Trustee in respect of the Securities pursuant to the provisions of this Article
4, unless and until a Responsible Officer of the Trustee shall have received
written notice thereof at the Corporate Trust Office from the Company (in the
form of an Officers’ Certificate) or a Representative or a Holder or Holders of
Senior Debt or from any trustee thereof; and before the receipt of any such
written notice, the Trustee, subject to the provisions of Section 8.01, shall be
entitled in all respects to assume that no such facts exist; provided that, if
on a date not less than two Business Days prior to the date upon which by the
terms hereof any such monies may become payable for any purpose (including,
without limitation, the payment of the principal of, interest or Liquidated
Damages, if any, on any Security) the Trustee shall not have received, with
respect to such monies, the notice provided for in this Section 4.05, then,
anything herein contained to the contrary notwithstanding, the Trustee shall
have full power and authority to receive such monies and to apply the same to
the purpose for which they were received, and shall not be affected by any
notice to the contrary which may be received by it on or after such prior date.
Notwithstanding anything in this Article 4 to the contrary, nothing shall
prevent any payment by the Trustee to the Holders of monies deposited with it
pursuant to Article 9, and any such payment shall not be subject to the
provisions of this Article 4.

 

The Trustee, subject to the provisions of Section 8.01, shall be entitled to
rely on the delivery to it of a written notice by a Representative or a person
representing himself to be a holder of Senior Debt (or a trustee on behalf of
such holder) to establish that such notice has been given by a Representative or
a holder of Senior Debt. In the event that the Trustee determines in good faith
that

 

44



--------------------------------------------------------------------------------

further evidence is required with respect to the right of any person as a holder
of Senior Debt to participate in any payment or distribution pursuant to this
Article 4, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of Senior Debt held by
such Person, the extent to which such Person is entitled to participate in such
payment or distribution and any other facts pertinent to the rights of such
Person under this Article 4, and if such evidence is not furnished the Trustee
may defer any payment to such Person pending judicial determination as to the
right of such Person to receive such payment.

 

Section 4.06. Trustee’s Relation to Senior Debt. The Trustee in its individual
capacity shall be entitled to all the rights set forth in this Article 4 in
respect of any Senior Debt at any time held by it, to the same extent as any
other holder of Senior Debt, and nothing in Section 8.11 or elsewhere in this
Indenture shall deprive the Trustee of any of its rights as such holder.

 

With respect to the holders of Senior Debt, the Trustee undertakes to perform or
to observe only such of its covenants and obligations as are specifically set
forth in this Article 4, and no implied covenants or obligations with respect to
the holders of Senior Debt shall be read into this Indenture against the
Trustee. The Trustee shall not be deemed to owe any fiduciary duty to the
holders of Senior Debt and, subject to the provisions of Section 8.01, the
Trustee shall not be liable to any holder of Senior Debt if it shall pay over or
deliver to Holders of Securities, the Company or any other Person money or
assets to which any holder of Senior Debt shall be entitled by virtue of this
Article 4 or otherwise.

 

Section 4.07. No Impairment of Subordination. No right of any present or future
holder of any Senior Debt to enforce subordination as herein provided shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Company or by any act or failure to act, in good faith, by any
such holder, or by any noncompliance by the Company with the terms, provisions
and covenants of this Indenture, regardless of any knowledge thereof which any
such holder may have or otherwise be charged with.

 

Section 4.08. Certain Conversions Not Deemed Payment. For the purposes of this
Article 4 only, the issuance and delivery of junior securities upon conversion
of Securities in accordance with Article 11 shall not be deemed to constitute a
payment or distribution on account of the principal of such Security or
interest. For the purposes of this Section 4.08, the term “junior securities”
means (a) shares of any Capital Stock of any class of the Company, or (b)
securities of the Company which are subordinated in right of payment to all
Senior Debt that may be outstanding at the time of issuance or delivery of such
securities to substantially the same extent as, or to a greater extent than, the
Securities are so subordinated as provided in this Article. Nothing contained in
this Article 4 or elsewhere in this Indenture or in the Securities is intended
to or shall impair, as among the Company, its creditors other than holders of
Senior

 

45



--------------------------------------------------------------------------------

Debt and the Holders, the right, which is absolute and unconditional, of the
Holder of any Security to convert such Security in accordance with Article 11.

 

Section 4.09. Article Applicable to Paying Agents. If at any time any Paying
Agent other than the Trustee shall have been appointed by the Company and be
then acting hereunder, the term “Trustee” as used in this Article shall (unless
the context otherwise requires) be construed as extending to and including such
Paying Agent within its meaning as fully for all intents and purposes as if such
Paying Agent were named in this Article in addition to or in place of the
Trustee; provided, however, that the first paragraph of Section 4.05 shall not
apply to the Company or any Affiliate of the Company if it or such Affiliate
acts as Paying Agent.

 

Section 4.10. Senior Debt Entitled to Rely. The holders of Senior Debt
(including, without limitation, Designated Senior Debt) shall have the right to
rely upon this Article 4, and no amendment or modification of the provisions
contained herein shall diminish the rights of such holders unless such holders
shall have agreed in writing thereto.

 

ARTICLE 5

COVENANTS

 

Section 5.01. Payment of Securities. The Company shall promptly make all
payments in respect of the Securities on the dates and in the manner provided in
the Securities or pursuant to this Indenture. Any amounts of cash in immediately
available funds to be given to the Trustee or Paying Agent, shall be deposited
with the Trustee or Paying Agent by 10:00 a.m., New York City time, by the
Company. The principal amount of, and Interest and Liquidated Damages, if any,
on the Securities, and the Redemption Price, Repurchase Price and the Designated
Event Repurchase Price shall be considered paid on the applicable date due if on
such date (or, in the case of a Repurchase Price or a Designated Event
Repurchase Price, on the Business Day immediately following the applicable
Repurchase Date or Designated Event Repurchase Date, as the case may be) the
Trustee or the Paying Agent holds, in accordance with this Indenture, cash
sufficient to pay all such amounts then due.

 

Section 5.02. SEC and Other Reports. The Company shall file with the Trustee,
within 15 days after it files such annual and quarterly reports, information,
documents and other reports with the SEC, copies of its annual report and of the
information, documents and other reports (or copies of such portions of any of
the foregoing as the SEC may by rules and regulations prescribe) which the
Company is required to file with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act. The Company shall comply with the other provisions of TIA Section
314(a). Delivery of such reports, information and documents to the Trustee is
for informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information

 

46



--------------------------------------------------------------------------------

contained therein or determinable from information contained therein, including
the Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely conclusively on Officers’ Certificates).

 

Section 5.03. Compliance Certificate. The Company shall deliver to the Trustee
within 120 days after the end of each fiscal year of the Company (beginning with
the fiscal year ending December 31, 2005) an Officers’ Certificate, stating
whether or not to the knowledge of the signers thereof, the Company is in
default in the performance and observance of any of the terms, provisions and
conditions of this Indenture (without regard to any period of grace or
requirement of notice provided hereunder) and if the Company shall be in
default, specifying all such defaults and the nature and status thereof of which
they may have knowledge and otherwise comply with Section 314(a)(4) of the TIA.

 

The Company shall, so long as any of the Securities are outstanding, deliver to
the Trustee, forthwith upon any executive officer of the Company becoming aware
of any default or Event of Default in respect of the performance or observance
of any covenant, agreement or condition contained in this Indenture or the
Securities, but in any event not later than twenty Business Days after the
occurrence thereof, an Officers’ Certificate specifying such default or Event of
Default and what action the Company is taking or proposes to take with respect
thereto.

 

Section 5.04. Further Instruments and Acts. The Company will execute and deliver
such further instruments and do such further acts as may be reasonably necessary
or proper to carry out more effectively the purposes of this Indenture.

 

Section 5.05. Maintenance of Office or Agency. The Company will maintain in New
York, New York, an office or agency of the Trustee, Registrar, Paying Agent and
Conversion Agent where Securities may be presented or surrendered for payment,
where Securities may be surrendered for registration of transfer, exchange,
purchase, redemption or conversion and where notices and demands to or upon the
Company in respect of the Securities and this Indenture may be served. The
Corporate Trust Office shall initially be such office or agency for all of the
aforesaid purposes. The Company shall give prompt written notice to the Trustee
of the location, and of any change in the location, of any such office or agency
(other than a change in the location of the office of the Trustee). If at any
time the Company shall fail to maintain any such required office or agency or
shall fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the address of the
Trustee set forth in Section 13.02.

 

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations;

 

47



--------------------------------------------------------------------------------

provided, however, that no such designation or rescission shall in any manner
relieve the Company of its obligation to maintain an office or agency in New
York, New York, for such purposes.

 

Section 5.06. Delivery of Certain Information. At any time when the Company is
not subject to Section 13 or 15(d) of the Exchange Act, upon the request of a
Holder or any beneficial owner of Securities or holder or beneficial owner of
shares of Common Stock issued upon conversion thereof, the Company will promptly
furnish or cause to be furnished Rule 144A Information (as defined below) to
such Holder or any beneficial owner of Securities or holder or beneficial owner
of shares of Common Stock, or to a prospective purchaser of any such security
designated by any such holder, as the case may be, to the extent required to
permit compliance by such Holder or holder with Rule 144A under the Securities
Act in connection with the resale of any such security. “Rule 144A Information”
shall be such information as is specified pursuant to Rule 144A(d)(4) under the
Securities Act. Whether a person is a beneficial owner shall be determined by
the Company to the Company’s reasonable satisfaction.

 

Section 5.07. Liquidated Damages Notice. In the event that the Company is
required to pay Liquidated Damages to holders of Securities pursuant to the
Registration Rights Agreement, the Company will provide written notice (the
“Liquidated Damages Notice”) to the Trustee of its obligation to pay Liquidated
Damages prior to the Interest Record Date for the Interest Payment Date on which
Liquidated Damages will be paid, and the Liquidated Damages Notice shall set
forth the amount of Liquidated Damages to be paid by the Company on such
Interest Payment Date. The Trustee shall not at any time be under any duty to
any holder of Securities to determine the Liquidated Damages, or with respect to
the nature, extent or calculation of the amount of Liquidated Damages when made,
or with respect to the method employed in such calculation of the Liquidated
Damages.

 

ARTICLE 6

SUCCESSOR PERSON

 

Section 6.01. When Company May Merger or Transfer Assets. The Company shall not
consolidate with or merge with or into any other Person or convey, transfer,
sell, lease or otherwise dispose of all or substantially all of its properties
and assets to any Person, unless:

 

(a) either (i) the Company shall be the continuing corporation or (ii) the
Person (if other than the Company) formed by such consolidation or into which
the Company is merged or the Person which acquires by conveyance, transfer,
sale, lease or other disposition all or substantially all of the properties and
assets of the Company (A) shall be organized and validly existing under the laws
of the United States or any State thereof or the District of Columbia and (B)
shall expressly assume, by an indenture supplemental hereto, executed and
delivered to

 

48



--------------------------------------------------------------------------------

the Trustee, in form reasonably satisfactory to the Trustee, all of the
obligations of the Company under the Securities and this Indenture;

 

(b) if as a result of such transaction the Securities become convertible into
common stock or other securities issued by any other Person, such Person fully
and unconditionally guarantees all of the obligations of the Company or such
successor under the Securities and the Indenture;

 

(c) immediately after giving effect to such transaction, no Event of Default,
and no event that, after notice or lapse of time or both, would become an Event
of Default, shall have occurred and be continuing; and

 

(d) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger, conveyance,
transfer or lease and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture, comply with this Article 6
and that all conditions precedent herein provided for relating to such
transaction have been satisfied.

 

The successor Person formed by such consolidation or into which the Company is
merged or the successor Person to which such conveyance, transfer or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Company under this Indenture with the same effect as if such
successor had been named as the Company herein; and thereafter, except in the
case of a lease and obligations the Company may have under a supplemental
indenture, the Company shall be discharged from all obligations and covenants
under this Indenture and the Securities. Subject to Section 10.06, the Company,
the Trustee and the successor Person shall enter into a supplemental indenture
to evidence the succession and substitution of such successor Person and such
discharge and release of the Company.

 

ARTICLE 7

DEFAULTS AND REMEDIES

 

Section 7.01. Events and Defaults. So long as any Securities are outstanding,
each of the following shall be, with respect to each series of Securities, an
“Event of Default”:

 

(a) following the exercise by the Holder of the right to convert a Security of
either series in accordance with Article 11 hereof, the Company (x) fails to
deliver the cash, shares of Common Stock, or (y) the required combination of
cash and shares of Common Stock required to be delivered as part of the
applicable Conversion Settlement Distribution when required;

 

49



--------------------------------------------------------------------------------

(b) the Company defaults in its obligation to repurchase any Security of either
series, or any portion thereof, upon the exercise by the Holder of such Holder’s
right to require the Company to purchase such Securities pursuant to and in
accordance with Section 3.07 or 3.08 hereof;

 

(c) the Company defaults in its obligation to redeem any Security of either
series, or any portion thereof, called for redemption by the Company pursuant to
and in accordance with Section 3.01 hereof;

 

(d) the Company defaults in the payment of the principal amount of any Security
of either series when the same becomes due and payable at its Stated Maturity;

 

(e) the Company defaults in the payment with respect to any Security of either
series of any Interest or Liquidated Damages, when due and payable, and
continuance of such default for a period of 30 days past the applicable due
date;

 

(f) the Company fails to provide a Designated Event Repurchase Notice or notice
of the Effective Date of a Change of Control when due and such failure continues
for 5 days after such notice was due;

 

(g) the Company fails to comply with any of the terms, agreements or covenants
of the Company in the Securities or this Indenture (other than those referred to
in clause (a) through clause (f) above) and such failure continues for 60 days
after receipt by the Company of a Notice of Default;

 

(h) a failure to pay when due at maturity or a default, event of default or
other similar condition or event (however described) that results in the
acceleration of maturity of any indebtedness of the Company or any Designated
Subsidiary in an aggregate amount of $25 million or more, unless the
acceleration is rescinded, stayed or annulled within 30 days after receipt by
the Company of a Notice of Default;

 

(i) the entry by a court having jurisdiction in the premise of (A) a decree or
order for relief in respect of the Company, any Designated Subsidiary or any
group of two or more Subsidiaries that, taken as a whole, would constitute a
Designated Subsidiary in an involuntary case or proceeding under any applicable
bankruptcy, insolvency, reorganization or other similar law or (B) a decree or
order adjudging the Company or any Designated Subsidiary, a bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company or any
Designated Subsidiary under any applicable law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or of any substantial part of its property, or ordering the
winding up or

 

50



--------------------------------------------------------------------------------

liquidation of its affairs, and the continuance of any such decree or order for
relief or any such other decree or order described in Clause (A) or (B) above
unstayed and in effect for a period of 90 consecutive days; and

 

(j) the commencement by the Company, any Designated Subsidiary or any group of
two or more Subsidiaries that, taken as a whole, would constitute a Designated
Subsidiary of a voluntary case or proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by the
Company or any Designated Subsidiary to the entry of a decree or order for
relief in respect of the Company or any Designated Subsidiary in an involuntary
case or proceeding under any applicable bankruptcy, insolvency, reorganization
or other similar law or to the commencement of any bankruptcy or insolvency case
or proceeding against the Company, or the filing by the Company or any
Designated Subsidiary of a petition or answer or consent seeking reorganization
or relief under any applicable law, or the consent by the Company to the filing
of such petition or to the appointment of or the taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of any substantial part of its property, or
the making by the Company or any Designated Subsidiary of an assignment for the
benefit of creditors, or the admission by the Company or any Designated
Subsidiary in writing of its inability to pay its debts generally as they become
due, or the taking of corporate action by the Company or any Designated
Subsidiary expressly in furtherance of any such action.

 

For the avoidance of doubt, clause (g) or (h) above shall not constitute an
Event of Default until the Trustee notifies the Company, or the Holders of at
least 25% in aggregate principal amount of the Securities of the relevant series
at the time outstanding notify the Company and the Trustee, of such default and
the Company does not cure such default (and such default is not waived) within
the time specified in clause (g) or (h) above, as applicable, after actual
receipt of such notice. Any such notice must specify the default, demand that it
be remedied and state that such notice is a “Notice of Default.”

 

The Trustee shall, within 90 days of the occurrence of an Event of Default known
to it, give to the Holders of the Securities of each series notice of all
uncured Events of Defaults known to it and written notice of any event which,
with the giving of notice or the lapse of time, or both, would become an Event
of Default, its status and what action the Company is taking or proposes to take
with respect thereto; provided, however, that the Trustee shall be protected in
withholding such notice if it, in good faith, determines that the withholding of
such notice is in the best interest of such Holders, except in the case of an
Event of Default specified in clauses (a) through (e) of this Section 7.01.

 

51



--------------------------------------------------------------------------------

Section 7.02. Acceleration. If an Event of Default with respect to a series of
Securities (other than an Event of Default specified in Section 7.01(i) or
7.01(j)) occurs and is continuing (the default not having been cured or waived),
the Trustee by notice to the Company, or the Holders of at least 25% in
aggregate principal amount of the Securities of such series at the time
outstanding by notice to the Company and the Trustee, may declare the principal
amount of such series of Securities and any accrued and unpaid Interest and
accrued and unpaid Liquidated Damages, if any, on all the Securities through the
date of acceleration of such series to be immediately due and payable. Upon such
a declaration, such accelerated amount shall be due and payable immediately. If
an Event of Default specified in Section 7.01(i) or 7.01(j) occurs and is
continuing, the principal amount of the Securities of such series and any
accrued and unpaid Interest and accrued and unpaid Liquidated Damages, if any,
on all the Securities of such series through the date of acceleration shall
become and be immediately due and payable without any declaration or other act
on the part of the Trustee or any Securityholders. The Holders of a majority in
aggregate principal amount of the Securities of such series at the time
outstanding, by notice to the Trustee (and without notice to any other
Securityholder) may rescind an acceleration and its consequences if the
rescission would not conflict with any judgment or decree and if all existing
Events of Default have been cured or waived except nonpayment of the principal
amount of the Securities of such series and any accrued and unpaid Interest and
accrued and unpaid Liquidated Damages, if any, that have become due solely as a
result of acceleration. No such rescission shall affect any subsequent Event of
Default or impair any right consequent thereto.

 

Section 7.03. Other Remedies. If an Event of Default with respect to a series of
Securities occurs and is continuing, the Trustee may pursue any available remedy
to collect the payment of the principal amount of the Securities of such series
and any accrued and unpaid Interest and accrued and unpaid Liquidated Damages,
if any, on the Securities of such series and any and all amounts due and owing
to the Trustee under Section 8.07 or to enforce the performance of any provision
of the Securities of such series or this Indenture.

 

The Trustee may maintain a proceeding even if the Trustee does not possess any
of the Securities of such series or does not produce any of the Securities of
such series in the proceeding. A delay or omission by the Trustee or any
Securityholder in exercising any right or remedy accruing upon an Event of
Default shall not impair the right or remedy or constitute a waiver of, or
acquiescence in, the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are cumulative.

 

Section 7.04. Waiver of Past Defaults. The Holders of a majority in aggregate
principal amount of either series of Securities at the time outstanding, by
notice to the Trustee (and without notice to any other Securityholder), may
waive an existing or past Event of Default with respect to a series of
Securities and its consequences except (a) an Event of Default described in
Section 7.01 clauses (a) through (e) or (b) an Event of Default in respect of a
provision that

 

52



--------------------------------------------------------------------------------

under Section 10.02 cannot be amended without the consent of the holder of each
outstanding Security of such series. When an Event of Default is waived, it is
deemed cured, but no such waiver shall extend to any subsequent or other Event
of Default or impair any consequent right. This Section 7.04 shall be in lieu of
Section 316(a)1(B) of the TIA and such Section 316(a)1(B) is hereby expressly
excluded from this Indenture, as permitted by the TIA.

 

Section 7.05. Control by Majority. The Holders of a majority in aggregate
principal amount of Securities of either series at the time outstanding may
direct, through the written consent of such Holders, the time, method and place
of conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee with respect to such
series of Securities. However, the Trustee may refuse to follow any direction
that conflicts with law or this Indenture or that the Trustee determines in good
faith is unduly prejudicial to the rights of other Securityholders or would
involve the Trustee in personal liability; provided that the Trustee may take
any other action deemed proper by the Trustee which is not inconsistent with
such direction. This Section 7.05 shall be in lieu of Section 316(a)1(A) of the
TIA and such Section 316(a)1(A) is hereby expressly excluded from this
Indenture, as permitted by the TIA.

 

Section 7.06. Limitation on Suits. A holder of Securities of either series may
not pursue any remedy with respect to this Indenture or the Securities of such
series, except in the case of an Event of Default specified in Section 7.01
clauses (a) through (e), unless:

 

(a) the Holder gives to the Trustee written notice stating that an Event of
Default with respect to such series of Securities is continuing;

 

(b) the Holders of at least 25% in aggregate principal amount of such series of
Securities at the time outstanding make a written request to the Trustee to
pursue the remedy;

 

(c) such Holder or Holders offer to the Trustee security or indemnity
satisfactory to the Trustee against any loss, liability or expense;

 

(d) the Trustee does not comply with the request within 60 days after receipt of
such request and offer of security or indemnity; and

 

(e) the Holders of a majority in aggregate principal amount of the Securities of
such series at the time outstanding do not give the Trustee a direction
inconsistent with the request during such 60-day period.

 

A Securityholder may not use this Indenture to prejudice the rights of any other
Securityholder or to obtain a preference or priority over any other
Securityholder.

 

53



--------------------------------------------------------------------------------

Section 7.07. Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Holder to receive payment of the
principal amount of the Securities and any accrued and unpaid Interest and
accrued and unpaid Liquidated Damages, if any, in respect of the Securities held
by such Holder, on or after the respective due dates expressed in the Securities
or any Redemption Date, Repurchase Date or Designated Event Repurchase Date, and
to convert the Securities in accordance with Article 11, or to bring suit for
the enforcement of any such payment on or after such respective dates or the
right to convert, shall not be impaired or affected adversely without the
consent of such Holder.

 

Section 7.08. Collection Suit by Trustee. If an Event of Default with respect to
a series of Securities described in Section 7.01 clauses (a) through (e) occurs
and is continuing, the Trustee may recover judgment in its own name and as
trustee of an express trust against the Company for the whole amount owing with
respect to the Securities of such series and the amounts provided for in Section
8.07.

 

Section 7.09. Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Company or
any other obligor upon the Securities of either series or the property of the
Company or of such other obligor or their creditors, the Trustee (irrespective
of whether the principal amount of the Securities and any accrued and unpaid
Interest and accrued and unpaid Liquidated Damages, if any, in respect of the
Securities shall then be due and payable as therein expressed or by declaration
or otherwise and irrespective of whether the Trustee shall have made any demand
on the Company for the payment of any such amount) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole principal amount of the Securities
and any accrued and unpaid Interest and accrued and unpaid Liquidated Damages,
if any, and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel or any other amounts due the Trustee under
Section 8.07) and of the Holders allowed in such judicial proceeding, and

 

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or similar official in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 8.07.

 

54



--------------------------------------------------------------------------------

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting either series
of Securities or the rights of any Holder thereof, or to authorize the Trustee
to vote in respect of the claim of any Holder in any such proceeding.

 

Section 7.10. Priorities. Any money collected by the Trustee pursuant to this
Article 7, and, after an Event of Default, any money or other property
distributable in respect of the Company’s obligations under this Indenture,
shall be paid out in the following order:

 

FIRST: to the Trustee (including any predecessor Trustee) for amounts due under
Section 8.07;

 

SECOND: to the holders of Senior Debt to the extent required by Article 4;

 

THIRD: to Securityholders for amounts due and unpaid on the Securities for the
principal amount of the Securities and any accrued and unpaid Interest and
accrued and unpaid Liquidated Damages, if any, as the case may be, ratably,
without preference or priority of any kind, according to such amounts due and
payable on the Securities; and

 

FOURTH: the balance, if any, to the Company.

 

The Trustee may fix a record date and payment date for any payment to
Securityholders pursuant to this Section 7.10. At least 15 days before such
record date, the Trustee shall mail to each Securityholder and the Company a
notice that states the record date, the payment date and the amount to be paid.

 

Section 7.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant (other than the Trustee) in the suit of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees and expenses,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 7.11
does not apply to a suit by the Trustee.

 

Section 7.12. Waiver of Stay, Extension or Usury Laws. The Company covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any usury or other law wherever enacted, now or at
any time hereafter in force, which would prohibit or forgive the Company from
paying all or any portion of the principal amount of the Securities of either
series and any accrued and unpaid Interest and accrued and unpaid Liquidated
Damages, if any, on Securities, as contemplated herein, or which may

 

55



--------------------------------------------------------------------------------

affect the covenants or the performance of this Indenture; and the Company (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

 

ARTICLE 8

TRUSTEE

 

Section 8.01. Duties of Trustee.

 

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture and use
the same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

(b) Except during the continuance of an Event of Default:

 

(i) the Trustee need perform only those duties that are specifically set forth
in this Indenture and no others, and no implied duties shall be read into this
Indenture against the Trustee; and

 

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture, but in the case of any such certificates
or opinions which by any provision hereof are specifically required to be
furnished to the Trustee, the Trustee shall be under a duty to examine such
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture, but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein.

 

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

 

(i) this Section (c) does not limit the effect of Section 8.01(b) and Section
8.01(g);

 

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

 

56



--------------------------------------------------------------------------------

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 7.05.

 

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to this Section 8.01.

 

(e) The Trustee may refuse to perform any duty or exercise any right or power
unless it receives indemnity satisfactory to it against any loss, liability or
expense.

 

(f) Money held by the Trustee in trust hereunder need not be segregated from
other funds except to the extent required by law. The Trustee (acting in any
capacity hereunder) shall be under no liability for interest on any money
received by it hereunder unless otherwise agreed in writing with the Company.

 

(g) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers,
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.

 

Section 8.02. Rights of Trustee. Subject to the provisions of Section 8.01:

 

(a) the Trustee may conclusively rely, and shall be fully protected in acting or
refraining from acting, upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document (whether in
original or facsimile form) believed by it to be genuine and to have been signed
or presented by the proper party or parties;

 

(b) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers’ Certificate;

 

(c) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder;

 

(d) the Trustee shall not be liable for any action taken, suffered, or omitted
to be taken by it in good faith which it believes to be authorized or within its
rights or powers conferred under this Indenture;

 

57



--------------------------------------------------------------------------------

(e) the Trustee may consult with counsel selected by it and any advice or
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or suffered or omitted by it hereunder in good faith
and in accordance with such advice or Opinion of Counsel;

 

(f) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Holders, pursuant to the provisions of this Indenture, unless such
Holders shall have offered to the Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby;

 

(g) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution;

 

(h) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
sole cost of the Company and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation;

 

(i) the Trustee shall not be deemed to have notice or be charged with knowledge
of any default or Event of Default with respect to the Securities of any series
for which it is acting as Trustee unless written notice of such default or Event
of Default, as the case may be, is received by the Trustee at the Corporate
Trust Office of the Trustee from the Company, any other obligor upon such
Securities or by any Holder of such Securities, and such notice references the
Securities and this Indenture;

 

(j) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder;

 

(k) the Trustee may request that the Company deliver an Officers’ Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officers’
Certificate may be signed by any person authorized to sign an Officers’
Certificate, including any person specified as so authorized in any such
certificate previously delivered and not superseded;

 

58



--------------------------------------------------------------------------------

(l) the permissive right of the Trustee to take or refrain from taking any
actions enumerated in this Indenture shall not be construed as a duty;

 

(m) the Trustee shall not be responsible or liable for any failure or delay in
the performance of its obligations under this Indenture arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fire; flood; terrorism;
wars and other military disturbances; sabotage; epidemics; riots; interruptions
or loss or malfunctions of utilities, computer (hardware or software) or
communication services; accidents; labor disputes; acts of civil or military
authority and governmental action; and

 

(n) anything in this Indenture notwithstanding, in no event shall the Trustee be
liable for special, indirect, punitive or consequential loss or damage of any
kind whatsoever (including but not limited to loss of profit), even if the
Company has been advised as to the likelihood of such loss or damage and
regardless of the form of action.

 

Section 8.03. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or its Affiliates with the same rights it would have if it
were not Trustee. Any Paying Agent, Registrar, Conversion Agent or co-registrar
may do the same with like rights. However, the Trustee must comply with Sections
8.10 and 8.11.

 

Section 8.04. Trustee’s Disclaimer. The Trustee makes no representation as to
and shall have no responsibility for the validity or adequacy of this Indenture
or the Securities, it shall not be accountable for the Company’s use or
application by the Company of the Securities or of the proceeds from the
Securities, it shall not be responsible for the correctness of any recital
contained herein or for any statement in the registration statement for the
Securities under the Securities Act or in any offering document for the
Securities, the Indenture or the Securities (other than its certificate of
authentication), or the determination as to which beneficial owners are entitled
to receive any notices hereunder.

 

Section 8.05. Notice of Defaults. If a default or Event of Default occurs and if
it is known to the Trustee, the Trustee shall give to each Securityholder notice
of the default or Event of Default within 90 days after it occurs or, if later,
within 15 days after it is known to the Trustee, unless such default or Event of
Default shall have been cured or waived before the giving of such notice.
Notwithstanding the preceding sentence, except in the case of a default or Event
of Default described in Section 7.01 clauses (a) through (e), the Trustee may
withhold the notice if and so long as a committee of its Responsible Officers in
good faith determines that withholding the notice is in the interest of the
Securityholders. The preceding sentence shall be in lieu of the proviso to
Section 315(b) of the TIA and such proviso is hereby expressly excluded from
this Indenture, as permitted by the TIA.

 

59



--------------------------------------------------------------------------------

Section 8.06. Reports by Trustee to Holders. Within 75 days after each December
31 beginning with December 31, 2005, the Trustee shall mail to each
Securityholder a brief report dated as of such December 31 that complies with
TIA Section 313(a), if required by such Section 313(a). The Trustee also shall
comply with TIA Section 313(b). Any reports required by this Section 8.06 shall
be transmitted by mail to Securityholders pursuant to TIA Section 313(c).

 

A copy of each report at the time of its mailing to Securityholders shall be
filed with the SEC and each securities exchange, if any, on which the Securities
are listed. The Company agrees to notify the Trustee promptly whenever the
Securities become listed on any securities exchange and of any delisting
thereof.

 

Section 8.07. Compensation and Indemnity. The Company agrees:

 

(a) to pay to the Trustee from time to time such compensation as the Company and
the Trustee shall from time to time agree in writing for all services rendered
by it hereunder (which compensation shall not be limited (to the extent
permitted by law) by any provision of law in regard to the compensation of a
trustee of an express trust);

 

(b) to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture (including the reasonable compensation and the
expenses, advances and disbursements of its agents and counsel), except any such
expense, disbursement or advance as shall be determined to have been caused by
its own negligence or willful misconduct; and

 

(c) to indemnify the Trustee or any predecessor Trustee and their agents for,
and to hold them harmless against, any loss, damage, claim, liability, cost or
expense (including reasonable attorney’s fees and expenses, and taxes (other
than taxes based upon, measured by or determined by the income of the Trustee))
incurred without negligence or willful misconduct on its part, arising out of or
in connection with the acceptance or administration of this trust, including the
costs and expenses of defending itself against any claim (whether asserted by
the Company or any Holder or any other person) or liability in connection with
the exercise or performance of any of its powers or duties hereunder.

 

To secure the Company’s payment obligations in this Section 8.07, the Trustee
shall have a lien prior to the Securities on all money or property held or
collected by the Trustee, except that held in trust to pay the principal amount
of, or the Redemption Price, Repurchase Price, Designated Event Repurchase
Price, Interest or Liquidated Damages, if any, as the case may be, on particular
Securities.

 

The Company’s payment, reimbursement and indemnity obligations and the lien
pursuant to this Section 8.07 shall survive the satisfaction and discharge of
this Indenture, the resignation or removal of the Trustee, and the termination
of

 

60



--------------------------------------------------------------------------------

this Indenture for any reason. In addition to and without prejudice to its
rights hereunder, when the Trustee incurs expenses or renders services in
connection with an Event of Default specified in Section 7.01(i) or 7.01(j), the
expenses (including the reasonable charges and expenses of its counsel) and the
compensation for services are intended to constitute expenses of administration
under any applicable Federal or state bankruptcy, insolvency or similar law.

 

For the purposes of this Section 8.07, the “Trustee” shall include any
predecessor Trustee; provided, however, that the gross negligence, negligence,
willful misconduct or bad faith of any Trustee hereunder shall not affect the
rights of any other Trustee hereunder.

 

Section 8.08. Replacement of Trustee. The Trustee may resign at any time by so
notifying the Company; provided, however, no such resignation shall be effective
until a successor Trustee has accepted its appointment pursuant to this Section
8.08. The Holders of a majority in aggregate principal amount of the Securities
at the time outstanding may remove the Trustee by so notifying the Trustee and
the Company in writing. The Company shall remove the Trustee if:

 

(a) the Trustee fails to comply with Section 8.10;

 

(b) the Trustee is adjudged bankrupt or insolvent;

 

(c) a receiver or public officer takes charge of the Trustee or its property; or

 

(d) the Trustee otherwise becomes incapable of acting.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason with respect to either series of securities, the Company
shall promptly appoint, by resolution of its Board of Directors, a successor
Trustee for such series of Securities.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company satisfactory in form and substance to the
retiring Trustee and the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective with respect to such series of
Securities, and the successor Trustee shall have all the rights, powers and
duties of the Trustee under this Indenture with respect to that series. The
successor Trustee shall mail a notice of its succession to Securityholders. The
retiring Trustee shall promptly transfer all property held by it as Trustee for
the benefit of the series with respect to which it is retiring to the successor
Trustee, subject to the lien provided for in Section 8.07.

 

If a successor Trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of a majority in aggregate principal amount of the Securities at the time
outstanding

 

61



--------------------------------------------------------------------------------

may petition any court of competent jurisdiction at the expense of the Company
for the appointment of a successor Trustee.

 

If the Trustee fails to comply with Section 8.10, any Holder of Securities of
either series may petition any court of competent jurisdiction for the removal
of the Trustee with respect to such series and the appointment of a successor
Trustee.

 

If there are two or more Trustees at any time under this Indenture, each will be
the Trustee of a separate trust held under this Indenture for the benefit of the
series of Securities for which it is acting as Trustee and the rights and
obligations of each Trustee will be determined as if it were acting under a
separate indenture.

 

So long as no event which is, or after notice or lapse of time, or both, would
become, an Event of Default shall have occurred and be continuing, if the
Company shall have delivered to the Trustee (i) a Board Resolution appointing a
successor Trustee, effective as of a date specified therein, and (ii) an
instrument of acceptance of such appointment, effective as of such date, by such
successor Trustee in accordance with this Indenture, the Trustee shall be deemed
to have resigned as contemplated in this Section 8.08, the successor Trustee
shall be deemed to have been accepted as contemplated in this Indenture, all of
such date, and all other provisions of this Indenture shall be applicable to
such resignation, appointment and acceptance.

 

Section 8.09. Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another Person, the resulting, surviving or
transferee Person without any further act shall be the successor Trustee, if
such other Person is otherwise eligible hereunder.

 

Section 8.10. Eligibility; Disqualification. The Trustee shall at all times
satisfy the requirements of TIA Sections 310(a)(1) and 310(b). The Trustee (or
its parent holding company) shall have a combined capital and surplus of at
least $50,000,000 as set forth in its most recent published annual report of
condition. Nothing herein contained shall prevent the Trustee from filing with
the SEC the application referred to in the penultimate paragraph of TIA Section
310(b).

 

Section 8.11. Preferential Collection of Claims Against Company. The Trustee
shall comply with TIA Section 311(a), excluding any creditor relationship listed
in TIA Section 311(b). A Trustee who has resigned or been removed shall be
subject to TIA Section 311(a) to the extent indicated therein.

 

62



--------------------------------------------------------------------------------

 

ARTICLE 9

DISCHARGE OF INDENTURE

 

Section 9.01. Discharge of Liability on Securities. When (i) the Company
delivers to the Trustee all outstanding Securities (other than Securities
replaced or repaid pursuant to Section 2.07) for cancellation or (ii) all
outstanding Securities have become due and payable and the Company deposits with
the Trustee cash sufficient to pay all amounts due and owing on all outstanding
Securities (other than Securities replaced pursuant to Section 2.07), and if in
either case the Company pays all other sums payable hereunder by the Company,
then this Indenture shall, subject to Section 8.07, cease to be of further
effect. The Trustee shall join in the execution of a document prepared by the
Company acknowledging satisfaction and discharge of this Indenture on demand of
the Company accompanied by an Officers’ Certificate and Opinion of Counsel and
at the cost and expense of the Company.

 

Section 9.02. Repayment to the Company. The Trustee and the Paying Agent shall
return to the Company upon written request any money or securities held by them
for the payment of any amount with respect to the Securities that remains
unclaimed for two years, subject to applicable abandoned property law. After
return to the Company, Holders entitled to the money or securities must look to
the Company for payment as general creditors unless an applicable abandoned
property law designates another person and the Trustee and the Paying Agent
shall have no further liability to the Securityholders with respect to such
money or securities for that period commencing after the return thereof.

 

Section 9.03. Application of Trust Money. The Trustee shall hold in trust all
money and other consideration deposited with it pursuant to Section 9.01 and
shall apply such deposited money and other consideration through the Paying
Agent and in accordance with this Indenture to the payment of amounts due on the
Securities. Money and other consideration so held in trust is subject to the
Trustee’s rights under Section 8.07.

 

ARTICLE 10

AMENDMENTS

 

Section 10.01. Without Consent of Holders. The Company and the Trustee may amend
this Indenture (including the terms and conditions of a series of Securities) or
either series of Securities without the consent of any Securityholder to:

 

(a) add to the covenants of the Company or the Events of Default for the benefit
of the Holders of Securities;

 

(b) surrender any right or power herein conferred upon the Company;

 

63



--------------------------------------------------------------------------------

(c) provide for conversion rights of Holders of a series of Securities if any
reclassification or change of the Common Stock or any consolidation, merger or
sale of all or substantially all of the Company’s assets occurs;

 

(d) provide for the assumption of the Company’s obligations to the Holders of
Securities in the case of a merger, consolidation, conveyance, transfer or lease
pursuant to Article 6 hereof;

 

(e) increase the Conversion Rate; provided, however, that such increase in the
Conversion Rate shall not adversely affect the interests of the Holders of a
series of Securities in any material respect;

 

(f) comply with the requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA;

 

(g) make any changes or modifications necessary in connection with the
registration of the Securities under the Securities Act as contemplated in the
Registration Rights Agreement; provided that such change or modification does
not in the good faith opinion of the Board of Directors and the Trustee
adversely affect the interests of the Holders of Securities in any material
respect;

 

(h) cure any ambiguity or correct any inconsistency or supplement any provision
herein which may be inconsistent with any other provision herein or which is
otherwise defective; provided, however, that any such modification or amendment
does not in the good faith opinion of the Board of Directors adversely affect
the interests of the Holders of Securities in any material respect; provided
further that any such cure, correction or supplement made solely to conform the
provisions of this Indenture to the “Description of the Debentures” in the
Offering Memorandum relating to the Securities will not be deemed to adversely
affect the interests of the Holders of Securities;

 

(i) evidence and provide for the acceptance of the appointment under this
Indenture of a successor Trustee in accordance with the terms of this Indenture;

 

(j) add or modify any other provisions herein with respect to matters or
questions arising hereunder that the Company may deem necessary or desirable and
that will not adversely affect the interests of the Holders of Securities;
provided that any addition or modification made solely to conform the provisions
of this Indenture to the “Description of the Debentures” in the Offering
Memorandum relating to the Securities will not be deemed to adversely affect the
interests of the Holders of the Securities.

 

64



--------------------------------------------------------------------------------

Section 10.02. With Consent of Holders. Except as provided below in this Section
10.02, this Indenture (including the terms and conditions of either series of
the Securities) or the Securities of either series may be amended, modified or
supplemented, and noncompliance in any particular instance with any provision of
this Indenture or the Securities may be waived, in each case with the written
consent of the Holders of at least a majority of the principal amount of the
Securities of such series at the time outstanding.

 

Without the written consent or the affirmative vote of each Holder of Securities
affected thereby, an amendment, supplement or waiver under this Section 10.02
may not:

 

(a) change the maturity of any Security, or the payment date of any installment
of Interest or Liquidated Damages payable on any Security;

 

(b) reduce the principal amount of, or the Interest or Liquidated Damages,
payable on, or the Redemption Price, Repurchase Price or Designated Event
Repurchase Price of, any Security;

 

(c) impair or adversely affect the conversion rights of any Holder of Securities
or reduce the number of shares of Common Stock of the Company or any other
property receivable upon conversion;

 

(d) change the currency of payment of such Securities or Interest or Liquidated
Damages thereon;

 

(e) alter the manner of calculation or rate of accrual of Interest or Liquidated
Damages on any Security, or extend the time for payment of any such amounts;

 

(f) impair the right of any Holder to institute suit for the enforcement of any
payment on or with respect to, or conversion of, any Security;

 

(g) adversely affect the repurchase right of the Holders of the Securities as
provided in Section 3.07 or Section 3.08 (including after a Designated Event),
except as otherwise permitted pursuant to Article 6 or Section 11.05 hereof;

 

(h) modify the provisions of Sections 3.01, 3.02, 3.03, 3.04, 3.05 or 3.06 in a
manner adverse to the Holders of the Securities;

 

(i) reduce the percentage in the aggregate principal amount of a series of
Securities then outstanding required to amend, modify or supplement this
Indenture or the Security or waive a prior Event of Default; or

 

65



--------------------------------------------------------------------------------

(j) reduce the percentage in the aggregate principal amount of a series of
Securities then outstanding the consent of whose Holders is required for any
other waiver provided for in this Indenture.

 

It shall not be necessary for the consent of the Holders under this Section
10.02 to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.

 

After an amendment under this Section 10.02 becomes effective, the Company shall
mail to each Holder a notice briefly describing the amendment. The failure to
give such notice to each Holder, or any defect therein, shall not impair or
affect the validity of an amendment under this Section 10.02.

 

Nothing in this Section 10.02 shall impair the ability of the Company and the
Trustee to amend this Indenture or the Securities without the consent of any
Securityholder to provide for the assumption of the Company’s obligations to the
Holders of Securities in the case of a merger, consolidation, conveyance,
transfer or lease pursuant to Article 6 hereof; provided that the ability of the
Company and the Trustee to amend this Indenture or the Securities is subject to
the requirements set forth in Section 4.10 that no amendment or modification of
the provisions of Article 4 shall diminish the rights of the holders of Senior
Debt unless such holders shall have agreed in writing thereto.

 

Section 10.03. Compliance with Trust Indenture Act. Every supplemental indenture
executed pursuant to this Article shall comply with the TIA as then in effect.

 

Section 10.04. Revocation and Effect of Consents; Waivers and Actions. Until an
amendment, waiver or other action by Holders becomes effective, a consent
thereto by a Holder of a Security hereunder is a continuing consent by the
Holder and every subsequent Holder of that Security or portion of the Security
that evidences the same obligation as the consenting Holder’s Security, even if
notation of the consent, waiver or action is not made on the Security. However,
any such Holder or subsequent Holder may revoke the consent, waiver or action as
to such Holder’s Security or portion of the Security if the Trustee receives the
notice of revocation before the date the amendment, waiver or action becomes
effective. After an amendment, waiver or action becomes effective, it shall bind
every Holder of such Security.

 

Section 10.05. Notice of Amendments; Notation on or Exchange of Securities.
Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall if required by the Company,
bear a notation in form approved by the Company as to any matter provided for in
such supplemental indenture. If the Company shall so determine, new Securities
so modified as to conform, in the opinion of the Trustee and the Board of
Directors, to any such supplemental indenture may be prepared and

 

66



--------------------------------------------------------------------------------

executed by the Company and authenticated and delivered by the Trustee in
exchange for outstanding Securities.

 

After any amendment under this Article becomes effective, the Company shall mail
to Securityholders a notice briefly describing such amendment. The failure to
give such notice to all Securityholders, or any defect therein, shall not impair
or affect the validity of an amendment under this Article.

 

Section 10.06. Trustee to Sign Supplemental Indentures. The Trustee shall sign
any supplemental indenture authorized pursuant to this Article 10 if the
amendment contained therein does not affect the rights, duties, liabilities or
immunities of the Trustee. If it does, the Trustee may, but need not, sign such
supplemental indenture. In signing such supplemental indenture the Trustee shall
receive, and (subject to the provisions of Section 8.01) shall be fully
protected in relying upon, an Officers’ Certificate and an Opinion of Counsel
stating that such supplemental indenture is authorized or permitted by this
Indenture.

 

Section 10.07. Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes; and every Holder of Securities theretofore or
thereafter authenticated and delivered hereunder shall be bound thereby.

 

ARTICLE 11

CONVERSIONS

 

Section 11.01. Conversion Privilege.

 

(a) Subject to and upon compliance with the provisions of this Article 11
(including without limitation the Company’s right, in its sole and absolute
discretion, to satisfy its Conversion Obligation in any manner permitted
pursuant to Section 11.03), a Holder of a Security shall have the right, at such
Holder’s option, to convert all or any portion (if the portion to be converted
is $1,000 principal amount or an integral multiple thereof) of such Security at
any time prior to the close of business on the Business Day immediately
preceding the Stated Maturity at the Conversion Rate (the “Conversion
Obligation”) in effect on the date of conversion:

 

(i) during any fiscal quarter of the Company (a “Fiscal Quarter”) (and only
during such Fiscal Quarter) commencing after March 31, 2005, if the Last
Reported Sale Price of the Common Stock for at least 20 consecutive Trading Days
in the 30 consecutive Trading Day period ending on the last Trading Day of the
immediately preceding Fiscal Quarter was more than 130% of the Conversion Price
of the applicable series of Securities in effect as of the relevant Trading Day;

 

67



--------------------------------------------------------------------------------

(ii) at any time prior to the close of business on the Business Day prior to the
Redemption Date, if any Securities of the same series have been called for
redemption pursuant to Article 3 hereof; and

 

(iii) as provided in clause (b) of this Section 11.01.

 

The Company or a designated agent shall determine on a daily basis whether the
Securities shall be convertible as a result of the occurrence of an event
specified in clause (a) above and, if the Securities shall be so convertible,
the Company shall promptly deliver to the Trustee and the Conversion Agent
written notice thereof. Whenever the Securities shall become convertible
pursuant to Section 11.01, the Company or, at the Company’s request, the Trustee
in the name and at the expense of the Company, shall promptly notify the Holders
of the event triggering such convertibility in the manner provided in Section
13.02, and the Company shall also promptly publicly announce such information.
Any notice so given shall be conclusively presumed to have been duly given,
whether or not the Holder receives such notice.

 

(b) In addition, in the event that:

 

(i) the Company distributes to all Holders of Common Stock rights entitling them
to purchase, for a period expiring within 60 days after the date of such
distribution, Common Stock at less than the Last Reported Sale Price of the
Common Stock on the Business Day immediately preceding the date of the
announcement of such distribution; or

 

(ii) the Company distributes to all Holders of Common Stock cash or other
assets, debt securities or rights to purchase the Company’s securities, which
distribution has a value per share of Common Stock, as determined in good faith
by the Board of Directors, exceeding 10% of the Last Reported Sale Price of the
Common Stock on the Business Day immediately preceding the date of the
announcement of such distribution,

 

then, in each case, the Securities may be surrendered for conversion at any time
on and after the date that the Company gives notice to the Holders of such
right, which shall be not less than 20 days prior to the Ex-Dividend Date for
such distribution, until the earlier of the close of business on the Business
Day immediately preceding the Ex-Dividend Date or the date the Company announces
that such distribution will not take place, or

 

(iii) the Company is a party to a consolidation, merger, binding share exchange
or sale, transfer or lease of all or substantially all of its assets pursuant to
which all or substantially all of its Common Stock is converted into, exchanged
for, acquired for or constitutes solely the right to receive cash, securities or
other property,

 

68



--------------------------------------------------------------------------------

then the Securities may be surrendered for conversion at any time from and after
the date that is 15 days prior to the date announced by the Company as the
anticipated effective time of such transaction until 15 days after the effective
date of the transaction or, if such transaction also results in a Change of
Control, until the Designated Event Repurchase Date, and, at such effective
time, the right to convert the Securities into shares of Common Stock shall be
changed, as set forth in Section 11.05. The Company shall notify Holders and the
Trustee at the same time the Company publicly announces such transaction (but in
no event less than 25 days prior to the effective date of such transaction) and
shall notify the Holders and the Trustee of the actual effective date of such
transaction within ten days thereof.

 

(c) If a Holder elects to convert Securities in connection with a Change of
Control described in clause (3) of the definition thereof that occurs prior to
December 15, 2011 in the case of the Series A Debentures, or December 15, 2014
in the case of the Series B Debentures, such Holder will be entitled to receive,
in addition to a number of shares of Common Stock equal to the Conversion Rate
per $1,000 principal amount of Securities, subject to the Company’s payment
elections as described in Section 11.03, an additional number of shares of
Common Stock (the “Additional Shares”) as described below; provided that if the
Stock Price is (i) in the case of the Series A Debentures, greater than $28.00
or less than $7.75 (subject in each case to adjustment as described below), or
(ii) in the case of the Series B Debentures, greater than $28.00 or less than
$7.75 (subject in each case to adjustment as described below), the number of
Additional Shares shall be zero.

 

The number of Additional Shares will be determined for each series of Securities
by reference to the tables attached as Schedule A hereto, based on the Effective
Date of such Change of Control transaction and the Stock Price; provided that if
the Stock Price is between two Stock Price amounts in the table for either
series of Securities or such Effective Date is between two Effective Dates in
such table, the number of Additional Shares for such series of Securities will
be determined by a straight-line interpolation between the number of Additional
Shares set forth for the higher and lower Stock Price amounts and the two
effective dates, as applicable, based on a 365-day year.

 

The Stock Prices set forth in the first row of the table in Schedule A hereto
will be adjusted as of any date on which the Conversion Rate of the Debentures
is adjusted. The adjusted Stock Prices will equal the Stock Prices applicable
immediately prior to such adjustment, multiplied by a fraction, the numerator of
which is the Conversion Rate immediately prior to the adjustment giving rise to
the Stock Price adjustment and the denominator of which is the Conversion Rate
as so adjusted. The number of Additional Shares will be adjusted in the same
manner as the Conversion Rate as set forth Section 11.04.

 

69



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event will the total number of shares of
Common Stock issuable upon conversion exceed 129 per $1,000 principal amount of
Securities of either series, subject to adjustments in the same manner as the
Conversion Rate as set forth in Section 11.04.

 

The Company shall deliver the required Additional Shares to the Holders who
elect to convert their Securities on the later of (i) five Business Days
following the Effective Date and (ii) the Conversion Settlement Date for those
Securities.

 

(d) Notwithstanding the provisions of Section 11.01(c), in the case of a Public
Acquirer Change of Control, the Company may, in lieu of increasing the
Conversion Rate for a series of Securities by Additional Shares as described in
Section 11.01(c), elect to adjust the Conversion Rate for such series of
Securities by multiplying the Conversion Rate in effect immediately before the
Public Acquirer Change of Control by a fraction:

 

(i) the numerator of which will be the average value of all cash and any other
consideration paid or payable per share of Common Stock (as determined in good
faith by the Board of Directors); provided that any consideration consisting of
Public Acquirer Common Stock or any other securities that are traded on a U.S.
national securities exchange or approved for quotation on the Nasdaq National
Market will be valued as the average of the Last Reported Sale Prices of such
securities for the five consecutive Trading Days commencing on the Trading Day
next succeeding the effective date of such Public Acquirer Change of Control),
and

 

(ii) the denominator of which will be the average of the Last Reported Sale
Prices of the Public Acquirer Common Stock for the five consecutive Trading Days
commencing on the Trading Day next succeeding the effective date of such Public
Acquirer Change of Control.

 

If the Company elects to adjust the Conversion Rate for a series of Securities
as described in this Section 11.01(d), from and after the effective date of such
Public Acquirer Change of Control, holders of Securities of each series will be
entitled to convert their Securities (subject to the satisfaction of the
conditions to conversion set forth in Section 11.01(a) and Section 11.01(b)
above) into a number of shares of Public Acquirer Common Stock based on the
Conversion Rate for such series of Securities as so adjusted, and Holders will
not be entitled to the Additional Shares pursuant to Section 11.03(c) as a
result of such Public Acquirer Change of Control.

 

A “Public Acquirer Change of Control” means any transaction described under
clause (3) of the definition of Change of Control and the acquirer (or any
entity that is a directly or indirectly wholly-owned Subsidiary of the acquirer
or of which the acquirer is a directly or indirectly wholly-owned

 

70



--------------------------------------------------------------------------------

Subsidiary) has a class of common stock traded on a national securities exchange
or quoted on the Nasdaq National Market or which will be so traded or quoted
when issued or exchanged in connection with such Change of Control (the “Public
Acquirer Common Stock”).

 

If the Company elects to adjust the Conversion Rate and the related Conversion
Obligation as described in this Section 11.01(d), the Company, or the acquiring
or surviving Person, as the case may be, shall execute with the Trustee a
supplemental indenture (which shall comply with the Trust Indenture Act as in
force at the date of execution of such supplemental indenture) providing for
such adjustment to the Conversion Rate and the Conversion Obligation. Such
supplemental indenture shall provide for adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Article
11. The Company shall cause notice of the execution of such supplemental
indenture to be mailed to each Holder of Debentures, at its address appearing on
the Security register provided for in Section 2.03 of this Indenture, within 20
days after execution thereof. Failure to deliver such notice shall not affect
the legality or validity of such supplemental indenture. The Company shall also
notify Holders of its election in its notice to holders pursuant to Section
11.01(b)(iii) above.

 

Section 11.02. Conversion Procedure; Conversion Rate; Fractional Shares.

 

(a) Subject to Section 11.01 and the Company’s rights under Section 11.03, each
Security shall be convertible at the office of the Conversion Agent into fully
paid and nonassessable shares (calculated to the nearest 1/100th of a share) of
Common Stock. The rate at which Securities shall be convertible (the “Conversion
Rate”) shall be initially (i) 95.2408 shares of Common Stock for each $1,000
principal amount of Securities, in the case of the Series A Debentures and (ii)
95.2408 shares of Common Stock for each $1,000 principal amount of Securities,
in the case of the Series B Debentures. The Conversion Rate shall be adjusted in
certain instances as provided in Section 11.04 hereof, but shall not be adjusted
for any accrued and unpaid Interest or Liquidated Damages, if any. Upon
conversion, no payment shall be made by the Company with respect to any accrued
and unpaid Interest. Instead, such amount shall be deemed paid by the applicable
Conversion Settlement Distribution delivered upon conversion of any Security. In
addition, no payment or adjustment shall be made in respect of dividends on the
Common Stock with a record date prior to the Conversion Date. Notwithstanding
the foregoing, upon conversion a Holder shall receive any accrued and unpaid
Liquidated Damages to the Conversion Date. The Company shall not issue any
fraction of a share of Common Stock in connection with any conversion of
Securities, but instead shall, subject to Section 11.04 hereof, make a cash
payment (calculated to the nearest cent) equal to such fraction multiplied by
the Last Reported Sale Price of the Common Stock on the Trading Day immediately
preceding the Conversion Date.

 

71



--------------------------------------------------------------------------------

(b) Before any Holder of a Security shall be entitled to convert the same into
Common Stock, such Holder shall (1) in the case of Global Securities, comply
with the procedures of the Depositary in effect at that time and furnish
appropriate endorsement and transfer documents, and (2) in the case of
Certificated Securities, surrender such Securities, duly endorsed to the Company
or in blank (and accompanied by appropriate endorsement and transfer documents),
at the office of the Conversion Agent, and give written notice to the Conversion
Agent in the form on the reverse of such Certificated Security (or a facsimile
thereof) (a “Notice of Conversion”) at said office or place that such Holder
elects to convert the same and shall state in writing therein the principal
amount of Securities to be converted and the name or names (with addresses) in
which such Holder wishes the certificate or certificates for Common Stock
included in the Conversion Settlement Distribution, if any, to be registered.

 

Before any such conversion, a Holder also shall pay all taxes or duties, if any,
as provided in Section 11.06 and any amount payable pursuant to Section
11.02(g).

 

If more than one Security shall be surrendered for conversion at one time by the
same Holder, the number of full shares of Common Stock, if any, that shall be
deliverable upon conversion as part of the Conversion Settlement Distribution
shall be computed on the basis of the aggregate principal amount of the
Securities (or specified portions thereof to the extent permitted thereby) so
surrendered.

 

(c) A Security shall be deemed to have been converted immediately prior to the
close of business on the date (the “Conversion Date”) that is the date the
Holder has complied with Section 11.02(b). A converting Holder shall be deemed
to be the holder of record of any Common Stock that is a component of the
Conversion Settlement Distribution as of the later of (i) the Conversion Date,
(ii) the expiration of the Cash Settlement Notice Period or (iii) if the Company
has elected to deliver cash pursuant to Section 11.03, the final day of the Cash
Settlement Averaging Period.

 

(d) Subject to the next succeeding sentence, the Company will, on the Conversion
Settlement Date, (i) pay the cash component (including cash in lieu of any
fraction of a share to which such Holder would otherwise be entitled), if any,
of the Conversion Settlement Distribution determined pursuant to Section 11.03
to the Holder of a Security surrendered for conversion, or such Holder’s nominee
or nominees, and (ii) issue, or cause to be issued, and deliver to the
Conversion Agent or to such Holder, or such Holder’s nominee or nominees,
certificates or a book-entry transfer through the Depositary for the number of
full shares of Common Stock, if any, to which such Holder shall be entitled as
part of such Conversion Settlement Distribution.

 

(e) In case any Security shall be surrendered for partial conversion, the
Company shall execute and the Trustee shall authenticate and deliver to or upon
the written order of the Holder of the Security so surrendered, without charge
to

 

72



--------------------------------------------------------------------------------

such Holder (subject to the provisions of Section 11.06 hereof), a new Security
or Securities in authorized denominations in an aggregate principal amount equal
to the unconverted portion of the surrendered Securities.

 

(f) By delivering the applicable Conversion Settlement Distribution upon
conversion of any Security to the Conversion Agent or to the Holder or such
Holder’s nominee or nominees, the Company will have satisfied in full its
Conversion Obligation with respect to such Security, and upon such delivery
accrued and unpaid Interest with respect to such Security will be deemed to be
paid in full rather than canceled, extinguished or forfeited.

 

(g) If a Securityholder delivers a Notice of Conversion after the Interest
Record Date for a payment of Interest but prior to the corresponding Interest
Payment Date, such Securityholder must pay to the Company, at the time such
Securityholder surrenders Securities for conversion, an amount equal to the
Interest excluding, for the avoidance of doubt, Liquidated Damages, if any, that
has accrued and will be paid on the related Interest Payment Date. This Section
11.02(g) shall not apply to a Securityholder that converts Securities after an
Interest Record Date for a payment of Interest but on or prior to the
corresponding Interest Payment Date if (1) the Company has specified a
Redemption Date during such period, (2) the Company has specified a Designated
Event Repurchase Date during such period or (3) to the extent of any overdue
Interest, if any overdue Interest exists at the time of conversion with respect
to the Securities converted. Notwithstanding the foregoing, the Company shall
refund any amount paid by a Securityholder pursuant to this Section 11.02(g) if
the Cash Settlement Notice Period or, if the Company elects to pay cash in lieu
of Common Stock pursuant to Section 11.03, the Cash Settlement Averaging Period,
ends on or subsequent to the Interest Payment Date immediately following the
date such Securityholder delivered a Notice of Conversion. Such refunded amount
shall be paid on the Conversion Settlement Date.

 

Section 11.03. Payment of Cash in Lieu of Common Stock.

 

(a) If a Holder elects to convert all or any portion of a Security into shares
of Common Stock as set forth in Section 11.01 and the Company receives such
Holder’s Notice of Conversion on or prior to the day that is 20 calendar days
prior to the Stated Maturity, or with respect to Securities converted in
connection with a redemption pursuant to Section 3.01, the applicable Redemption
Date (the “Final Notice Date”), the Company may choose to satisfy all or any
portion of its Conversion Obligation in cash. Upon such election, the Company
will notify such Holder through the Trustee of the dollar amount to be satisfied
in cash (expressed either as 100% of the Conversion Obligation or as a fixed
dollar amount) at any time on or before the date that is three Business Days
following the Company’s receipt of the Notice of Conversion as specified in
Section 11.02 (such period, the “Cash Settlement Notice Period”). If the Company
elects to pay cash for any portion of the shares otherwise issuable to the
Holder, the Holder may retract the Notice of Conversion at any time during the
two Business Day

 

73



--------------------------------------------------------------------------------

period beginning on the day after the final day of the Cash Settlement Notice
Period (the “Conversion Retraction Period”); no such retraction can be made (and
a Notice of Conversion shall be irrevocable) if the Company does not elect to
deliver cash in lieu of shares of Common Stock (other than cash in lieu of
fractional shares). With respect to any Notice of Conversion received by the
Company prior to the Final Notice Date, the “Conversion Settlement Distribution”
for any Security subject to such Notice of Conversion shall consist of cash,
Common Stock or a combination thereof, as selected by the Company as set forth
below (and any Additional Shares required to be delivered pursuant to Section
11.01(c) and any accrued and unpaid Liquidated Damages):

 

(i) if the Company elects to satisfy the entire Conversion Obligation in shares
of Common Stock, the Conversion Settlement Distribution shall be a number of
shares equal to (1) the aggregate principal amount of the Securities to be
converted divided by 1,000, multiplied by (2) the Conversion Rate for the series
of Securities being converted (or, if the Conversion Date occurs at a time when
(x) the Holder holds Transfer Restricted Securities (as defined in the
Registration Rights Agreement), (y) the Holder has delivered a notice and
questionnaire to the Company as required pursuant to the Registration Rights
Agreement and (z) there exists a Registration Default (as defined in the
Registration Rights Agreement) affecting the Holder’s Transfer Restricted
Securities (as defined in the Registration Rights Agreement), for the purposes
of this Section 11.03(a)(i), such Conversion Rate will be multiplied by 101.5%);

 

(ii) if the Company elects to satisfy the entire Conversion Obligation in cash,
the Conversion Settlement Distribution shall be cash in an amount equal to the
product of:

 

(A) a number equal to the product of (x) the aggregate principal amount of
Securities to be converted divided by 1,000 multiplied by (y) the Conversion
Rate for the series of Securities converted, and

 

(B) the average of the Last Reported Sale Price of the Common Stock for each
Trading Day in the Cash Settlement Averaging Period; and

 

(iii) if the Company elects to satisfy a fixed portion (other than 100%) of the
Conversion Obligation in cash, the Conversion Settlement Distribution shall
consist of such cash amount (“Cash Amount”) and a number of shares equal to the
greater of (1) zero and (2) the excess, if any, of the number of shares
calculated as set forth in clause (i) above over the number of shares equal to
the sum, for each day of the Cash Settlement Averaging Period, of (x) 10% of the
Cash Amount, divided by (y) the Last Reported Sale Price of the Common Stock on
such day.

 

74



--------------------------------------------------------------------------------

(b) Prior to any Final Notice Date, the Company will notify the Trustee if it
intends to satisfy all or any portion of the Conversion Obligation with respect
to conversions of Securities for which the Company receives a Notice of
Conversion after such Final Notice Date in cash and the dollar amount to be
satisfied in cash (expressed either as 100% or a Cash Amount). In such case,
such Notice of Conversion will not be retractable and the applicable Conversion
Settlement Distribution will be computed in the same manner as set forth in
clause (a) above except that the Cash Settlement Averaging Period shall be the
10 Trading Day period beginning on the Trading Day following the Company’s
receipt of the Notice of Conversion. If the Company elects not to satisfy all or
any portion of the Conversion Obligation in cash, then the Conversion Settlement
Date will be the first Business Day following the Conversion Date.

 

(c) Notwithstanding anything to the contrary in this Indenture, at any time
prior to Stated Maturity, the Company may irrevocably elect (the “Irrevocable
Cash Election”), in its sole discretion without the consent of the Holders, by
notice to the Trustee and the Holders, to satisfy the Conversion Obligation in
cash up to 100% of the principal amount of the Securities converted after the
date of such election, with the remainder of the Conversion Obligation to be
satisfied in Common Stock. Settlement amounts shall be computed and settlement
dates shall be determined in the same manner as set forth above under clause
(a); provided that (i) the Company will not be required to make any further
election or deliver any further notice; (ii) the Notice of Conversion will not
be retractable; (iii) the Cash Settlement Averaging Period shall be the 10
Trading Days beginning on the first day following the Company’s receipt of the
Notice of Conversion; and (iv) the Cash Amount shall be the lesser of (A) (x)
the then current Conversion Rate for the series of Securities converted
multiplied by (y) the average Last Reported Sale Price during the Cash
Settlement Averaging Period and (B) 100% of the principal amount of a Converted
Security. For the avoidance of doubt, following any Irrevocable Cash Election by
the Company, there will no longer be a Cash Settlement Notice Period or a
Conversion Retraction Period.

 

Section 11.04. Adjustment of Each Conversion Rate. The Conversion Rate for each
series of Securities shall be adjusted (without duplication) from time to time
by the Company as follows:

 

(a) In case the Company shall hereafter pay a dividend or make a distribution to
all holders of the outstanding Common Stock in shares of Common Stock, each
Conversion Rate shall be increased so that the same shall equal the rate
determined by dividing such Conversion Rate in effect at the opening of business
on the date following the date fixed for the determination of stockholders
entitled to receive such dividend or other distribution by a fraction,

 

(i) the numerator of which shall be the number of shares of the Common Stock
outstanding at the close of business on the date fixed for such determination;
and

 

75



--------------------------------------------------------------------------------

(ii) the denominator of which shall be the sum of such number of shares and the
total number of shares constituting such dividend or other distribution,

 

such increase to become effective immediately after the opening of business on
the day following the date fixed for such determination. If any dividend or
distribution of the type described in this Section 11.04(a) is declared but not
so paid or made, each Conversion Rate shall again be adjusted to the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared.

 

(b) In case the Company shall issue rights or warrants (other than pursuant to
any dividend reinvestment or share purchase plan) to all holders of its
outstanding shares of Common Stock entitling them (for a period expiring within
60 days after the date of such issuance) to subscribe for or purchase shares of
Common Stock at a price per share less than the Last Reported Sale Price on the
date fixed for determination of stockholders entitled to receive such rights or
warrants, each Conversion Rate shall be adjusted so that the same shall equal
the rate determined by multiplying such Conversion Rate in effect immediately
prior to the date fixed for determination of stockholders entitled to receive
such rights or warrants by a fraction,

 

(i) the numerator of which shall be the number of shares of Common Stock
outstanding on the date of issuance of such rights or warrants plus the total
number of additional shares of Common Stock offered for subscription or
purchase, and

 

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the date of issuance of such rights or
warrants plus the number of shares that the aggregate offering price of the
total number of shares so offered would purchase at such Last Reported Sale
Price.

 

Such adjustment shall be successively made whenever any such rights or warrants
are issued, and shall become effective immediately after the opening of business
on the day following the date of issuance of such rights or warrants. To the
extent that shares of Common Stock are not delivered after the expiration of
such rights or warrants, each Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect had the adjustments made upon the
issuance of such rights or warrants been made on the basis of delivery of only
the number of shares of Common Stock actually delivered. In the event that such
rights or warrants are not so issued, each Conversion Rate shall again be
adjusted to be the Conversion Rate that would then be in effect if such date
fixed for the determination of stockholders entitled to receive such rights or
warrants had not been fixed. In determining whether any rights or warrants
entitle the holders to subscribe for or purchase shares of Common Stock at less
than such Last Reported Sale Price, and in determining the aggregate offering
price of such

 

76



--------------------------------------------------------------------------------

shares of Common Stock, there shall be taken into account any consideration
received by the Company for such rights or warrants and any amount payable on
exercise or conversion thereof, the value of such consideration, if other than
cash, to be determined in good faith by the Board of Directors.

 

(c) In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, each Conversion Rate in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately increased, and conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, each Conversion Rate in effect at the opening of
business on the day following the day upon which such combination becomes
effective shall be proportionately reduced, such increase or reduction, as the
case may be, to become effective immediately after the opening of business on
the day following the day upon which such subdivision or combination becomes
effective.

 

(d) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock shares of any class of Capital Stock of the Company,
debt securities, assets or rights or warrants to purchase securities of the
Company (excluding (x) any dividend or distribution paid exclusively in cash or
(y) any dividend, distribution or issuance referred to in Section 11.04(a) or
(b)) (any of the foregoing hereinafter in this Section 10.04(d) called the
“Distributed Assets”), then, in each such case, each Conversion Rate shall be
adjusted so that the same shall be equal to the rate determined by multiplying
such Conversion Rate in effect on the Record Date with respect to such
distribution by a fraction,

 

(i) the numerator of which shall be the Current Market Price per share of the
Common Stock on such Record Date; and

 

(ii) the denominator of which shall be the Current Market Price per share of the
Common Stock on the Record Date minus the Fair Market Value, as determined in
good faith by the Board of Directors, of the Distributed Assets applicable to
one share of Common Stock,

 

such adjustment to become effective immediately prior to the opening of business
on the day following such Record Date; provided, however, that in the event (1)
the then Fair Market Value (as so determined) of the portion of the Distributed
Assets so distributed applicable to one share of Common Stock is equal to or
greater than the Current Market Price of the Common Stock on the Record Date or
(2) the Current Market Price of the Common Stock on the Record Date exceeds the
then Fair Market Value (as so determined) of the portion of the Distributed
Assets so distributed applicable to one share of Common Stock by less than
$1.00, in lieu of the foregoing adjustment, adequate provision shall be made so
that each Holder shall have the right to receive upon conversion the amount of
Distributed Assets such holder would have received had such holder converted
each Security on the Record Date assuming the Company did not elect to deliver
cash upon

 

77



--------------------------------------------------------------------------------

conversion pursuant to Section 11.03. In the event that such dividend or
distribution is not so paid or made, each Conversion Rate shall again be
adjusted to be the Conversion Rate that would then be in effect if such dividend
or distribution had not been declared.

 

Rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s Capital Stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 11.04 (and no adjustment to each Conversion Rate under
this Section 11.04 will be required) until the occurrence of the earliest
Trigger Event, whereupon such rights and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to each
Conversion Rate shall be made under this Section 11.04(d). If any such right or
warrant, including any such existing rights or warrants distributed prior to the
date of this Indenture, are subject to events, upon the occurrence of which such
rights or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
record date with respect to new rights or warrants with such rights (and a
termination or expiration of the existing rights or warrants without exercise by
any of the holders thereof). In addition, in the event of any distribution (or
deemed distribution) of rights or warrants, or any Trigger Event or other event
(of the type described in the preceding sentence) with respect thereto that was
counted for purposes of calculating a distribution amount for which an
adjustment to each Conversion Rate under this Section 11.04 was made, (1) in the
case of any such rights or warrants that shall all have been redeemed or
repurchased without exercise by any holders thereof, each Conversion Rate shall
be readjusted upon such final redemption or repurchase to give effect to such
distribution or Trigger Event, as the case may be, as though it were a cash
distribution, equal to the per share redemption or repurchase price received by
a holder or holders of Common Stock with respect to such rights or warrants
(assuming such holder had retained such rights or warrants), made to all holders
of Common Stock as of the date of such redemption or repurchase, and (2) in the
case of such rights or warrants that shall have expired or been terminated
without exercise by any holders thereof, each Conversion Rate shall be
readjusted as if such rights and warrants had not been issued.

 

For purposes of this Section 11.04(d) and Sections 11.04(a) and (b), any
dividend or distribution to which this Section 11.04(d) is applicable that also
includes shares of Common Stock, or rights or warrants to subscribe for or
purchase shares of Common Stock (or both), shall be deemed instead to be (1) a
dividend or distribution of debt securities, assets or shares of capital stock
other than such shares of Common Stock or rights or warrants (and any Conversion

 

78



--------------------------------------------------------------------------------

Rate adjustment required by this Section 11.04(d) with respect to such dividend
or distribution shall then be made) immediately followed by (2) a dividend or
distribution of such shares of Common Stock or such rights or warrants (and any
further Conversion Rate adjustment required by Sections 11.04(a) and (b) with
respect to such dividend or distribution shall then be made), except (A) the
Record Date of such dividend or distribution shall be substituted as “the date
fixed for the determination of stockholders entitled to receive such dividend or
other distribution”, “the date fixed for the determination of stockholders
entitled to receive such rights or warrants” and “the date fixed for such
determination” within the meaning of Sections 11.04(a) and (b), and (B) any
shares of Common Stock included in such dividend or distribution shall not be
deemed “outstanding at the close of business on the date fixed for such
determination” within the meaning of Section 11.04(a).

 

If any Distributed Assets requiring any adjustment pursuant to this Section
11.04(d) consists of the Capital Stock of, or similar equity interests in, a
Subsidiary or other business unit of the Company, each Conversion Rate in effect
immediately before the close of business on the Record Date fixed for
determination of shareholders entitled to receive the distribution shall instead
be increased by multiplying such Conversion Rate then in effect by a fraction,
(A) the numerator of which is the sum of (1) the average of the Last Reported
Sale Prices of such distributed security for the 10 Trading Days commencing on
and including the fifth Trading Day after the Ex-Dividend Date on the NYSE or
such other national or regional exchange or market on which the securities are
then listed or quoted, plus (2) the average of the Last Reported Sale Prices of
the Common Stock over the same Trading Day period and (B) the denominator of
which is such average of the Last Reported Sale Prices of the Common Stock.

 

(e) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock cash (an “Extraordinary Cash Dividend”) (excluding
any dividend or distribution in connection with the liquidation, dissolution or
winding up of the Company, whether voluntary or involuntary), then, in such
case, each Conversion Rate shall be adjusted so that the same shall equal the
rate determined by multiplying such Conversion Rate in effect immediately prior
to the close of business on the Record Date for such Extraordinary Cash Dividend
by a fraction,

 

(i) the numerator of which shall be the Current Market Price of the Common Stock
on such Record Date, and

 

(ii) the denominator of which shall be such Current Market Price of the Common
Stock minus the amount of cash so distributed applicable to one share of Common
Stock,

 

such adjustment to be effective immediately prior to the opening of business on
the day following the Record Date; provided, however, that in the event the
portion of cash so distributed applicable to one share of Common Stock is equal

 

79



--------------------------------------------------------------------------------

to or greater than the Current Market Price of the Common Stock on the Record
Date, in lieu of the foregoing adjustment, adequate provision shall be made so
that each Holder shall have the right to receive upon conversion the amount of
cash such holder would have received had such holder converted each Security on
the Record Date assuming the Company did not elect to deliver cash upon
conversion pursuant to Section 11.03. In the event that such dividend or
distribution is not so paid or made, each Conversion Rate shall again be
adjusted to be the Conversion Rate that would then be in effect if such dividend
or distribution had not been declared.

 

(f) In case a tender or exchange offer made by the Company or any Subsidiary for
all or any portion of the Common Stock shall expire and such tender or exchange
offer (as amended upon the expiration thereof) shall require the payment to
stockholders of consideration per share of Common Stock having a Fair Market
Value (as determined in good faith by the Board of Directors) that as of the
last time (the “Expiration Time”) tenders or exchanges may be made pursuant to
such tender or exchange offer (as it may be amended) exceeds the Last Reported
Sale Price of the Common Stock on the Trading Day next succeeding the Expiration
Time, each Conversion Rate shall be adjusted so that the same shall equal the
rate determined by multiplying such Conversion Rate in effect immediately prior
to the Expiration Time by a fraction

 

(i) the numerator of which shall be the sum of (x) the Fair Market Value
(determined in good faith by the Board of Directors) of the aggregate
consideration payable to stockholders based on the acceptance (up to any maximum
specified in the terms of the tender or exchange offer) of all shares validly
tendered or exchanged and not withdrawn as of the Expiration Time (the shares
deemed so accepted up to any such maximum, being referred to as the “Purchased
Shares”) and (y) the product of the number of shares of Common Stock outstanding
(less any Purchased Shares) at the Expiration Time and the Last Reported Sale
Price of the Common Stock on the Trading Day next succeeding the Expiration
Time, and

 

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding (including any Purchased Shares) at the Expiration Time multiplied
by Last Reported Sale Price of the Common Stock on the Trading Day next
succeeding the Expiration Time,

 

such adjustment to become effective immediately prior to the opening of business
on the day following the Expiration Time. In the event that the Company is
obligated to purchase shares pursuant to any such tender or exchange offer, but
the Company is permanently prevented by applicable law from effecting any such
purchases or all such purchases are rescinded, each Conversion Rate shall again
be adjusted to be the Conversion Rate that would then be in effect if such
tender or exchange offer had not been made.

 

80



--------------------------------------------------------------------------------

(g) In the event that a Person other than the Company or a Subsidiary of the
Company makes a payment in respect of a tender offer or exchange offer with
respect to which, as of the last time (the “Offer Expiration Time”), tenders or
exchanges may be made pursuant to such offer, the Board of Directors is not
recommending rejection of the offer, each Conversion Rate will be increased by
multiplying such Conversion Rate in effect immediately prior to the Offer
Expiration Time by a fraction:

 

(i) the numerator of which shall be the sum of (x) the Fair Market Value, as
determined in good faith by the Board of Directors, of the aggregate
consideration payable to the Company’s stockholders based on the acceptance of
(up to any maximum specified in the terms of the tender or exchange offer) of
all shares validly tendered or exchanged and not withdrawn as of the Offer
Expiration Time (the shares deemed so accepted, up to any such maximum, being
referred to as the “Accepted Purchased Shares”) and (y) the product of the
number of shares of the Company’s Common Stock outstanding less any such
Purchased Shares and the Last Reported Sale Price of the Common Stock on the
Trading Day next succeeding the Expiration Time, and

 

(ii) the denominator of which will be the product of the number of shares of
Common Stock outstanding, including any such Purchased Shares, and the Last
Reported Sale Price of the Common Stock on the Trading Day next succeeding the
Offer Expiration Time.

 

The adjustment referred to in this Section 11.04(g) will be made only if (x) the
tender offer or exchange offer is for an amount that increases the offeror’s
ownership of Common Stock to more than 25% of the total shares of Common Stock
outstanding; and (y) the cash and value of any other consideration included in
the payment per share of Common Stock exceeds the Last Reported Sale Price per
share of Common Stock on the Trading Day next succeeding the Offer Expiration
Time; provided that, the adjustment referred to in this Section 11.04(g) will
not be made if, as of the Offer Expiration Time, the offering documents for such
tender or exchange offer disclose a plan or an intention to cause the Company to
engage in a consolidation or merger or a sale of all or substantially all of the
Company’s assets.

 

(h) The Company, from time to time, may, to the extent permitted by applicable
law and the listing requirements of the NYSE (and any other exchange on which
shares of the Common Stock are then listed), make such increases in the
Conversion Rate, in addition to those required by this Section 11.04 as the
Board of Directors considers to be advisable to avoid or diminish any income tax
to holders of Common Stock or rights to purchase shares of Common Stock
resulting from any dividend or distribution of Capital Stock (or rights to
acquire stock) or from any event treated as such for income tax purposes.

 

81



--------------------------------------------------------------------------------

To the extent permitted by applicable law and the listing requirements of the
NYSE (and any other exchange on which shares of Common Stock are then listed),
the Company from time to time may increase the Conversion Rate by any amount for
any period of time if the period is at least twenty (20) Business Days and the
Board of Directors shall have made a determination that such increase would be
in the best interests of the Company, which determination shall be conclusive.
Whenever the Conversion Rate is increased pursuant to the preceding sentence,
the Company shall mail to holders of record of the Securities a notice of the
increase at least fifteen (15) days prior to the date the increased Conversion
Rate takes effect, and such notice shall state the increased Conversion Rate and
the period during which it will be in effect.

 

(i) All calculations under this Article 11 shall be made by the Company and
shall be made to the nearest cent or to the nearest one-ten thousandth of a
share, as the case may be, with one half-cent and 0.00005 of a share,
respectively, being rounded upward. No adjustment need be made for:

 

(i) the issuance of any shares of Common Stock pursuant to any present or future
plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
shares of Common Stock under any plan,

 

(ii) the issuance of any shares of Common Stock or options or rights to purchase
those shares pursuant to any present or future employee, director or consultant
benefit plan or program of or assumed by the Company or any of its Subsidiaries,

 

(iii) the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) above and outstanding as of the date the Securities
were first issued,

 

(iv) a change in the par value of the Common Stock,

 

(v) the issuance of any shares of Common Stock pursuant to conversion of the
Securities, or

 

(vi) accrued and unpaid Interest, including Liquidated Damages, if any.

 

To the extent the Securities become convertible into cash, assets, property or
securities (other than Capital Stock of the Company), no adjustment need be made
thereafter as to such cash, assets, property or securities.

 

(j) Whenever each Conversion Rate is adjusted as herein provided, the Company
shall promptly file with the Trustee and any Conversion Agent other than the
Trustee an Officers’ Certificate setting forth each Conversion Rate after

 

82



--------------------------------------------------------------------------------

such adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officers’ Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of each Conversion Rate and may assume that the last
Conversion Rates of which it has knowledge are still in effect. Promptly after
delivery of such certificate, the Company shall prepare a notice of such
adjustment of each Conversion Rate setting forth each adjusted Conversion Rate
and the date on which each adjustment becomes effective and shall mail such
notice of such adjustment of each Conversion Rate to the holder of each Security
at his last address appearing on the Security register provided for in Section
2.03 of this Indenture, within twenty (20) days after execution thereof. Failure
to deliver such notice shall not affect the legality or validity of any such
adjustment.

 

(k) In any case in which this Section 11.04 provides that an adjustment shall
become effective immediately after (1) a record date or Record Date for an
event, (2) the date fixed for the determination of stockholders entitled to
receive a dividend or distribution pursuant to Section 11.04(a), (3) a date
fixed for the determination of stockholders entitled to receive rights or
warrants pursuant to Section 11.04(b), (4) the Expiration Time for any tender or
exchange offer pursuant to Section 11.04(f) or (5) the Offer Expiration Time for
any tender or exchange offer pursuant to Section 11.04(g) (each a “Determination
Date”), the Company may elect to defer until the occurrence of the relevant
Adjustment Event (as hereinafter defined) (x) issuing to the holder of any
Security converted after such Determination Date and before the occurrence of
such Adjustment Event, the additional shares of Common Stock or other securities
issuable upon such conversion by reason of the adjustment required by such
Adjustment Event over and above the Common Stock issuable upon such conversion
before giving effect to such adjustment and (y) paying to such holder any amount
in cash in lieu of any fraction pursuant to Section 11.02(a). For purposes of
this Section 11.04(k), the term “Adjustment Event” shall mean:

 

(i) in any case referred to in clause (1) hereof, the occurrence of such event,

 

(ii) in any case referred to in clause (2) hereof, the date any such dividend or
distribution is paid or made,

 

(iii) in any case referred to in clause (3) hereof, the date of expiration of
such rights or warrants, and

 

(iv) in any case referred to in clause (4) or (5) hereof, the date a sale or
exchange of Common Stock pursuant to such tender or exchange offer is
consummated and becomes irrevocable.

 

(l) For purposes of this Section 11.04, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip

 

83



--------------------------------------------------------------------------------

certificates issued in lieu of fractions of shares of Common Stock. The Company
will not pay any dividend or make any distribution on shares of Common Stock
held in the treasury of the Company.

 

(m) If rights or warrants for which an adjustment has been made pursuant to the
provisions of this Section 11.04 expire unexercised, the Conversion Rate shall
be readjusted as if such unexercised rights or warrants had not been issued.

 

Section 11.05. Effect of Reclassification; Consolidation; Merger or Sale. If any
of the following events occur, namely (a) any reclassification or change of the
outstanding shares of Common Stock (other than a subdivision or combination to
which Section 11.04(c) applies), (b) any consolidation, merger, binding share
exchange or combination of the Company with another Person as a result of which
holders of Common Stock shall be entitled to receive stock, other securities or
other property or assets (including cash) with respect to or in exchange for
such Common Stock, or (c) any sale or conveyance of all or substantially all the
properties and assets of the Company to any other Person as a result of which
holders of Common Stock shall be entitled to receive stock, other securities or
other property or assets (including cash) with respect to or in exchange for
such Common Stock, then the Company or the successor or purchasing Person, as
the case may be, shall execute with the Trustee a supplemental indenture (which
shall comply with the TIA as in force at the date of execution of such
supplemental indenture) providing that each $1,000 principal amount of
Securities shall be convertible, subject to the provisions of Section 11.03,
based on the applicable Conversion Rate and the kind and amount of shares of
stock, other securities or other property or assets (including cash) receivable
upon such reclassification, change, consolidation, merger, binding share
exchange, combination, sale or conveyance by a holder of one share of Common
Stock in such transaction (the “Exchange Property”) assuming such holder of
Common Stock did not exercise his rights of election, if any, as to the kind or
amount of stock, other securities or other property or assets (including cash)
receivable upon such reclassification, change, consolidation, merger,
combination, sale or conveyance (provided that, if the kind or amount of stock,
other securities or other property or assets (including cash) receivable upon
such reclassification, change, consolidation, merger, statutory share exchange,
combination, sale or conveyance is not the same for each share of Common Stock
in respect of which such rights of election shall not have been exercised
(“nonelecting share”), then for the purposes of this Section 11.05 the kind and
amount of stock, other securities or other property or assets (including cash)
receivable upon such reclassification, change, consolidation, merger, statutory
share exchange, combination, sale or conveyance for each nonelecting share shall
be deemed to be the kind and amount so receivable per share by a plurality of
the nonelecting shares). After the effective date of any such reclassification,
change, consolidation, merger, statutory share exchange, combination, sale or
conveyance, the Conversion Obligation in respect of any Securities surrendered
for conversion shall be satisfied in Exchange Property.

 

84



--------------------------------------------------------------------------------

Such supplemental indenture shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Article 11.

 

The Company shall cause notice of the execution of such supplemental indenture
to be mailed to each holder of Securities, at its address appearing on the
Security register provided for in Section 2.03 of this Indenture, within twenty
(20) days after execution thereof. Failure to deliver such notice shall not
affect the legality or validity of such supplemental indenture.

 

The above provisions of this Section shall similarly apply to successive
reclassifications, changes, consolidations, mergers, statutory share exchanges,
combinations, sales and conveyances.

 

If this Section 11.05 applies to any event or occurrence, Section 11.04 shall
not apply.

 

Section 11.06. Taxes on Shares Issued. The issue of stock certificates on
conversions of Securities shall be made without charge to the converting Holder
for any tax in respect of the issue thereof. The Company shall not, however, be
required to pay any tax which may be payable in respect of any transfer involved
in the issue and delivery of stock in any name other than that of the holder of
any Securities converted, and the Company shall not be required to issue or
deliver any such stock certificate unless and until the Person or Persons
requesting the issue thereof shall have paid to the Company the amount of such
tax or shall have established to the satisfaction of the Company that such tax
has been paid.

 

Section 11.07. Reservation of Shares, Shares to be Fully Paid; Compliance with
Governmental Requirements; Listing of Common Stock.

 

(a) The Company shall provide, free from preemptive rights, out of its
authorized but unissued shares or shares held in treasury, sufficient shares of
Common Stock to provide for the conversion of the Securities from time to time
as such Securities are presented for conversion, assuming the Company does not
elect to deliver cash upon conversion pursuant to Section 11.03.

 

(b) Before taking any action which would cause an adjustment increasing any
Conversion Rate to an amount that would cause either Conversion Price to be
reduced below the then par value, if any, of the shares of Common Stock issuable
upon conversion of the Securities, the Company will take all corporate action
which may, in the opinion of its counsel, be necessary in order that the Company
may validly and legally issue shares of such Common Stock at such adjusted
Conversion Rate.

 

(c) (i) The Company covenants that all shares of Common Stock which may be
issued upon conversion of Securities will upon issue be fully paid and

 

85



--------------------------------------------------------------------------------

non-assessable by the Company and free from all taxes, liens and charges with
respect to the issue thereof.

 

(ii) The Company covenants that, if any shares of Common Stock to be provided
for the purpose of conversion of Securities hereunder require registration with
or approval of any governmental authority under any federal or state law before
such shares may be validly issued upon conversion, the Company will in good
faith and as expeditiously as possible, to the extent then permitted by the
rules and interpretations of the Securities and Exchange Commission (or any
successor thereto), endeavor to secure such registration or approval, as the
case may be.

 

(iii) The Company further covenants that, if at any time the Common Stock shall
be listed on the NYSE or any other national securities exchange or automated
quotation system, the Company will, if permitted by the rules of such exchange
or automated quotation system, list and keep listed, so long as the Common Stock
shall be so listed on such exchange or automated quotation system, all Common
Stock issuable upon conversion of the Securities; provided, however, that, if
the rules of such exchange or automated quotation system permit the Company to
defer the listing of such Common Stock until the first conversion of the
Securities into Common Stock in accordance with the provisions of this
Indenture, the Company covenants to list such Common Stock issuable upon
conversion of the Securities in accordance with the requirements of such
exchange or automated quotation system at such time.

 

Section 11.08. Responsibility of Trustee. The Trustee and any other Conversion
Agent shall not at any time be under any duty or responsibility to any holder of
Securities to determine any Conversion Rate or whether any facts exist which may
require any adjustment of each Conversion Rate, or with respect to the nature or
extent or calculation of any such adjustment when made, or with respect to the
method employed, or herein or in any supplemental indenture provided to be
employed, in making the same. The Trustee and any other Conversion Agent shall
not be accountable with respect to the validity or value (or the kind or amount)
of any shares of Common Stock, or of any securities or property, which may at
any time be issued or delivered upon the conversion of any Security; and the
Trustee and any other Conversion Agent make no representations with respect
thereto. Neither the Trustee nor any Conversion Agent shall be responsible for
any failure of the Company to issue, transfer or deliver any shares of Common
Stock or stock certificates or other securities or property or cash upon the
surrender of any Security for the purpose of conversion or to comply with any of
the duties, responsibilities or covenants of the Company contained in this
Article 11. Without limiting the generality of the foregoing, neither the
Trustee nor any Conversion Agent shall be under any responsibility to determine
the correctness of any provisions contained in any supplemental indenture
entered into pursuant to Section 11.05 relating either to the kind or amount of
shares of stock or securities or property (including cash) receivable by Holders
upon the conversion

 

86



--------------------------------------------------------------------------------

of their Securities after any event referred to in such Section 11.05 or to any
adjustment to be made with respect thereto, but, subject to the provisions of
Section 8.01, may accept as conclusive evidence of the correctness of any such
provisions, and shall be protected in relying upon, the Officers’ Certificate
(which the Company shall be obligated to file with the Trustee prior to the
execution of any such supplemental indenture) with respect thereto. Neither the
Trustee nor the Conversion Agent shall be responsible for determining whether
any event contemplated by Section 11.01 has occurred that makes the Securities
eligible for conversion until the Company has delivered to the Trustee and the
Conversion Agent an Officer’s Certificate stating that such event has occurred,
on which Certificate the Trustee may conclusively rely, and the Company agrees
to deliver such Officer’s Certificate to the Trustee and the Conversion Agent as
promptly as practicable after the occurrence of any such event.

 

Section 11.09. Notice to Holders Prior to Certain Actions. In case:

 

(a) the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in each Conversion Rate pursuant
to Section 11.04; or

 

(b) the Company shall authorize the granting to the holders of all or
substantially all of its Common Stock of rights or warrants to subscribe for or
purchase any share of any class or any other rights or warrants; or

 

(c) of any reclassification or reorganization of the Common Stock of the Company
(other than a subdivision or combination of its outstanding Common Stock, or a
change in par value, or from par value to no par value, or from no par value to
par value), or of any consolidation, merger or statutory share exchange to which
the Company is a party and for which approval of any stockholders of the Company
is required, or of the sale or transfer of all or substantially all of the
assets of the Company; or

 

(d) of the voluntary or involuntary dissolution, liquidation or winding up of
the Company;

 

the Company shall cause to be filed with the Trustee and to be mailed to each
Holder of Securities at his address appearing on the register provided for in
Section 2.03 of this Indenture, as promptly as possible but in any event at
least ten (10) days prior to the applicable date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution of rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined, or (y) the date
on which such reclassification, consolidation, merger, or statutory share
exchange, sale, transfer, dissolution, liquidation or winding up is expected to
become effective or occur, and the date

 

87



--------------------------------------------------------------------------------

as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reclassification, consolidation, merger, or statutory
share exchange, sale, transfer, dissolution, liquidation or winding up. Failure
to give such notice, or any defect therein, shall not affect the legality or
validity of such dividend, distribution, reclassification, consolidation,
merger, or statutory share exchange, sale, transfer, dissolution, liquidation or
winding up.

 

Section 11.10. Rights Issued in Respect of Common Stock Issued upon Conversion.
To the extent the Company has a rights plan that is in effect upon a Conversion
Date, Holders of Securities shall receive, upon conversion of Securities, in
addition to shares of Common Stock, cash, or combination of cash and shares of
Common Stock, the rights under the applicable rights plan unless, prior to the
Conversion Date, the rights have separated from the Common Stock, in which case
the Conversion Rate in effect shall be adjusted at the time of separation as if
the Company had distributed to all holders of Common Stock the assets, debt
securities, shares of Capital Stock or rights or warrants to purchase securities
of the Company as described in Section 11.04(d).

 

Section 11.11. Unconditional Rights of Holders to Convert. Notwithstanding any
other provision in this Indenture, the Holder of any Security shall have the
right, which is absolute and unconditional, to convert its Security in
accordance with this Article 11 and to bring an action for the enforcement of
any such right to convert, and such rights shall not be impaired or affected
without the consent of such Holder.

 

ARTICLE 12

RESERVED

 

ARTICLE 13

MISCELLANEOUS

 

Section 13.01. Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies, or conflicts with another provision which is required to be
included in this Indenture by the TIA, the required provision shall control.

 

Section 13.02. Notices. Any request, demand, authorization, notice, waiver,
consent or communication by the Company or the Trustee to the other is duly
given if in writing and delivered in person or mailed by first-class mail,
postage prepaid, addressed as follows, transmitted by facsimile transmission
(confirmed by guaranteed overnight courier) to the following facsimile numbers,
or in any other manner with the Security Holders’ consent:

 

if to the Company:

 

BEARINGPOINT, Inc.

1676 International Drive

McLean, Virginia 22102

Facsimile: (703) 847-8075

Attention: General Counsel

 

88



--------------------------------------------------------------------------------

if to the Trustee:

 

THE BANK OF NEW YORK

101 Barclay Street, 8W

New York, New York 10286,

Facsimile: (212) 815-5707

Attention: Corporate Trust Division – Corporate Finance Unit

 

The Company or the Trustee, by notice given to the other in the manner provided
above, may designate additional or different addresses for subsequent notices or
communications.

 

Any notice or communication given to a Securityholder shall be delivered to the
Securityholder, in accordance with the procedures of the Registrar or by
first-class mail, postage prepaid, at the Securityholder’s address as it appears
on the registration books of the Registrar and shall be considered sufficiently
given if so mailed within the time prescribed, or in any other manner with the
Security Holders’ consent.

 

Failure to mail a notice or communication to a Securityholder, or any defect in
it, shall not affect its sufficiency with respect to other Securityholders. If a
notice or communication is mailed in the manner provided above, it is duly
given, whether or not received by the addressee; provided, however, that no
notice to the Trustee shall be deemed to be duly given unless and until the
Trustee actually receives same at the addresses above given.

 

If the Company mails a notice or communication to the Securityholders, it shall
mail a copy to the Trustee and each Registrar, Paying Agent, Conversion Agent
and co-registrar.

 

Section 13.03. Communication by Holders with Other Holders. Securityholders may
communicate pursuant to TIA Section 312(b) with other Securityholders with
respect to their rights under this Indenture or the Securities. The Company, the
Trustee, the Registrar, the Paying Agent, the Conversion Agent and anyone else
shall have the protection of TIA Section 312(c).

 

89



--------------------------------------------------------------------------------

Section 13.04. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company shall furnish to the Trustee:

 

(a) an Officers’ Certificate stating that, in the opinion of the signers, all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and

 

(b) an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent have been complied with.

 

Section 13.05. Statements Required in Certificate or Opinion. Each Officers’
Certificate or Opinion of Counsel with respect to compliance with a covenant or
condition provided for in this Indenture shall include:

 

(a) a statement that each person making such Officers’ Certificate or Opinion of
Counsel has read such covenant or condition;

 

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such Officers’
Certificate or Opinion of Counsel are based;

 

(c) a statement that, in the opinion of each such person, such person has made
such examination or investigation as is necessary to enable such person to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

 

(d) a statement that, in the opinion of such person, such covenant or condition
has been complied with.

 

Any such Officers’ Certificate or Opinion of Counsel may be based, in so far as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous, or upon certificates of public officials.

 

Section 13.06. Separability Clause. In case any provision in this Indenture or
in the Securities shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 13.07. Tax Treatment. The Company agrees, and by acceptance of a
Debenture, each Holder hereof is deemed to have agreed, (i) to treat any
Liquidated Damages paid by the Company as ordinary income when received by any
Holder and (ii) to treat the possibility of the Company being required to pay
Liquidated Damages as a “remote” or “incidental” contingency within the meaning
of applicable U.S. Treasury Regulations.

 

90



--------------------------------------------------------------------------------

Section 13.08. Rules by Trustee, Paying Agent, Conversion Agent and Registrar.
The Trustee may make reasonable rules for action by or a meeting of
Securityholders. The Registrar, the Conversion Agent and the Paying Agent may
make reasonable rules for their functions.

 

Section 13.09. Legal Holidays. A “Legal Holiday” is any day other than a
Business Day. If any specified date (including a date for giving notice) is a
Legal Holiday, the action shall be taken on the next succeeding day that is not
a Legal Holiday, and, if the action to be taken on such date is a payment in
respect of the Securities, no interest shall accrue with respect to such payment
for the intervening period.

 

Section 13.10. GOVERNING LAW; JURY TRIAL WAIVER. THIS INDENTURE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

 

Section 13.11. No Recourse Against Others. A director, officer, employee or
stockholder, as such, of the Company shall not have any liability for any
obligations of the Company under the Securities or this Indenture or for any
claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Security, each Securityholder shall waive and release
all such liability. The waiver and release shall be part of the consideration
for the issue of the Securities.

 

Section 13.12. Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successor. All agreements of the Trustee in this
Indenture shall bind its successor.

 

Section 13.13. Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, being duly authorized, have executed this
instrument on behalf of the respective parties hereto as of the date first above
written.

 

BEARINGPOINT, INC.

By:       /s/ Patrick H. Kinzler        

Name:

 

Patrick H. Kinzler

       

Title:

 

Treasurer

 

BEARINGPOINT, INC.

/s/ Nathan H. Peck, Jr.

Name:

  Nathan H. Peck, Jr.

Title:

  EVP

 

THE BANK OF NEW YORK, as Trustee

By:       /s/ Patricia Gallagher        

Name:

 

Patricia Gallagher

       

Title:

 

Vice President

 

92



--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

[FORM OF FACE OF SERIES A DEBENTURES IN GLOBAL FORM]

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS TO NOMINEES OF
THE DEPOSITORY TRUST COMPANY, OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN ARTICLE TWO OF
THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.

 

THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE, BY ACQUISITION HEREOF, THE HOLDER:

 

  (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT OF 1933;

 

  (2)

AGREES THAT IT WILL NOT, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF THE
2.50% SERIES A CONVERTIBLE SUBORDINATED DEBENTURES AND THE LAST DATE ON WHICH
THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR
ANY PREDECESSOR OF SUCH SECURITY), OFFER, RESELL, ASSIGN, PLEDGE, ENCUMBER,
TRANSFER OR OTHERWISE DISPOSE OF THE SECURITY EVIDENCED HEREBY OR THE SHARES OF
COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF SUCH SECURITY EXCEPT (A) TO
BEARINGPOINT, INC. OR ANY SUBSIDIARY THEREOF, (B) TO A

 

A-1-1



--------------------------------------------------------------------------------

 

QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES
ACT OF 1933, (C) PURSUANT TO ANY OTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, INCLUDING RULE 144 UNDER THE
SECURITIES ACT OF 1933 (IF AVAILABLE) SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, OR (D) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND
WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER; AND

 

  (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY EVIDENCED
HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO RULE 144 OR CLAUSE 2(D)
ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

 

The foregoing legend may be removed from this Security upon the earlier of the
Resale Restriction Termination Date or the transfer of the Securities pursuant
to Rule 144 or clause 2(D) above.

 

A-1-2



--------------------------------------------------------------------------------

 

BEARINGPOINT, INC.

 

2.50% Series A Convertible Subordinated Debentures Due 2024

 

REGISTERED

    

CUSIP:

    

ISSUE DATE:

  

Principal Amount: $

No.

    

 

BEARINGPOINT, INC., a Delaware corporation, promises to pay to Cede & Co., or
registered assigns, the principal amount of                      Dollars, on
December 15, 2024.

 

Interest Rate: 2.50% per year.

 

Interest Payment Dates: June 15 and December 15 of each year, commencing June
15, 2005.

 

Interest Record Date: May 31 and November 30 of each year.

 

Reference is hereby made to the further provisions of this Security set forth on
the reverse side of this Security, which further provisions shall for all
purposes have the same effect as if set forth at this place.

 

A-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

Dated:

 

BEARINGPOINT, INC.

    

By:

        

Name:

   

Title:

 

CERTIFICATE OF AUTHENTICATION

        This is one of the Securities of the series designated therein and
referred to in the within-mentioned Indenture.        

THE BANK OF NEW YORK,
as Trustee

       

By:

               

Authorized Signatory

           

Dated:

           

 

A-1-4



--------------------------------------------------------------------------------

 

[FORM OF REVERSE OF SERIES A DEBENTURES IN GLOBAL FORM]

 

2.50% Series A Convertible Subordinated Debentures Due 2024

 

This Security is one of a duly authorized issue of 2.50% Series A Convertible
Subordinated Debentures Due 2024 (the “Securities”) of BEARINGPOINT, Inc., a
Delaware corporation (including any successor corporation under the Indenture
hereinafter referred to, the “Company”), issued under an Indenture, dated as of
December 22, 2004 (the “Indenture”), between the Company and The Bank of New
York, as trustee (the “Trustee”). The terms of the Security include those stated
in the Indenture, those made part of the Indenture by reference to the Trust
Indenture Act of 1939, as amended (“TIA”), and those set forth in this Security.
This Security is subject to all such terms, and Holders are referred to the
Indenture and the TIA for a statement of all such terms. To the extent permitted
by applicable law, in the event of any inconsistency between the terms of this
Security and the terms of the Indenture, the terms of the Indenture shall
control. Capitalized terms used but not defined herein have the meanings
assigned to them in the Indenture referred to below unless otherwise indicated.

 

1. Interest.

 

The Series A Debentures shall bear interest on the principal amount thereof at a
rate of 2.50% per year. The Company shall pay Liquidated Damages as set forth in
Section 5.07 of the Indenture and the Registration Rights Agreement.

 

Interest will be payable semi-annually on each Interest Payment Date to Holders
at the close of business on the preceding Interest Record Date. Interest will be
computed on the basis of a 360-day year comprised of twelve 30 day months.

 

If any Interest Payment Date, Stated Maturity date, Redemption Date, Repurchase
Date or Designated Event Repurchase Date of a Security falls on a day that is
not a Business Day, the required payment of Interest, if any, and principal will
be made on the next succeeding Business Day and no Interest on such payment will
accrue for the period from and after the Interest Payment Date, the Stated
Maturity date, Redemption Date, Repurchase Date or Designated Event Repurchase
Date to such next succeeding Business Day.

 

If the principal amount of any Security, or any accrued and unpaid Interest or
Liquidated Damages, if any, are not paid when due (whether upon acceleration
pursuant to Section 7.02 of the Indenture, upon the date set for payment of the
Redemption Price, upon the date set for payment of the Repurchase Price or
Designated Event Repurchase Price, upon the Stated Maturity of the Securities,
upon the Interest Payment Dates or upon the Liquidated Damages Payment Dates as
defined in the Registration Rights Agreement), then in each such case the
overdue amount shall, to the extent permitted by law, bear cash interest at a
rate per annum that is 1% higher than the interest rate set forth on the face of
this Security, compounded semiannually, which interest shall accrue

 

A-1-5



--------------------------------------------------------------------------------

from the date such overdue amount was originally due to the date payment of such
amount, including interest thereon, has been made or duly provided for. All such
interest shall be payable in cash on demand but if not so demanded shall be paid
quarterly to the Holders on the last day of each quarter.

 

2. Method of Payment.

 

Except as provided below, the Company shall pay Interest on (i) Global
Securities, to DTC in immediately available funds, (ii) any Certificated
Security having an aggregate principal amount of $5,000,000 or less, by check
mailed to the Holder of such Security and (iii) any Certificated Security having
an aggregate principal amount of more than $5,000,000, by wire transfer in
immediately available funds or by mail at the election of the Holder of any such
Security.

 

At Stated Maturity, the Company will pay Interest and principal on Certificated
Securities at the Company’s office or agency in The City of New York and will
pay principal on Global Securities to DTC in immediately available funds.

 

Subject to the terms and conditions of the Indenture, the Company will make
payments in cash in respect of Redemption Prices, Repurchase Prices, Designated
Event Repurchase Prices and at Stated Maturity to Holders who surrender
Securities to a Paying Agent to collect such payments in respect of the
Securities. The Company will pay cash amounts in money of the United States that
at the time of payment is legal tender for payment of public and private debts.
However, the Company may make such cash payments by check payable in such money.

 

3. Indenture.

 

The Securities are subordinated unsecured obligations of the Company. The
Indenture does not limit other indebtedness of the Company, secured or
unsecured.

 

4. Redemption at the Option of the Company.

 

No sinking fund is provided for the Securities. The Series A Debentures are
redeemable for cash at the option of the Company, in whole or in part, at any
time or from time to time on or after December 23, 2011 upon not less than 30
nor more than 60 days’ notice by mail for a redemption price equal to 100% of
the principal amount of the Series A Debentures redeemed plus accrued and unpaid
Interest and Liquidated Damages, if any, on those Securities to (but excluding)
the Redemption Date (the “Redemption Price”).

 

In no event will any Series A Debenture be redeemable before December 23, 2011.

 

5. Purchase By the Company at the Option of the Holder.

 

Subject to the terms and conditions of the Indenture, the Company shall become
obligated to purchase, at the option of the Holder, all or any portion of the
Series A

 

A-1-6



--------------------------------------------------------------------------------

Debentures held by such Holder on December 15, 2011, December 15, 2014 and
December 15, 2019, in integral multiples of $1,000 at a Repurchase Price equal
to the principal amount of those Securities plus accrued and unpaid Interest,
and Liquidated Damages, if any, on those Securities up to (but excluding) the
Repurchase Date. To exercise such right, a Holder shall deliver to the Paying
Agent a Purchase Notice containing the information set forth in the Indenture,
at any time from the opening of business on the date that is 20 Business Days
prior to such Repurchase Date until the close of business on such Repurchase
Date, and shall deliver the Securities to the Paying Agent as set forth in the
Indenture.

 

At the option of the Holder and subject to the terms and conditions of the
Indenture, the Company shall become obligated to purchase the Securities held by
such Holder after the occurrence of a Designated Event for a Designated Event
Repurchase Price equal to the principal amount of those Securities plus accrued
and unpaid Interest and Liquidated Damages, if any, on those Securities up to
(but excluding) the Designated Event Repurchase Date.

 

Holders have the right to withdraw any Repurchase Notice or Designated Event
Repurchase Notice, as the case may be, by delivering to the Paying Agent a
written notice of withdrawal in accordance with the provisions of the Indenture.

 

If cash sufficient to pay the Repurchase Price or Designated Event Repurchase
Price, as the case may be, of all Securities or portions thereof to be purchased
as of the Repurchase Date or the Designated Event Repurchase Date, as the case
may be, is deposited with the Paying Agent, on the Business Day immediately
following the Repurchase Date or the Designated Event Repurchase Date, Interest
and Liquidated Damages, if any, will cease to accrue on such Securities (or
portions thereof) on and following such Repurchase Date or Designated Event
Repurchase Date, and the Holder thereof shall have no other rights as such other
than the right to receive the Repurchase Price or Designated Event Repurchase
Price upon surrender of such Security.

 

6. Reserved.

 

7. Conversion.

 

Subject to and in compliance with the provisions of the Indenture (including,
without limitation, the conditions to conversion of this Security set forth in
Section 11.01 thereof), a Holder is entitled, at such Holder’s option, to
convert the Holder’s Security (or any portion of the principal amount thereof
that is $1,000 or an integral multiple $1,000), into fully paid and
nonassessable shares of Common Stock at the Conversion Rate in effect at the
time of conversion; provided, however, the Company may satisfy its obligation
with respect to any demand for conversion by delivering Common Stock, cash or a
combination of cash and Common Stock as set forth in the Indenture.

 

A Security in respect of which a Holder has delivered a Purchase Notice or
Designated Event Repurchase Notice, as the case may be, exercising the option of
such

 

A-1-7



--------------------------------------------------------------------------------

Holder to require the Company to purchase such Security may be converted only if
such Repurchase Notice or Designated Event Repurchase Notice, as the case may
be, is withdrawn in accordance with the terms of the Indenture.

 

The initial Conversion Rate for the Series A Debentures is 95.2408 shares of
Common Stock per $1,000 principal amount, subject to adjustment in certain
events described in the Indenture. The Conversion Rate shall not be adjusted for
any accrued and unpaid Interest or accrued and unpaid Liquidated Damages. Upon
conversion, no payment shall be made by the Company with respect to accrued and
unpaid Interest. Instead, such amount shall be deemed paid by the shares of
Common Stock delivered upon conversion of any Security. A Holder shall receive,
however, accrued and unpaid Liquidated Damages, if any.

 

In certain circumstances as set forth in the Indenture, a Holder shall receive
Additional Shares as set forth in Section 11.01 of the Indenture.

 

8. Paying Agent, Conversion Agent and Registrar.

 

Initially, the Trustee will act as Paying Agent, Conversion Agent and Registrar.
The Company may appoint and change any Paying Agent, Conversion Agent or
Registrar without notice, other than notice to the Trustee; provided that the
Company will maintain at least one Paying Agent in the City of New York, which
shall initially be an office or agency of the Trustee. The Company or any of its
Subsidiaries or any of their Affiliates may act as Paying Agent, Conversion
Agent or Registrar.

 

9. Denominations; Transfer; Exchange.

 

The Securities are in fully registered form, without coupons, in denominations
of $1,000 of principal amount and integral multiples of $1,000. A Holder may
transfer or exchange Securities in accordance with the Indenture. The Registrar
may require a Holder, among other things, to furnish appropriate endorsements
and transfer documents and to pay any taxes and fees required by law or
permitted by the Indenture. The Registrar need not transfer or exchange any
Securities selected for redemption (except, in the case of a Security to be
redeemed in part, the portion of the Security not to be redeemed) or any
Securities in respect of which a Purchase Notice or Designated Event Repurchase
Notice has been given and not withdrawn (except, in the case of a Security to be
purchased in part, the portion of the Security not to be purchased) or any
Securities for a period of 15 days before the mailing of a notice of redemption
of Securities to be redeemed.

 

10. Persons Deemed Owners.

 

The registered Holder of this Security may be treated as the owner of this
Security for all purposes.

 

A-1-8



--------------------------------------------------------------------------------

11. Unclaimed Money or Securities.

 

As set forth in the Indenture and subject to applicable abandoned property laws,
the Trustee and the Paying Agent shall return to the Company upon written
request any money or securities held by them for the payment of any amount with
respect to the Securities that remains unclaimed for two years, subject to
applicable unclaimed property law. After return to the Company, Holders entitled
to the money or securities must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another person.

 

12. Amendment; Waiver.

 

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Securities may be amended with the written consent of the Holders of at
least a majority in aggregate principal amount of the outstanding Securities and
(ii) certain Events of Defaults may be waived with the written consent of the
Holders of a majority in aggregate principal amount of the outstanding
Securities. Subject to terms set forth in the Indenture, without the consent of
any Securityholder, the Company and the Trustee may make certain amendments to
the Indenture or the Securities.

 

13. Defaults and Remedies.

 

If any Event of Default with respect to Securities shall occur and be
continuing, the principal amount of the Securities and any accrued and unpaid
Interest and accrued and unpaid Liquidated Damages, if any, on all the
Securities may be declared due and payable in the manner and with the effect
provided in the Indenture.

 

14. Trustee Dealings with the Company.

 

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

 

15. Calculations in Respect of Securities.

 

The Company or its agents will be responsible for making all calculations called
for under the Securities including, but not limited to, determination of Last
Reported Sale Prices of the Common Stock, the number of shares of Common Stock
and/or the amount of cash deliverable upon conversion of the Securities and the
amount of any Liquidated Damages. The Company or its agents will make their
calculations in good faith and, absent manifest error, our and their
calculations will be final and binding on Holders of the Securities. The Company
or its agents will be required to deliver to the Trustee a schedule of its
calculations and the Trustee will be entitled to conclusively rely upon the
accuracy of such calculations without independent verification.

 

A-1-9



--------------------------------------------------------------------------------

16. No Recourse Against Others.

 

A director, officer, employee or shareholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Securities or
the Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Security, each Securityholder
waives and releases all such liability. The waiver and release are part of the
consideration for the issue of the Securities.

 

17. Authentication.

 

This Security shall not be valid until an authorize signatory of the Trustee
manually signs the Trustee’s Certificate of Authentication on the other side of
this Security.

 

18. Abbreviations.

 

Customary abbreviations may be used in the name of a Securityholder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with right of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).

 

19. GOVERNING LAW.

 

THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE AND THIS SECURITY.

 

20. Copy of Indenture.

 

The Company will furnish to any Securityholder upon written request and without
charge a copy of the Indenture which has in it the text of this Security in
larger type. Requests may be made to:

 

BEARINGPOINT, Inc.

1676 International Drive

McLean, Virginia 22102

Facsimile: (703) 847-8075

 

21. Registration Rights.

 

The Holders of the Securities are entitled to the benefits of a Registration
Rights Agreement, dated as of December 22, 2004, between the Company and Banc of
America Securities LLC and J.P. Morgan Securities Inc., as initial purchasers,
including the receipt of Liquidated Damages upon a Registration Default (as
defined in such agreement). The Company shall make payments of Liquidated
Damages on the Liquidated Damages Payment Dates (as defined in the Registration
Rights Agreement), but otherwise in accordance with the provisions set forth
herein for the payment of Interest.

 

A-1-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

       

CONVERSION NOTICE

To assign this Security, fill in the form below:        

To convert this Security into Common Stock

of the Company, check the box ¨

 

I or we assign and transfer this

Security to

 

_______________________________________________

______________________________________

(Insert assignee’s soc. sec. or tax ID no.)

 

_______________________________________________

_______________________________________________

_______________________________________________

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint

 

_________________________ agent to transfer this Security

on the books of the Company. The agent may substitute

another to act for him.

       

To convert only part of this Security, state the

principal amount to be converted (which must be

$1,000 or an integral multiple of $1,000):

 

If you want the stock certificate made out in another

person’s name fill in the form below:

 

______________________________________________

______________________________________________

(Insert the other person’s soc. sec. tax ID no.)

 

_______________________________________________

_______________________________________________

_______________________________________________

_______________________________________________

_______________________________________________

(Print or type other person’s name, address and zip code)

 

Date:                      Your Signature:
                                        
                                        
                                        

 

_________________________________________________________________________________________

 

(Sign exactly as your name appears on the other side of this Security)

 

Signature Guaranteed  

 

Participant in a Recognized Signature

Guarantee Medallion Program

By:        

        Authorized Signatory

 

A-1-11



--------------------------------------------------------------------------------

 

SCHEDULE OF INCREASES AND DECREASES

OF GLOBAL SECURITY

 

Initial Principal Amount of Series A Global Security:

   dollars ($            )

 

Date

--------------------------------------------------------------------------------

 

Amount of Increase in
Principal Amount of Global
Security

--------------------------------------------------------------------------------

 

Amount of Decrease in
Principal Amount of Global
Security

--------------------------------------------------------------------------------

   Principal Amount of
Global Security After
Increase or Decrease


--------------------------------------------------------------------------------

   Notation by Registrar or
Security Custodian


--------------------------------------------------------------------------------

 

A-1-12



--------------------------------------------------------------------------------

PURCHASE NOTICE

 

TO: BEARINGPOINT, INC.

THE BANK OF NEW YORK

 

The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from BearingPoint, Inc. (the “Company”)
regarding the right of Holders to elect to require the Company to purchase the
Securities and requests and instructs the Company to purchase the entire
principal amount of this Security, or portion thereof (which is $1,000 principal
amount or an integral multiple thereof) designated below, in accordance with the
terms of the Indenture at the price of 100% of the principal amount or
proportional portion thereof, together with accrued interest (including
Liquidated Damages, if any) to, but excluding, the Repurchase Date, to the
registered Holder hereof. Capitalized terms used herein but not defined shall
have the meanings ascribed to such terms in the Indenture. The Securities shall
be purchased by the Company as of the applicable Repurchase Date pursuant to the
terms and conditions specified in the Indenture. This election is made pursuant
to Section 3.07 of the Indenture, Repurchase of Securities by the Company at the
Option of the Holder at December 15, 2011, 2014 and 2019.

 

Dated:

 

Signature(s):

 

NOTICE: The above signatures of the Holder(s) hereof must correspond with the
name as written upon the face of the Security in every particular without
alteration or enlargement or any change whatever.

 

Security Certificate Number (if applicable):

 

Principal amount to be purchased (if less than all):

 

Social Security or Other Taxpayer Identification Number:

 

A-1-13



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE ON DESIGNATED EVENT

 

TO: BEARINGPOINT, INC.

  THE BANK OF NEW YORK

 

The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from BearingPoint, Inc. (the “Company”)
regarding the right of Holders to elect to require the Company to purchase the
Securities upon a Designated Event and requests and instructs the Company
pursuant to Section 3.08 of the Indenture to purchase the entire principal
amount of this Security, or portion thereof (which is $1,000 principal amount or
an integral multiple thereof) designated below, in accordance with the terms of
the Indenture at the price of 100% of the principal amount or proportional
portion thereof, together with accrued Interest (including Liquidated Damages,
if any) to, but excluding, the Designated Event Repurchase Date, to the
registered Holder hereof. Capitalized terms used herein but not defined shall
have the meanings ascribed to such terms in the Indenture. The Securities shall
be repurchased by the Company as of the Designated Event Purchase Date pursuant
to the terms and conditions specified in the Indenture.

 

Dated:

 

Signature(s):

 

NOTICE: The above signatures of the Holder(s) hereof must correspond with the
name as written upon the face of the Security in every particular without
alteration or enlargement or any change whatever.

 

Security Certificate Number (if applicable):

 

Principal amount to be purchased (if less than all):

 

Social Security or Other Taxpayer Identification Number:

 

A-1-14



--------------------------------------------------------------------------------

 

EXHIBIT A-2

 

[FORM OF FACE OF SERIES B DEBENTURES IN GLOBAL FORM]

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS TO NOMINEES OF
THE DEPOSITORY TRUST COMPANY, OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN ARTICLE TWO OF
THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.

 

THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE, BY ACQUISITION HEREOF, THE HOLDER:

 

  (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT OF 1933;

 

  (2)

AGREES THAT IT WILL NOT, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF THE
2.75% SERIES B CONVERTIBLE SUBORDINATED DEBENTURES AND THE LAST DATE ON WHICH
THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR
ANY PREDECESSOR OF SUCH SECURITY), OFFER, RESELL, ASSIGN, PLEDGE, ENCUMBER,
TRANSFER OR OTHERWISE DISPOSE OF THE SECURITY EVIDENCED HEREBY OR THE SHARES OF
COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF SUCH SECURITY EXCEPT (A) TO
BEARINGPOINT, INC. OR ANY SUBSIDIARY THEREOF, (B) TO A

 

A-2-1



--------------------------------------------------------------------------------

 

QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES
ACT OF 1933, (C) PURSUANT TO ANY OTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, INCLUDING RULE 144 UNDER THE
SECURITIES ACT OF 1933 (IF AVAILABLE) SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, OR (D) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND
WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER; AND

 

  (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY EVIDENCED
HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO RULE 144 OR CLAUSE 2(D)
ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

 

The foregoing legend may be removed from this Security upon the earlier of the
Resale Restriction Termination Date or the transfer of the Securities pursuant
to Rule 144 or clause 2(D) above.

 

A2-2



--------------------------------------------------------------------------------

 

BEARINGPOINT, INC.

 

2.75% Series B Convertible Subordinated Debentures Due 2024

 

REGISTERED

CUSIP:

ISSUE DATE:

No.

 

 

 

 

Principal Amount: $

 

BEARINGPOINT, INC., a Delaware corporation, promises to pay to Cede & Co., or
registered assigns, the principal amount of Dollars, on December 15, 2024.

 

Interest Rate: 2.75% per year.

 

Interest Payment Dates: June 15 and December 15 of each year, commencing June
15, 2005.

 

Interest Record Date: May 31 and November 30 of each year.

 

Reference is hereby made to the further provisions of this Security set forth on
the reverse side of this Security, which further provisions shall for all
purposes have the same effect as if set forth at this place.

 

A-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

Dated:

     

BEARINGPOINT, INC.

            By:                

Name:

               

Title:

   

 

CERTIFICATE OF AUTHENTICATION

This is one of the Securities of the series

designated therein and referred to in the

within-mentioned Indenture.

THE BANK OF NEW YORK,
as Trustee

By:    

Authorized Signatory

 

Dated:

 

A-2-4



--------------------------------------------------------------------------------

 

[FORM OF REVERSE OF SERIES B DEBENTURES IN GLOBAL FORM]

 

2.75% Series B Convertible Subordinated Debentures Due 2024

 

This Security is one of a duly authorized issue of 2.75% Series B Convertible
Subordinated Debentures Due 2024 (the “Securities”) of BEARINGPOINT, Inc., a
Delaware corporation (including any successor corporation under the Indenture
hereinafter referred to, the “Company”), issued under an Indenture, dated as of
December 22, 2004 (the “Indenture”), between the Company and The Bank of New
York, as trustee (the “Trustee”). The terms of the Security include those stated
in the Indenture, those made part of the Indenture by reference to the Trust
Indenture Act of 1939, as amended (“TIA”), and those set forth in this Security.
This Security is subject to all such terms, and Holders are referred to the
Indenture and the TIA for a statement of all such terms. To the extent permitted
by applicable law, in the event of any inconsistency between the terms of this
Security and the terms of the Indenture, the terms of the Indenture shall
control. Capitalized terms used but not defined herein have the meanings
assigned to them in the Indenture referred to below unless otherwise indicated.

 

1. Interest.

 

The Series B Debentures shall bear interest on the principal amount thereof at a
rate of 2.75% per year. The Company shall pay Liquidated Damages as set forth in
Section 5.07 of the Indenture and the Registration Rights Agreement.

 

Interest will be payable semi-annually on each Interest Payment Date to Holders
at the close of business on the preceding Interest Record Date. Interest will be
computed on the basis of a 360-day year comprised of twelve 30 day months.

 

If any Interest Payment Date, Stated Maturity date, Redemption Date, Repurchase
Date or Designated Event Repurchase Date of a Security falls on a day that is
not a Business Day, the required payment of Interest, if any, and principal will
be made on the next succeeding Business Day and no Interest on such payment will
accrue for the period from and after the Interest Payment Date, the Stated
Maturity date, Redemption Date, Repurchase Date or Designated Event Repurchase
Date to such next succeeding Business Day.

 

If the principal amount of any Security, or any accrued and unpaid Interest or
Liquidated Damages, if any, are not paid when due (whether upon acceleration
pursuant to Section 7.02 of the Indenture, upon the date set for payment of the
Redemption Price, upon the date set for payment of the Repurchase Price or
Designated Event Repurchase Price, upon the Stated Maturity of the Securities,
upon the Interest Payment Dates or upon the Liquidated Damages Payment Dates as
defined in the Registration Rights Agreement), then in each such case the
overdue amount shall, to the extent permitted by law, bear cash interest at a
rate per annum that is 1% higher than the interest rate set forth on the face of
this Security, compounded semiannually, which interest shall accrue

 

A-2-5



--------------------------------------------------------------------------------

from the date such overdue amount was originally due to the date payment of such
amount, including interest thereon, has been made or duly provided for. All such
interest shall be payable in cash on demand but if not so demanded shall be paid
quarterly to the Holders on the last day of each quarter.

 

2. Method of Payment.

 

Except as provided below, the Company shall pay Interest on (i) Global
Securities, to DTC in immediately available funds, (ii) any Certificated
Security having an aggregate principal amount of $5,000,000 or less, by check
mailed to the Holder of such Security and (iii) any Certificated Security having
an aggregate principal amount of more than $5,000,000, by wire transfer in
immediately available funds or by mail at the election of the Holder of any such
Security.

 

At Stated Maturity, the Company will pay Interest and principal on Certificated
Securities at the Company’s office or agency in The City of New York and will
pay principal on Global Securities to DTC in immediately available funds.

 

Subject to the terms and conditions of the Indenture, the Company will make
payments in cash in respect of Redemption Prices, Repurchase Prices, Designated
Event Repurchase Prices and at Stated Maturity to Holders who surrender
Securities to a Paying Agent to collect such payments in respect of the
Securities. The Company will pay cash amounts in money of the United States that
at the time of payment is legal tender for payment of public and private debts.
However, the Company may make such cash payments by check payable in such money.

 

3. Indenture.

 

The Securities are subordinated unsecured obligations of the Company. The
Indenture does not limit other indebtedness of the Company, secured or
unsecured.

 

4. Redemption at the Option of the Company.

 

No sinking fund is provided for the Securities. The Series B Debentures are
redeemable for cash at the option of the Company, in whole or in part, at any
time or from time to time on or after December 23, 2014 upon not less than 30
nor more than 60 days’ notice by mail for a redemption price equal to 100% of
the principal amount of the Series B Debentures redeemed plus accrued and unpaid
Interest and Liquidated Damages, if any, on those Securities to (but excluding)
the Redemption Date (the “Redemption Price”).

 

In no event will any Series B Debenture be redeemable before December 23, 2014.

 

5. Purchase By the Company at the Option of the Holder.

 

Subject to the terms and conditions of the Indenture, the Company shall become
obligated to purchase, at the option of the Holder, all or any portion of the
Series B

 

A-2-6



--------------------------------------------------------------------------------

Debentures held by such Holder on December 15, 2014 and December 15, 2019, in
integral multiples of $1,000 at a Repurchase Price equal to the principal amount
of those Securities plus accrued and unpaid Interest, and Liquidated Damages, if
any, on those Securities up to (but excluding) the Repurchase Date. To exercise
such right, a Holder shall deliver to the Paying Agent a Purchase Notice
containing the information set forth in the Indenture, at any time from the
opening of business on the date that is 20 Business Days prior to such
Repurchase Date until the close of business on such Repurchase Date, and shall
deliver the Securities to the Paying Agent as set forth in the Indenture.

 

At the option of the Holder and subject to the terms and conditions of the
Indenture, the Company shall become obligated to purchase the Securities held by
such Holder after the occurrence of a Designated Event for a Designated Event
Repurchase Price equal to the principal amount of those Securities plus accrued
and unpaid Interest and Liquidated Damages, if any, on those Securities up to
(but excluding) the Designated Event Repurchase Date.

 

Holders have the right to withdraw any Repurchase Notice or Designated Event
Repurchase Notice, as the case may be, by delivering to the Paying Agent a
written notice of withdrawal in accordance with the provisions of the Indenture.

 

If cash sufficient to pay the Repurchase Price or Designated Event Repurchase
Price, as the case may be, of all Securities or portions thereof to be purchased
as of the Repurchase Date or the Designated Event Repurchase Date, as the case
may be, is deposited with the Paying Agent, on the Business Day immediately
following the Repurchase Date or the Designated Event Repurchase Date, Interest
and Liquidated Damages, if any, will cease to accrue on such Securities (or
portions thereof) on and following such Repurchase Date or Designated Event
Repurchase Date, and the Holder thereof shall have no other rights as such other
than the right to receive the Repurchase Price or Designated Event Repurchase
Price upon surrender of such Security.

 

6. Reserved.

 

7. Conversion.

 

Subject to and in compliance with the provisions of the Indenture (including,
without limitation, the conditions to conversion of this Security set forth in
Section 11.01 thereof), a Holder is entitled, at such Holder’s option, to
convert the Holder’s Security (or any portion of the principal amount thereof
that is $1,000 or an integral multiple $1,000), into fully paid and
nonassessable shares of Common Stock at the Conversion Rate in effect at the
time of conversion; provided, however, the Company may satisfy its obligation
with respect to any demand for conversion by delivering Common Stock, cash or a
combination of cash and Common Stock as set forth in the Indenture.

 

A Security in respect of which a Holder has delivered a Purchase Notice or
Designated Event Repurchase Notice, as the case may be, exercising the option of
such

 

A-2-7



--------------------------------------------------------------------------------

Holder to require the Company to purchase such Security may be converted only if
such Repurchase Notice or Designated Event Repurchase Notice, as the case may
be, is withdrawn in accordance with the terms of the Indenture.

 

The initial Conversion Rate for the Series B Debentures is 95.2408 shares of
Common Stock per $1,000 principal amount, subject to adjustment in certain
events described in the Indenture. The Conversion Rate shall not be adjusted for
any accrued and unpaid Interest or accrued and unpaid Liquidated Damages. Upon
conversion, no payment shall be made by the Company with respect to accrued and
unpaid Interest. Instead, such amount shall be deemed paid by the shares of
Common Stock delivered upon conversion of any Security. A Holder shall receive,
however, accrued and unpaid Liquidated Damages, if any.

 

In certain circumstances as set forth in the Indenture, a Holder shall receive
Additional Shares as set forth in Section 11.01 of the Indenture.

 

8. Paying Agent, Conversion Agent and Registrar.

 

Initially, the Trustee will act as Paying Agent, Conversion Agent and Registrar.
The Company may appoint and change any Paying Agent, Conversion Agent or
Registrar without notice, other than notice to the Trustee; provided that the
Company will maintain at least one Paying Agent in the City of New York, which
shall initially be an office or agency of the Trustee. The Company or any of its
Subsidiaries or any of their Affiliates may act as Paying Agent, Conversion
Agent or Registrar.

 

9. Denominations; Transfer; Exchange.

 

The Securities are in fully registered form, without coupons, in denominations
of $1,000 of principal amount and integral multiples of $1,000. A Holder may
transfer or exchange Securities in accordance with the Indenture. The Registrar
may require a Holder, among other things, to furnish appropriate endorsements
and transfer documents and to pay any taxes and fees required by law or
permitted by the Indenture. The Registrar need not transfer or exchange any
Securities selected for redemption (except, in the case of a Security to be
redeemed in part, the portion of the Security not to be redeemed) or any
Securities in respect of which a Purchase Notice or Designated Event Repurchase
Notice has been given and not withdrawn (except, in the case of a Security to be
purchased in part, the portion of the Security not to be purchased) or any
Securities for a period of 15 days before the mailing of a notice of redemption
of Securities to be redeemed.

 

10. Persons Deemed Owners.

 

The registered Holder of this Security may be treated as the owner of this
Security for all purposes.

 

A-2-8



--------------------------------------------------------------------------------

11. Unclaimed Money or Securities.

 

As set forth in the Indenture and subject to abandoned property laws, the
Trustee and the Paying Agent shall return to the Company upon written request
any money or securities held by them for the payment of any amount with respect
to the Securities that remains unclaimed for two years, subject to applicable
unclaimed property law. After return to the Company, Holders entitled to the
money or securities must look to the Company for payment as general creditors
unless an applicable abandoned property law designates another person.

 

12. Amendment; Waiver.

 

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Securities may be amended with the written consent of the Holders of at
least a majority in aggregate principal amount of the outstanding Securities and
(ii) certain Events of Defaults may be waived with the written consent of the
Holders of a majority in aggregate principal amount of the outstanding
Securities. Subject to terms set forth in the Indenture, without the consent of
any Securityholder, the Company and the Trustee may make certain amendments to
the Indenture or the Securities.

 

13. Defaults and Remedies.

 

If any Event of Default with respect to Securities shall occur and be
continuing, the principal amount of the Securities and any accrued and unpaid
Interest and accrued and unpaid Liquidated Damages, if any, on all the
Securities may be declared due and payable in the manner and with the effect
provided in the Indenture.

 

14. Trustee Dealings with the Company.

 

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

 

15. Calculations in Respect of Securities.

 

The Company or its agents will be responsible for making all calculations called
for under the Securities including, but not limited to, determination of Last
Reported Sale Prices of the Common Stock, the number of shares of Common Stock
and/or the amount of cash deliverable upon conversion of the Securities and the
amount of any Liquidated Damages. The Company or its agents will make their
calculations in good faith and, absent manifest error, our and their
calculations will be final and binding on Holders of the Securities. The Company
or its agents will be required to deliver to the Trustee a schedule of its
calculations and the Trustee will be entitled to conclusively rely upon the
accuracy of such calculations without independent verification.

 

A-2-9



--------------------------------------------------------------------------------

16. No Recourse Against Others.

 

A director, officer, employee or shareholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Securities or
the Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Security, each Securityholder
waives and releases all such liability. The waiver and release are part of the
consideration for the issue of the Securities.

 

17. Authentication.

 

This Security shall not be valid until an authorize signatory of the Trustee
manually signs the Trustee’s Certificate of Authentication on the other side of
this Security.

 

18. Abbreviations.

 

Customary abbreviations may be used in the name of a Securityholder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with right of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).

 

19. GOVERNING LAW.

 

THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE AND THIS SECURITY.

 

20. Copy of Indenture.

 

The Company will furnish to any Securityholder upon written request and without
charge a copy of the Indenture which has in it the text of this Security in
larger type. Requests may be made to:

 

BEARINGPOINT, Inc.

1676 International Drive

McLean, Virginia 22102

Facsimile: (703) 847-8075

 

21. Registration Rights.

 

The Holders of the Securities are entitled to the benefits of a Registration
Rights Agreement, dated as of December 22, 2004, between the Company and Banc of
America Securities LLC and J.P. Morgan Securities Inc., as initial purchasers,
including the receipt of Liquidated Damages upon a Registration Default (as
defined in such agreement). The Company shall make payments of Liquidated
Damages on the Liquidated Damages Payment Dates (as defined in the Registration
Rights Agreement), but otherwise in accordance with the provisions set forth
herein for the payment of Interest.

 

A-2-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

     

CONVERSION NOTICE

To assign this Security, fill in the form below:

      To convert this Security into Common Stock of the Company, check the box ¨

I or we assign and transfer this Security to

 

--------------------------------------------------------------------------------

 

_____________________________

 

(Insert assignee’s soc. sec. or tax ID no.)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

To convert only part of this Security, state the principal amount to be
converted (which must be $1,000 or an integral multiple of $1,000):

 

If you want the stock certificate made out in another person’s name fill in the
form below:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print or type assignee’s name, address and zip code)

     

(Insert the other person’s soc. sec. tax ID no.)

and irrevocably appoint

 

____________________ agent to transfer this Security on the books of the
Company. The agent may substitute another to act for him.

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print or type other person’s name, address and zip code)

 

Date:                      Your Signature:                                     

 

--------------------------------------------------------------------------------

(Sign exactly as your name appears on the other side of this Security)

 

Signature Guaranteed   Participant in a Recognized Signature Guarantee Medallion
Program

By:

        Authorized Signatory

 

A-2-11



--------------------------------------------------------------------------------

 

SCHEDULE OF INCREASES AND DECREASES OF GLOBAL SECURITY

 

Initial Principal Amount of Series B Global Security:    dollars ($            
)

 

Date

--------------------------------------------------------------------------------

   Amount of
Increase in
Principal
Amount of
Global
Security


--------------------------------------------------------------------------------

   Amount of
Decrease in
Principal
Amount of
Global
Security


--------------------------------------------------------------------------------

   Principal
Amount of
Global
Security After
Increase or
Decrease


--------------------------------------------------------------------------------

   Notation by
Registrar or
Security
Custodian


--------------------------------------------------------------------------------

                                                                                
                            

 

 

A-2-12



--------------------------------------------------------------------------------

 

PURCHASE NOTICE

 

TO: BEARINGPOINT, INC.

THE BANK OF NEW YORK

 

The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from BearingPoint, Inc. (the “Company”)
regarding the right of Holders to elect to require the Company to purchase the
Securities and requests and instructs the Company to purchase the entire
principal amount of this Security, or portion thereof (which is $1,000 or an
integral multiple thereof) designated below, in accordance with the terms of the
Indenture at the price of 100% of the principal amount or proportional portion
thereof, together with accrued interest (including Liquidated Damages, if any)
to, but excluding, the Repurchase Date, to the registered Holder hereof.
Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Indenture. The Securities shall be purchased by the Company
as of the applicable Repurchase Date pursuant to the terms and conditions
specified in the Indenture. This election is made pursuant to Section 3.07 of
the Indenture, Repurchase of Securities by the Company at the Option of the
Holder at December 15, 2014 and 2019.

 

Dated:

 

Signature(s):

 

NOTICE: The above signatures of the Holder(s) hereof must correspond with the
name as written upon the face of the Security in every particular without
alteration or enlargement or any change whatever.

 

Security Certificate Number (if applicable):

 

Principal amount to be purchased (if less than all):

 

Social Security or Other Taxpayer Identification Number:

 

A-2-13



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE ON DESIGNATED EVENT

TO: BEARINGPOINT, INC.

  THE BANK OF NEW YORK

 

The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from BearingPoint, Inc. (the “Company”)
regarding the right of Holders to elect to require the Company to purchase the
Securities upon a Designated Event and requests and instructs the Company
pursuant to Section 3.08 of the Indenture to purchase the entire principal
amount of this Security, or portion thereof (which is $1,000 principal amount or
an integral multiple thereof) designated below, in accordance with the terms of
the Indenture at the price of 100% of the principal amount or proportional
portion thereof, together with accrued Interest (including Liquidated Damages,
if any) to, but excluding, the Designated Event Repurchase Date, to the
registered Holder hereof. Capitalized terms used herein but not defined shall
have the meanings ascribed to such terms in the Indenture. The Securities shall
be repurchased by the Company as of the Designated Event Purchase Date pursuant
to the terms and conditions specified in the Indenture.

 

Dated:

 

Signature(s):

 

NOTICE: The above signatures of the Holder(s) hereof must correspond with the
name as written upon the face of the Security in every particular without
alteration or enlargement or any change whatever.

 

Security Certificate Number (if applicable):

 

Principal amount to be purchased (if less than all):

 

Social Security or Other Taxpayer Identification Number:

 

A-2-14



--------------------------------------------------------------------------------

 

EXHIBIT B-1

 

[FORM OF FACE OF SERIES A DEBENTURES IN CERTIFICATED FORM]

 

THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. BY ACQUISITION HEREOF, THE HOLDER:

 

  (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT OF 1933;

 

  (2) AGREES THAT IT WILL NOT, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF THE 2.50% SERIES A CONVERTIBLE SUBORDINATED DEBENTURES AND THE LAST DATE
ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS
SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), OFFER, RESELL, ASSIGN, PLEDGE,
ENCUMBER, TRANSFER OR OTHERWISE DISPOSE OF THE SECURITY EVIDENCED HEREBY OR THE
SHARES OF COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF SUCH SECURITY EXCEPT
(A) TO BEARINGPOINT, INC. OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT OF
1933, (C) PURSUANT TO ANY OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OF 1933, INCLUDING RULE 144 UNDER THE SECURITIES ACT OF 1933
(IF AVAILABLE) SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH
OF THEM, OR (D) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND WHICH CONTINUES TO BE EFFECTIVE
AT THE TIME OF SUCH TRANSFER; AND

 

  (3)

AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY EVIDENCED HEREBY
IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO

 

B-1-1



--------------------------------------------------------------------------------

 

RULE 144 OR CLAUSE 2(D) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.

 

The foregoing legend may be removed from this Security upon the earlier of the
Resale Restriction Termination Date or the transfer of the Securities pursuant
to Rule 144 or clause 2(D) above.

 

B-1-2



--------------------------------------------------------------------------------

 

BEARINGPOINT, INC.

 

2.50% Series A Convertible Senior Debentures Due 2024

 

REGISTERED

CUSIP:

ISSUE DATE:    Principal Amount: [            ]

No.

 

BEARINGPOINT, Inc., a Delaware corporation, promises to pay to              or
registered assigns, the principal amount of                     , on December
15, 2024.

 

Interest Rate: 2.50% per year.

 

Interest Payment Dates: June 15 and December 15 of each year, commencing June
15, 2005.

 

Interest Record Date: May 31 and November 30 of each year.

 

Reference is hereby made to the further provisions of this Security set forth on
the reverse side of this Security, which further provisions shall for all
purposes have the same effect as if set forth at this place.

 

B-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

Dated:

     

BEARINGPOINT, INC.

            By:                 Title:    

 

CERTIFICATE OF AUTHENTICATION This is one of the Securities of the series
designated therein and referred to in the within-mentioned Indenture. THE BANK
OF NEW YORK, as Trustee By:         Authorized Signatory Dated:

 

B-1-4



--------------------------------------------------------------------------------

 

[FORM OF REVERSE OF CERTIFICATED

SERIES A DEBENTURE IS IDENTICAL TO EXHIBIT A-1]

 

B-1-5



--------------------------------------------------------------------------------

 

EXHIBIT B-2

 

[FORM OF FACE OF SERIES B DEBENTURES IN CERTIFICATED FORM]

 

THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. BY ACQUISITION HEREOF, THE HOLDER:

 

  (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT OF 1933;

 

  (2) AGREES THAT IT WILL NOT, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF THE 2.75% SERIES B CONVERTIBLE SUBORDINATED DEBENTURES AND THE LAST DATE
ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS
SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), OFFER, RESELL, ASSIGN, PLEDGE,
ENCUMBER, TRANSFER OR OTHERWISE DISPOSE OF THE SECURITY EVIDENCED HEREBY OR THE
SHARES OF COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF SUCH SECURITY EXCEPT
(A) TO BEARINGPOINT, INC. OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT OF
1933, (C) PURSUANT TO ANY OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OF 1933, INCLUDING RULE 144 UNDER THE SECURITIES ACT OF 1933
(IF AVAILABLE) SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH
OF THEM, OR (D) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND WHICH CONTINUES TO BE EFFECTIVE
AT THE TIME OF SUCH TRANSFER; AND

 

  (3)

AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY EVIDENCED HEREBY
IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO

 

B-2-1



--------------------------------------------------------------------------------

 

RULE 144 OR CLAUSE 2(D) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.

 

The foregoing legend may be removed from this Security upon the earlier of the
Resale Restriction Termination Date or the transfer of the Securities pursuant
to Rule 144 or clause 2(D) above.

 

B-2-2



--------------------------------------------------------------------------------

 

BEARINGPOINT, INC.

 

2.75% Series B Convertible Subordinated Debentures Due 2024

 

REGISTERED     CUSIP:     ISSUE DATE:   Principal Amount: [            ] No.    

 

BEARINGPOINT, Inc., a Delaware corporation, promises to pay to
                     or registered assigns, the principal amount of
                    , on December 15, 2024.

 

Interest Rate: 2.75% per year.

 

Interest Payment Dates: June 15 and December 15 of each year, commencing June
15, 2005.

 

Interest Record Date: May 31 and November 30 of each year.

 

Reference is hereby made to the further provisions of this Security set forth on
the reverse side of this Security, which further provisions shall for all
purposes have the same effect as if set forth at this place.

 

B-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

Dated:

     

BEARINGPOINT, INC.

           

By:

               

Title:

   

 

CERTIFICATE OF AUTHENTICATION

This is one of the Securities of the series designated therein and referred to
in the within-mentioned Indenture.

THE BANK OF NEW YORK,

as Trustee

By:        

  Authorized Signatory

 

Dated:

   

 

B-2-4



--------------------------------------------------------------------------------

 

[FORM OF REVERSE OF CERTIFICATED

SERIES B DEBENTURE IS IDENTICAL TO EXHIBIT A-2]

 

B-2-5



--------------------------------------------------------------------------------

 

EXHIBIT C-1

 

[FORM OF TRANSFER CERTIFICATE FOR SERIES A DEBENTURES]

 

BEARINGPOINT, INC.

 

2.50% Series A Convertible Senior Debentures Due 2024

 

Transfer Certificate

 

In connection with any transfer of any of the Securities within the period prior
to the expiration of the holding period applicable to the sales thereof under
Rule 144(k) under the Securities Act of 1933, as amended (the “Securities Act”)
(or any successor provision), the undersigned registered owner of this Series A
Debenture hereby certifies with respect to $                     principal
amount of the above-captioned Securities presented or surrendered on the date
hereof (the “Surrendered Securities”) for registration of transfer, or for
exchange or conversion where the securities issuable upon such exchange or
conversion are to be registered in a name other than that of the undersigned
registered owner (each such transaction being a “transfer”), that such transfer
complies with the restrictive legend set forth on the face of the Surrendered
Securities for the reason checked below:

 

  ¨ A transfer of the Surrendered Securities is made to the Company or any
subsidiaries; or

 

  ¨ The transfer of the Surrendered Securities is pursuant to an effective
registration statement under the Securities Act; or

 

  ¨ The transfer of the Surrendered Securities complies with Rule 144A under the
Securities Act; or

 

  ¨ The transfer of the Surrendered Securities is pursuant to Rule 144 under the
Securities Act and each of the conditions set forth in such rule have been met;

 

and unless the box below is checked, the undersigned confirms that, to the
undersigned’s knowledge, such Securities are not being transferred to an
“affiliate” of the Company as defined in Rule 144 under the Securities Act (an
“Affiliate”).

 

C-1-1



--------------------------------------------------------------------------------

  ¨ The transferee is an Affiliate of the Company.

 

DATE:

                 Signature(s)

 

(If the registered owner is a corporation, partnership or fiduciary, the title
of the person signing on behalf of such registered owner must be stated.)

 

Signature Guaranteed

  

Participant in a Recognized Signature

 

C-1-2



--------------------------------------------------------------------------------

 

EXHIBIT C-2

 

[FORM OF TRANSFER CERTIFICATE FOR SERIES B DEBENTURES]

 

BEARINGPOINT, INC.

 

2.75% Series B Convertible Senior Debentures Due 2024

 

Transfer Certificate

 

In connection with any transfer of any of the Securities within the period prior
to the expiration of the holding period applicable to the sales thereof under
Rule 144(k) under the Securities Act of 1933, as amended (the “Securities Act”)
(or any successor provision), the undersigned registered owner of this Series B
Debenture hereby certifies with respect to $                     principal
amount of the above-captioned Securities presented or surrendered on the date
hereof (the “Surrendered Securities”) for registration of transfer, or for
exchange or conversion where the securities issuable upon such exchange or
conversion are to be registered in a name other than that of the undersigned
registered owner (each such transaction being a “transfer”), that such transfer
complies with the restrictive legend set forth on the face of the Surrendered
Securities for the reason checked below:

 

  ¨ A transfer of the Surrendered Securities is made to the Company or any
subsidiaries; or

 

  ¨ The transfer of the Surrendered Securities is pursuant to an effective
registration statement under the Securities Act; or

 

  ¨ The transfer of the Surrendered Securities complies with Rule 144A under the
Securities Act; or

 

  ¨ The transfer of the Surrendered Securities is pursuant to Rule 144 under the
Securities Act and each of the conditions set forth in such rule have been met;

 

and unless the box below is checked, the undersigned confirms that, to the
undersigned’s knowledge, such Securities are not being transferred to an
“affiliate” of the Company as defined in Rule 144 under the Securities Act (an
“Affiliate”).

 

C-2-1



--------------------------------------------------------------------------------

  ¨ The transferee is an Affiliate of the Company.

 

DATE:

                 Signature(s)

 

(If the registered owner is a corporation, partnership or fiduciary, the title
of the person signing on behalf of such registered owner must be stated.)

 

Signature Guaranteed

  

Participant in a Recognized Signature

 

C-2-2